Exhibit 10.1

Execution Version

$500,000,000

REVOLVING CREDIT

AND GUARANTY AGREEMENT

Dated as of June 9, 2016

among

DANA HOLDING CORPORATION,

as Borrower

and

THE GUARANTORS PARTY HERETO

and

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent

and

CITIBANK, N.A., GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A.,

as Issuing Banks

and

THE LENDERS PARTY HERETO

 

 

CITIGROUP GLOBAL MARKETS INC. and GOLDMAN SACHS BANK USA,

as Lead Arrangers

and

CITIGROUP GLOBAL MARKETS INC. and GOLDMAN SACHS BANK USA,

as Joint Bookrunners

 

 

BANK OF AMERICA, N.A.,

as Syndication Agent

and

BARCLAYS BANK PLC, CITIZENS BANK N.A., JPMORGAN CHASE BANK, N.A.,

ROYAL BANK OF CANADA and UBS SECURITIES LLC,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01

 

Certain Defined Terms

     1   

Section 1.02

 

Computation of Time Periods

     39   

Section 1.03

 

Accounting Terms and Financial Determinations

     39   

Section 1.04

 

Terms Generally

     40    ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF
CREDIT   

Section 2.01

 

The Advances

     40   

Section 2.02

 

Making the Advances

     41   

Section 2.03

 

Issuance of and Drawings and Reimbursement Under Letters of Credit

     43   

Section 2.04

 

Repayment of Advances

     49   

Section 2.05

 

Termination or Reduction of Commitments

     49   

Section 2.06

 

Prepayments

     50   

Section 2.07

 

Interest

     51   

Section 2.08

 

Fees

     51   

Section 2.09

 

Conversion of Advances

     52   

Section 2.10

 

Increased Costs, Etc

     53   

Section 2.11

 

Payments and Computations

     54   

Section 2.12

 

Taxes

     55   

Section 2.13

 

Sharing of Payments, Etc

     59   

Section 2.14

 

Use of Proceeds

     59   

Section 2.15

 

Defaulting Lenders

     59   

Section 2.16

 

Evidence of Debt

     62   

Section 2.17

 

Replacement of Certain Lenders

     62   

Section 2.18

 

Incremental Facilities

     63   

Section 2.19

 

Extended Facilities

     65   

Section 2.20

 

Refinancing Facilities

     67    ARTICLE III    CONDITIONS TO EFFECTIVENESS   

Section 3.01

 

Conditions Precedent to the Closing Date

     69   

Section 3.02

 

Conditions Precedent to Each Borrowing and Each Issuance of a Letter of Credit

     71   

Section 3.03

 

Determinations Under Section 3.01

     71   

 

i



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

Section 4.01

 

Representations and Warranties of the Loan Parties

     72    ARTICLE V    COVENANTS OF THE LOAN PARTIES   

Section 5.01

 

Affirmative Covenants

     76   

Section 5.02

 

Negative Covenants

     80   

Section 5.03

 

Reporting Requirements

     92   

Section 5.04

 

Financial Covenant

     95    ARTICLE VI    EVENTS OF DEFAULT   

Section 6.01

 

Events of Default

     95   

Section 6.02

 

Actions in Respect of the Letters of Credit upon Default

     97    ARTICLE VII    THE AGENTS   

Section 7.01

 

Appointment and Authorization of the Agents

     98   

Section 7.02

 

Delegation of Duties

     98   

Section 7.03

 

Liability of Agents

     99   

Section 7.04

 

Reliance by Agents

     100   

Section 7.05

 

Notice of Default

     100   

Section 7.06

 

Credit Decision; Disclosure of Information by Agents

     101   

Section 7.07

 

Indemnification of Agents

     101   

Section 7.08

 

Agents in Their Individual Capacity

     101   

Section 7.09

 

Successor Agent

     103   

Section 7.10

 

Administrative Agent May File Proofs of Claim

     103   

Section 7.11

 

Collateral and Guaranty Matters

     104   

Section 7.12

 

Other Agents; Arrangers and Managers

     104   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII    SUBSIDIARY GUARANTY   

Section 8.01

 

Subsidiary Guaranty

     105   

Section 8.02

 

Guaranty Absolute

     106   

Section 8.03

 

Waivers and Acknowledgments

     107   

Section 8.04

 

Subrogation

     107   

Section 8.05

 

Additional Guarantors

     108   

Section 8.06

 

Continuing Guarantee; Assignments

     108   

Section 8.07

 

No Reliance

     108   

Section 8.08

 

No Fraudulent Transfer

     109   

Section 8.09

 

Keepwell

     109    ARTICLE IX    MISCELLANEOUS   

Section 9.01

 

Amendments, Etc

     109   

Section 9.02

 

Notices, Etc

     111   

Section 9.03

 

No Waiver; Remedies

     113   

Section 9.04

 

Costs, Fees and Expenses

     113   

Section 9.05

 

Right of Set-off

     115   

Section 9.06

 

Binding Effect

     115   

Section 9.07

 

Successors and Assigns

     115   

Section 9.08

 

Execution in Counterparts; Integration

     120   

Section 9.09

 

Confidentiality; Press Releases, Related Matters and Treatment of Information

     120   

Section 9.10

 

Patriot Act Notice

     122   

Section 9.11

 

Jurisdiction, Etc

     122   

Section 9.12

 

Governing Law

     123   

Section 9.13

 

Waiver of Jury Trial

     123   

Section 9.14

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     123   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    -      Commitments and Applicable Lending Offices Schedule II    -
     Affiliated Transactions Schedule III    -      Agreements with Negative
Pledge Clauses Schedule 1.01(a)    -      Existing Letters of Credit Schedule
1.01(b)    -      Surviving Debt Schedule 4.01    -      Equity Investments;
Subsidiaries Schedule 4.01(j)    -      Disclosures Schedule 5.02(a)    -     
Existing Liens Schedule 5.02(e)    -      Existing Investments

EXHIBITS

Exhibit A    -      Form of Revolving Credit Note Exhibit B    -      Form of
Notice of Borrowing Exhibit C    -      Form of Assignment and Acceptance
Exhibit D-1    -      Form of Opinion of Paul, Weiss, Rifkind, Wharton &
Garrison, LLP Exhibit D-2    -      Form of Opinion of Shumaker, Loop &
Kendrick, LLP Exhibit E    -      Form of Tax Compliance Certificates Exhibit F
   -      Form of Compliance Certificate Exhibit G    -      Form of Security
Agreement Exhibit H    -      Form of Guaranty Supplement Exhibit I    -     
Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AND GUARANTY AGREEMENT

REVOLVING CREDIT AND GUARANTY AGREEMENT (this “Agreement”) dated as of June 9,
2016 among DANA HOLDING CORPORATION, a Delaware corporation (the “Borrower”),
and each of the direct and indirect subsidiaries of the Borrower signatory
hereto (each, a “Guarantor”, and, collectively, together with any person that
becomes a Guarantor hereunder pursuant to Section 8.05, the “Guarantors”), the
banks, financial institutions and other institutional lenders party hereto
(each, a “Lender”, and collectively with any other person that becomes a Lender
hereunder pursuant to Section 9.07, the “Lenders”), CITIBANK, N.A. (“CITI”), as
administrative agent (or any successor appointed pursuant to Article VII, the
“Administrative Agent”) for the Lender Parties and the other Secured Parties
(each as hereinafter defined), CITI, as collateral agent (or any successor
appointed pursuant to Article VII, the “Collateral Agent”) for the Lender
Parties and the other Secured Parties, CITIGROUP GLOBAL MARKETS INC. (“CGMI”)
and GOLDMAN SACHS BANK USA (“GS”), as lead arrangers (the “Lead Arrangers”),
CGMI and GS, as joint bookrunners (the “Joint Bookrunners”), BANK OF AMERICA,
N.A. (“BofA”), as syndication agent (the “Syndication Agent”), BARCLAYS BANK PLC
(“Barclays”), CITIZENS BANK N.A. (“Citizens”), JPMORGAN CHASE BANK, N.A.
(“JPM”), ROYAL BANK OF CANADA (“Royal Bank”) and UBS SECURITIES LLC (“UBS”), as
documentation agents (the “Documentation Agents”).

PRELIMINARY STATEMENT

The Borrower has requested that the Lender Parties provide, and the Lender
Parties have agreed to provide, the senior secured revolving facility described
herein, the proceeds of which shall be used as provided in Section 5.01(h).

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“ACH” means automated clearinghouse transfers.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Capital
Stock in any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

“Activities” has the meaning specified in Section 7.08.

“Additional Lender” has the meaning specified in Section 2.18.

“Adjustment Date” has the meaning specified in the definition of “Applicable
Margin”.

 

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with CITI and identified to the Borrower
and the Lender Parties from time to time.

“Advance” means a Revolving Credit Advance, a Swing Line Advance, a Letter of
Credit Advance, an Incremental Revolving Advance or an Incremental Term Advance,
as applicable.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Affiliated Lender” has the meaning specified in the definition of “Eligible
Assignee”.

“Agent Parties” has the meaning specified in Section 9.02(c).

“Agent-Related Persons” means, the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Agents and Affiliates.

“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Documentation Agents and the Lead Arrangers.

“Agent’s Group” has the meaning specified in Section 7.08.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to: (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by any Loan Party or any of its Restricted
Subsidiaries to its counterparty to such Hedge Agreement, as if (i) such Hedge
Agreement was being terminated early on such date of determination, (ii) such
Loan Party or Restricted Subsidiary was the sole “Affected Party,” and (iii) the
Administrative Agent was the sole party determining such payment amount (with
the Administrative Agent making such determination pursuant to the provisions of
the form of Master Agreement); (b) in the case of a Hedge Agreement traded on an
exchange, the mark-to-market value of such Hedge Agreement, which will be the
amount, if any, that would be payable by the Loan Party or Restricted Subsidiary
of a Loan Party to its counterparty to such Hedge Agreement based on the
settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss or gain on such Hedge Agreement to the Loan Party or
Restricted Subsidiary of a Loan Party to such Hedge Agreement determined as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party or Restricted Subsidiary exceeds (ii) the present value
of the future cash flows to be received by such Loan Party or Restricted
Subsidiary pursuant to such Hedge Agreement; capitalized terms used and not
otherwise defined in this definition shall have the respective meanings set
forth in the above described Master Agreement.

 

2

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means (a) initially (i) 1.75% per annum in the case of
Eurodollar Rate Advances and (ii) 0.75% per annum in the case of Base Rate
Advances and (b) following the end of the first full fiscal quarter after the
Closing Date, the rate per annum as determined pursuant to the pricing grid
below based upon the Total Net Leverage Ratio for the most recently ended Fiscal
Quarter immediately preceding such Adjustment Date:

 

Total Net Leverage

Ratio

   Applicable Margin
for Eurodollar
Advances     Applicable Margin for
Base Rate Advances     Commitment
Fee  

£ 1.00:1.00

     1.50 %      0.50 %      0.25 % 

> 1.00:1.00 and £ 2.00:1.00

     1.75 %      0.75 %      0.375 % 

> 2.00:1.00

     2.00 %      1.00 %      0.50 % 

Any change in the Applicable Margin resulting from changes in the Total Net
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three Business Days after the date on which the last Compliance Certificate
of any Fiscal Quarter is delivered to the Lenders pursuant to Section 5.03(e)
and shall remain in effect until the next change to be effected pursuant to this
paragraph. If any such Compliance Certificate is not delivered within the time
period specified in Section 5.03(e), then, until the date that is three Business
Days after the date on which such Compliance Certificate is delivered, the
highest rate set forth in each column of the above pricing grid shall apply.

In the event that at any time after the end of a Fiscal Quarter it is discovered
that the Total Net Leverage Ratio for such Fiscal Quarter used for the
determination of the Applicable Margin was greater than the actual Total Net
Leverage Ratio for such Fiscal Quarter, the Applicable Margin for such prior
Fiscal Quarter shall be adjusted to the applicable percentage based on such
actual average Total Net Leverage Ratio for such Fiscal Quarter and any
additional interest for the applicable period payable as a result of such
recalculation shall be due and payable on the next date in which interest or
fees are due and payable to Lender Parties.

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Commitment or Advances outstanding, in each
case with respect to or under such Facility at such time, (b) the Letter of
Credit Sublimit, (i) any Issuing Bank and (ii) if the Revolving Credit Lenders
have made Letter of Credit Advances pursuant to Section 2.03(c) that are
outstanding at such time, each such Revolving Credit Lender and (c) the Swing
Line Facility, (i) the Swing Line Lender and (ii) if the Revolving Credit
Lenders have made Swing Line Advances pursuant to Section 2.02(b) that are
outstanding at such time, each Revolving Credit Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit C
hereto.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing). For all purposes of
this Agreement, if on any date of determination a Letter of Credit issued
subject to ISP98 has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 or 3.14 of ISP98, then the
“Available Amount” of such Letter of Credit shall be deemed to be the amount so
remaining available to be drawn.

“Available Amount Basket” means, at any time, an amount equal to, without
duplication, the sum of:

(i) $300,000,000, plus

(ii) 50% of the cumulative Consolidated Net Income (or if cumulative
Consolidated Net Income shall be a loss, minus 100% of such loss) of the
Borrower earned during the period beginning on the first day of the fiscal
quarter commencing on July 1, 2013 and through the end of the most recent fiscal
quarter for which financial statements are available prior to the date such
Restricted Payment occurs (the “Reference Date”); plus

(iii) the aggregate proceeds (including cash and the fair market value (as
determined in good faith by the Borrower) of property or assets other than cash)
received by the Borrower from any Person (other than a Subsidiary of the
Borrower) since the Closing Date as a contribution to its common equity capital
or from the issuance and sale of Qualified Capital Stock of the Borrower or from
the issuance of Debt of the Borrower subsequent to the Closing Date that has
been converted into or exchanged for Qualified Capital Stock of the Borrower on
or prior to the Reference Date; plus

(iv) the net proceeds received by the Borrower or any Restricted Subsidiary
since the Closing Date in connection with the disposition to any Person (other
than the Borrower or any Restricted Subsidiary) of any Investment made pursuant
to Section 5.02(e)(xvii); plus

(v) an amount equal to any returns (including dividends, interest,
distributions, return of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Restricted Subsidiary
in respect of Investments made pursuant to Section 5.02(e)(xvii); plus

(vi) an amount equal to the aggregate amount received by the Borrower or any
Restricted Subsidiary in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash received by the Borrower or
any Restricted Subsidiary after the Closing Date from (A) the sale (other than
to the Borrower or any Restricted Subsidiary) of the Equity Interests of an
Unrestricted Subsidiary or (B) any dividend of other distribution by an
Unrestricted Subsidiary; plus

(vii) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or any Restricted Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investments of the Borrower or any Subsidiary in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable); minus

 

4

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(viii) any amounts thereof used to make Investments pursuant to
Section 5.02(e)(xvii) prior to such time; minus

(ix) the cumulative amount of Restricted Payments made pursuant to
Section 5.02(c)(iii) prior to such time; minus

(x) any amount thereof used to make payments or distributions in respect of
Subordinated Debt pursuant to Section 5.02(l)(i)(E) prior to such time.

“Available Incremental Amount” has the meaning specified in Section 2.18.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

“Barclays” has the meaning specified in the preamble hereto.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by CITI in New York, New York, from time to
time, as Citibank N.A.’s base rate; (b) the ICE Benchmark Administration
Settlement Rate (or the successor thereto if the ICE Benchmark Administration is
no longer making such rates available) applicable to Dollars for a period of one
month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month
LIBOR for any day shall be based on the rate appearing on Reuters LIBOR01 Page
(or other commercially available source providing such quotations as designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.
London time on such day); provided that, if One Month LIBOR shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement; and
(c)  1⁄2 of 1% per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof.

“BofA” has the meaning specified in the preamble hereto.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower and specified in writing to the Administrative Agent from time to time.

 

5

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Appropriate Lenders.

“Building” means a structure with at least two walls and a roof.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases. For the avoidance of doubt, any
obligation of a Person under a lease (whether existing as of the Closing Date or
entered into in the future) that is not (or would not be) required to be
classified and accounted for as a Capitalized Lease on a balance sheet of such
Person under GAAP as in effect at the time such lease is entered into shall not
be deemed a Capitalized Lease as a result of the adoption of changes in or
changes in the application of GAAP after such lease is entered into.

“Capital Stock” means (1) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common Stock and preferred stock of such Person, and (2) with respect to any
Person that is not a corporation, any and all partnership or other equity
interests of such Person.

“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof;
(2) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s; (3) commercial paper maturing no more
than one year from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 from S&P or at least P-2 from Moody’s;
(4) demand and time deposit accounts, certificates of deposit or bankers’
acceptances maturing within one year from the date of acquisition thereof issued
by any bank organized under the laws of the United States of America or any
state thereof or the District of Columbia or any U.S. branch of a foreign bank
having at the date of acquisition thereof combined capital and surplus of not
less than $250.0 million; (5) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clause
(1) above entered into with any bank meeting the qualifications specified in
clause (4) above; (6) investments in money market funds which invest
substantially all their assets in securities of the types described in clauses
(1) through (5) above; (7) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the Commission under
the Investment Company Act of 1940, as amended; and (8) solely in respect of the
ordinary course cash management activities of the Foreign Subsidiaries,
equivalents of the investments described in clause (1) above to the extent
guaranteed by any member state of the European Union or the country in which the
Foreign Subsidiary operates and equivalents of the investments described in
clause (4) above issued, accepted or offered by any commercial bank organized
under the laws of a member state of the European Union or the jurisdiction of
organization of the applicable Foreign Subsidiary having at the date of
acquisition thereof combined capital and surplus of not less than $250.0
million.

“Cash Management Bank” means, as of the date any such arrangement or agreement
is entered into, any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a documentation in respect of Cash Management Obligations
and any Lender Party on the Closing Date or Affiliate of such a Lender Party
that is a party to documentation in respect of Cash Management Obligations on
the Closing Date.

 

6

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Cash Management Obligations” means all Obligations of any Loan Party owing to a
Lender Party (or a banking Affiliate of a Lender Party) in respect of any
overdrafts and related liabilities arising from treasury, depository and cash
management services or in connection with any ACH transfers of funds.

“Cash Pooling Arrangements” means the cash pooling and setting off arrangements
entered into by the Borrower and Dana Limited pursuant to that certain Cash
Pooling Agreement dated as of October 29, 2010 among the Borrower, Dana Limited
and Bank Mendes Gans N.V., as amended, restated, or otherwise modified from time
to time, or any replacement of any of the foregoing or any cash pooling
arrangements for the same or substantially similar purposes, in each case on
terms no less favorable in any material respect to the Lenders than the terms in
respect of the Cash Pooling Arrangements in effect on the date hereof.

“CGMI” has the meaning specified in the recital of parties to this Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any written request, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, for the purposes of this Agreement: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued but only
to the extent a Lender is imposing applicable increased costs or costs in
connection with capital adequacy or liquidity requirements similar to those
described in clauses (a) and (b) of Section 2.10 generally on other similarly
situated borrowers of loans under comparable United States of America cash flow
revolving credit facilities.

“Change of Control” means and shall be deemed to have occurred upon the
occurrence of any of the following events: (i) any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, and
regulations promulgated thereunder), shall become the beneficial owner, directly
or indirectly, of shares representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock in the
Borrower, (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” after the Closing Date or (iii) the
approval by the holders of Capital Stock of the Borrower of any plan or proposal
for the liquidation or dissolution of the Borrower (whether or not otherwise in
compliance with the provisions of this Agreement).

“CITI” has the meaning specified in the recital of parties to this Agreement.

“Citizens” has the meaning specified in the preamble hereto.

“Closing Date” has the meaning specified in Section 3.01.

 

7

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Documents” means, collectively, the Security Agreement, any
Mortgages and any other agreement that creates or purports to create a Lien in
favor of the Administrative Agent or the Collateral Agent for the benefit of the
Secured Parties.

“Commitment” means a Revolving Credit Commitment, a Swing Line Commitment, a
Letter of Credit Commitment, a commitment in respect of an Incremental Revolving
Facility or a commitment in respect of an Incremental Term Facility, as
applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning specified in Section 9.02(b).

“Compliance Certificate” has the meaning specified in Section 5.03(e).

“Confidential Information” means any and all material non-public information
delivered or made available by any Loan Party or any Subsidiary of a Loan Party
relating to any Loan Party or any Subsidiary thereof or their respective
businesses, other than any such information that is or has been made available
publicly by a Loan Party or any Subsidiary thereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, with respect to the Borrower, for any period, the
sum (without duplication) of: (1) Consolidated Net Income; and (2) to the extent
Consolidated Net Income has been reduced thereby: (A) all Taxes of the Borrower
and the Restricted Subsidiaries expensed or accrued in accordance with GAAP for
such period; (B) Consolidated Fixed Charges; (C) Consolidated Non-cash Charges;
(D) any expenses or charges related to any issuance of Capital Stock,
Investment, acquisition or disposition of division or line of business,
recapitalization or the incurrence or repayment of Debt permitted to be incurred
hereunder (whether or not successful), (E) expected cost savings (including
sourcing), operating expense reductions, operating improvements and synergies
(net of actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of the Borrower) related to (1) the
Transactions and (2) after the Closing Date, permitted asset sales,
acquisitions, Investments, dispositions, operating improvements, restructurings,
cost savings initiatives and certain other initiatives and/or specified
transactions; provided that in each case (x) such actions have been taken or are
to be taken within twenty-four (24) months after the date of determination to
take such action, (y) any such amounts added pursuant to this clause (E) does
not exceed in the aggregate 20% of Consolidated EBITDA for any applicable four
Fiscal Quarter period and (z) no such amounts added pursuant to this clause
(E) shall be duplicative of any other charges or expenses added pursuant to
another clause in this definition, (F) the amount of any loss attributable to a
New Project, until the date that is twelve months after the date of completing
the construction, acquisition, assembling or creation of such New Project, as
the case may be; provided, that (x) such losses are reasonably identifiable and
factually supportable and certified by a Responsible Officer of the Borrower and
(y) losses attributable to such

 

8

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

New Project after twelve months from the date of completing such construction,
acquisition, assembling or creation, as the case may be, shall not be included
in this clause (F) and (G) with respect to any joint venture that is not a
Subsidiary and solely to the extent relating to any net income referred to in
clause (5) or (14) of the definition of “Consolidated Net Income”, an amount
equal to the proportion of those items described in clauses (A) and (B) above
relating to such joint venture corresponding to the Borrower’s and the
Subsidiaries’ proportionate share of such joint venture’s Consolidated Net
Income (determined as if such joint venture were a Subsidiary); less any
non-cash items increasing Consolidated Net Income for such period, all as
determined on a consolidated basis for the Borrower and the Restricted
Subsidiaries in accordance with GAAP.

“Consolidated First Lien Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt at such date which is
secured by a Lien on assets constituting Collateral that is pari passu with the
Lien securing the Revolving Credit Facility.

“Consolidated Fixed Charges” means, with respect to the Borrower for any period,
the sum, without duplication, of (1) Consolidated Interest Expense, plus (2) the
product of (x) the amount of all dividend payments on any series of preferred
stock of the Borrower or any Restricted Subsidiary paid, accrued and/or
scheduled to be paid or accrued during such period (other than dividends paid in
Qualified Capital Stock of the Borrower or paid to the Borrower or to a
Restricted Subsidiary) multiplied by (y) a fraction, the numerator of which is
one and the denominator of which is one minus the then current effective
consolidated U.S. federal, state and local income tax rate of the Borrower,
expressed as a decimal.

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, total interest expense (including that
attributable to Capitalized Leases in accordance with GAAP) with respect to all
outstanding Debt, including, without limitation, the Obligations owed with
respect thereto, including capitalized interests, amortization or write-down of
any deferred financing fees or amortization of original issue discount of any
Debt, and to the extent not included in the foregoing, net losses relating to
sales of accounts receivable pursuant to a Qualified Receivables Transaction,
all as determined on a Consolidated basis in accordance with GAAP. For purposes
of the foregoing, interest expense of the Borrower and its Restricted
Subsidiaries shall be determined after giving effect to any net payments made or
received by the Borrower and its Restricted Subsidiaries with respect to
interest rate Hedge Agreements. For the purpose of calculating “Consolidated
Interest Expense” over any period of four consecutive Fiscal Quarters ended
during the first three full Fiscal Quarters following the Closing Date, amounts
under this definition shall be determined as if the pricing, fees and other
amounts payable under the Existing Credit Agreement during such period would
have been determined based on the corresponding pricing, fees and other amounts
payable under this Agreement.

“Consolidated Net Income” means with respect to the Borrower, for any period,
the aggregate net income (or loss) of the Borrower and the Restricted
Subsidiaries for such period as determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded therefrom (1) after-tax gains
and losses from Asset Sales or abandonments or reserves relating thereto or from
the extinguishment of any Debt of the Borrower or any Restricted Subsidiary;
(2) unusual, transactional, extraordinary or non-recurring gains or losses
(determined on an after-tax basis and less any fees, expenses or charges related
thereto); (3) any non-cash compensation expense incurred for grants and
issuances of stock appreciation or similar rights, stock options, restricted
shares or other rights to officers, directors and employees of the Borrower and
its Restricted Subsidiaries (including any such grant or issuance to a 401(k)
plan or other retirement benefit plan); (4) the net income (but not loss) of any
Restricted Subsidiary to the extent that the declaration of dividends or similar
distributions by that

 

9

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Restricted Subsidiary of that income is restricted by a contract, operation of
law or otherwise; (5) the net income (loss) of any Person, other than a
Restricted Subsidiary, except to the extent of cash dividends or distributions
paid to the Borrower or to a Restricted Subsidiary by such Person; (6) the net
income (loss) of any Person acquired during the specified period for any period,
prior to the date of such acquisition will be excluded for purposes of
Restricted Payments only; (7) after-tax income or loss attributable to
discontinued operations (including, without limitation, operations disposed of
during such period whether or not such operations were classified as
discontinued) from and after the date that such operation is classified as
discontinued; (8) write-downs resulting from the impairment of intangible assets
and any other non-cash amortization or impairment expenses; (9) cash
restructuring or integration expenses (including any severance expenses,
relocation expenses, curtailments or modifications to pension and
post-retirement employee benefit plans, any expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternate uses and fees, expenses or charges relating to facilities
closing costs, acquisition integration costs, facilities opening costs, business
optimization costs, signing, retention or completion bonuses) in an amount not
to exceed the greater of $75,000,000 and 5.0% of Consolidated EBITDA per fiscal
year, plus, to the extent that any amount permitted to be included in a prior
year pursuant to this clause (9) is not utilized, such unutilized amount may be
carried forward for use in only the next succeeding year; (10) the amount of
amortization or write-off of deferred financing costs and debt issuance costs of
the Borrower and its Restricted Subsidiaries during such period and any premium
or penalty paid in connection with redeeming or retiring Debt of the Borrower
and its Restricted Subsidiaries prior to the stated maturity thereof pursuant to
the agreements governing such Debt; (11) minority interest expenses; (12) losses
or expenses or income or gain associated with the Agreement Value of Hedge
Agreements, (13) non-cash currency losses or gains on intercompany loans or
advances, (14) losses or earnings of Persons accounted for on an equity basis,
except to the extent of cash dividends or distributions paid to the Borrower or
to a Restricted Subsidiary by such Person (15) any costs or expenses incurred in
connection with the Transactions, (16) the amount of loss or discount in
connection with a Qualified Receivables Transaction, and (17) the cumulative
effect of a change in accounting principles.

“Consolidated Non-cash Charges” means, with respect to the Borrower, for any
period, the aggregate depreciation, amortization and other non-cash expenses of
the Borrower and the Restricted Subsidiaries reducing Consolidated Net Income of
the Company for such period, determined on a consolidated basis in accordance
with GAAP (excluding any such charge which requires an accrual of or a reserve
for cash payments for any future period).

“Consolidated Senior Secured Debt” means as of any date of determination, the
aggregate principal amount of Consolidated Total Debt at such date which is
secured by a Lien on any of the assets of the Borrower or any of its Restricted
Subsidiaries constituting Collateral.

“Consolidated Total Debt” means, at any date of determination, the aggregate
principal amount of all Funded Debt of the Borrower and its Restricted
Subsidiaries at such date (net of unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries), determined on a consolidated basis.

“Conversion”, “Convert” and “Converted” each refers to the conversion of
Advances from one Type to Advances of the other Type.

“Credit Card Program” means the Citibank Commercial Card Agreement, dated as of
November 30, 2012 by and between Citibank, N.A. and the Borrower, as amended,
restated, or otherwise modified from time to time, or any replacement of any of
the foregoing or any additional credit card programs for the same or
substantially similar purposes.

 

10

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“DCC” means Dana Credit Corporation, a Delaware corporation.

“DCC Entity” means DCC or any of its Subsidiaries.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person for the deferred
purchase price of property or services, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under Capitalized
Leases, (f) all reimbursement obligations, whether contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities, (g) all
mandatory obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash in respect of any Disqualified Capital Stock
in such Person or any other Person or any warrants, rights or options to acquire
such Disqualified Capital Stock, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guarantee Obligations of such Person, and
(j) all indebtedness and other payment Obligations referred to in clauses (a)
through (i) above of another Person secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations. The amount of any
Debt related to clause (j) above shall be deemed to be equal to the lesser of
(a) the amount of such Debt so secured or (b) the fair market value of the
property subject to such Lien; provided that Debt shall not include accrued
expenses, trade payables and intercompany liabilities incurred in the ordinary
course of such Person’s business, or earn-out obligations until such obligations
become a liability on the balance sheet of such person in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance required to be made by such Lender to the Borrower pursuant to
Section 2.01, 2.02, 2.18 or 2.20 at or prior to such time which has not been
made by such Lender or by the Administrative Agent for the account of such
Lender pursuant to Section 2.02(e) as of such time. In the event that a portion
of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, any amount
required to be paid by such Lender Party to or for the account of (a) the Swing
Line Lender pursuant to Section 2.02(b) to purchase a portion of the Swing Line
Advance made by the Swing Line Lender, (b) any Issuing Bank pursuant to
Section 2.03(c) or (d), (c) the Administrative Agent pursuant to Section 2.02(e)
to reimburse the Administrative Agent for the amount of any Advance made

 

11

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

by the Administrative Agent for the account of such Lender Party, (d) any other
Lender Party pursuant to Section 2.13 to purchase any participation in Advances
owing to such other Lender Party and (e) the Administrative Agent or any Issuing
Bank pursuant to Section 7.07 to reimburse the Administrative Agent or such
Issuing Bank for such Lender Party’s ratable share of any amount required to be
paid by the Lender Parties to the Administrative Agent or such Issuing Bank as
provided therein. In the event that a portion of a Defaulted Amount shall be
deemed paid pursuant to Section 2.15(b), the remaining portion of such Defaulted
Amount shall be considered a Defaulted Amount originally required to be paid
hereunder or under any other Loan Document on the same date as the Defaulted
Amount so deemed paid in part.

“Defaulting Lender” means, at any time, any Lender Party that, at such time, has
(a) failed to fund any Defaulted Advance or Defaulted Amount within one Business
Day following the date required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to that effect (unless such public statement or writing
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
cannot be satisfied) or under other agreements in which it commits to extend
credit, (c) become the subject of a Bail-In Action or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is mandatorily exchangeable for Indebtedness, or is redeemable or exchangeable
for Indebtedness, at the sole option of the holder thereof on or prior to the
Maturity Date; provided that any Capital Stock that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of a change of control or a sale of all
or substantially all the assets of the Loan Parties shall not constitute
Disqualified Capital Stock.

“Disqualified Lenders” means (i) those financial institutions or other entities
designated by the Borrower in writing to the Administrative Agent on the Closing
Date and (ii) those competitors of the Borrower designated by the Borrower in
writing to the Administrative Agent on the Closing Date, as such list of
competitors described in this clause (ii) may be updated by the Borrower from
time to time, any such update to be provided to the Lenders and to become
effective two Business Days after notice thereof; provided, that no designation
of any Person as a Disqualified Lender shall retroactively disqualify

 

12

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

any assignments or participations made to, or information provided to, such
Person before it was designated as a Disqualified Lender, and such Person shall
not be deemed to be a Disqualified Lender in respect of any assignments or
participations made to such Person prior to the date of such designation.

“Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.

“Dollar” means the lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Earn-Out Obligations” means purchase price adjustments, earnouts and similar
obligations, in each case, with respect to any Permitted Acquisition or other
Investment permitted hereunder.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (A) with respect to any Incremental Term Facility
(i) a Lender Party (which shall not be a Defaulting Lender at such time of
assignment); (ii) an Affiliate of a Lender Party; and (iii) an Approved Fund;
(B) with respect to the Revolving Credit Facility, (i) a Lender Party in respect
of the Revolving Credit Facility (which shall not be a Defaulting Lender at such
time of assignment); (ii) an Affiliate of a Lender Party in respect of the
Revolving Credit Facility; and (iii) an Approved Fund of a Lender Party in
respect of the Revolving Credit Facility and (C) with respect to any
Facility, any Person (other than an individual) approved by (x) the
Administrative Agent, (y) each Issuing Bank (solely in respect of any revolving
Facility) and (z) unless an Event of Default under Section 6.01(a) or (f) has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed) provided that the Borrower’s consent shall be
deemed to have been given if the Borrower has not responded within 10 Business
Days after written notice by the Administrative Agent or the respective
assigning Lender Party; provided, however, that no Loan Party (or any Affiliate
of a Loan Party) or any Disqualified Lender shall qualify as an Eligible
Assignee under this definition. Notwithstanding the foregoing, assignments to an
Affiliate of a Loan Party shall be permitted so long as (A) the aggregate amount
of Commitments of such assignee immediately after giving effect to such
assignment is less than 25% of the then outstanding aggregate principal amount
of Advances and (B) such assignee agrees in writing not to exercise any of the
rights and obligations afforded to an Eligible Assignee pursuant to Section 9.01
(any such assignee being referred to herein as an “Affiliated Lender”).

 

13

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Environmental Action” means any action, suit, written demand, demand letter,
written claim, written notice of noncompliance or violation, notice of liability
or potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, any Environmental
Permit, any Hazardous Material, or arising from alleged injury or threat to
public or employee health or safety, as such relates to the actual or alleged
exposure to Hazardous Material, or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction or decree, or judicial or agency interpretation, relating to
pollution or protection of the environment, public or employee health or safety,
as such relates to the actual or alleged exposure to Hazardous Material, or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Internal Revenue Code Section 414(b), (c),
(m) or (o).

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any ERISA Plan unless the
30 day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an ERISA Plan, and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to such ERISA Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to an ERISA Plan; (c) the provision by the administrator of any ERISA Plan of a
notice of intent to terminate such ERISA Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any ERISA Plan; (g) the adoption of an amendment to an
ERISA Plan requiring the provision of security to such ERISA Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate an ERISA Plan pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer,
such ERISA Plan.

“ERISA Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

14

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the single currency of Participating Member States of the European
Union.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party, as the case may be, or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained the London interbank offered rate as administered
by the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in Dollars for a period equal in
length to such Interest Period as displayed on page LIBOR01 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, or any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent (in each case, the “Screen Rate”)) at approximately 11:00 A.M., Local
Time, two Business Days prior to the beginning of such Interest Period (or, in
the case of any determination of Base Rate, on the day of determination. In the
event that such rate does not appear on Reuters screen LIBOR01 (or other
applicable Reuters screen page) (or otherwise on such screen) for such Interest
Period (an “Impacted Interest Period”), then the Eurocurrency Base Rate shall be
the Interpolated Rate at such time. “Interpolated Rate” means, at any time, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time, provided that if the Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. If the Eurocurrency Base Rate shall be determined to be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Earn-Out Obligations” means Earn-Out Obligations (a) incurred in
connection with any Permitted Acquisition in an amount which, taken together
with all existing Earn-Out Obligations, does not exceed 25% of the future
Consolidated EBITDA attributable to such acquired

 

15

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Person or Persons determined after giving effect to such Permitted Acquisition
and (b) subject to terms pursuant to which payments in respect thereof during
the occurrence and continuance of an Event of Default may accrue, but shall not
be payable in cash during such period, but may be payable in cash upon the cure
or waiver of such Event of Default.

“Excluded Subsidiary” means

(a) each DCC Entity;

(b) Dana Companies, LLC and each of its Subsidiaries;

(c) each Subsidiary that is not a Material Subsidiary;

(d) each Domestic Subsidiary that is not a wholly owned Subsidiary;

(e) each Domestic Subsidiary that is prohibited from guaranteeing or granting
liens to secure the Obligations under the Loan Documents by any applicable law
or that would require the consent, approval, license or authorization of a
Governmental Authority to guarantee or grant liens to secure the Obligations
under the Loan Documents (unless such consent, approval, license or
authorization has been received);

(f) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from guaranteeing or granting liens to secure the Obligations under
the Loan Documents on the Closing Date or at the time such Subsidiary becomes a
Subsidiary not in violation of Section 5.02(k) (and for so long as such
restriction or any replacement or renewal thereof is in effect);

(g) each Receivables Entity;

(h) each Foreign Subsidiary;

(i) each Domestic Subsidiary that (i) is a FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary;

(j) each other Domestic Subsidiary with respect to which (x) the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
providing a guarantee of or granting liens to secure the Obligations under the
Loan Documents are likely to be excessive in relation to the value to be
afforded thereby or (y) providing such a guarantee or granting such liens could
reasonably be expected to result in material adverse tax consequences as
determined in good faith by the Borrower; and

(k) each Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.

 

16

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender Party or Agent or required to be withheld or deducted from a payment to
a Lender Party or Agent: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Lender Party or Agent being organized under the
laws of, or having its principal office or, in the case of any Lender Party, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender Party, U.S. federal withholding Taxes imposed on, or
otherwise with respect to, amounts payable to or for the account of such Lender
Party with respect to an applicable interest in a Loan or Commitment pursuant to
a law in effect on the date on which (i) such Lender Party acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.17) or (ii) such Lender Party changes its
lending office, except in each case to the extent that, pursuant to
Section 2.12, amounts with respect to such Taxes were payable either to such
Lender Party’s assignor immediately before such Lender Party became a party
hereto or to such Lender Party immediately before it changed its lending office,
(c) Taxes attributable to such Lender Party’s failure to comply with
Section 2.12(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Second Amended and Restated
Revolving Credit and Guaranty Agreement dated as of June 20, 2013, as amended
prior to the Closing Date, among Dana Holding Corporation, as borrower, the
subsidiaries of the Borrower party thereto as guarantors, CITI, as
administrative agent and collateral agent thereunder and the financial
institutions party thereto as lenders.

“Existing Facilities” has the meaning specified in Section 2.19.

“Existing Letters of Credit” means each Letter of Credit issued under the
Existing Credit Agreement prior to the Closing Date and listed on Schedule
1.01(a), which Letters of Credit are to be migrated from the Existing Credit
Agreement to the Revolving Credit Facility and shall be deemed to be obligations
of the Borrower.

“Existing Revolving Facility” has the meaning specified in Section 2.19.

“Existing Term Facility” has the meaning specified in Section 2.19.

“Extended Facilities” has the meaning specified in Section 2.19.

“Extended Revolving Facility” has the meaning specified in Section 2.19.

“Extended Term Facility” has the meaning specified in Section 2.19.

“Extending Lenders” has the meaning specified in Section 2.19.

“Extension Amendment” has the meaning specified in Section 2.19.

“Extension Election” has the meaning specified in Section 2.19.

“Extension Request” has the meaning specified in Section 2.19.

“Extension Series” has the meaning specified in Section 2.19.

 

17

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Facility” means the Revolving Credit Facility, the Swing Line Facility, the
Letter of Credit Sublimit, any Incremental Facility, any Refinancing Facility or
any other credit facility made available to the Borrower pursuant to this
Agreement including, without limitation, any Refinancing Facility, as
applicable.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith and shall be evidenced by a resolution of the Board of
Directors of the Borrower.

“FATCA” means Internal Revenue Code Sections 1471 through 1474, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Internal Revenue Code Section 1471(b)(1) and any
intergovernmental agreements (and any related laws or official administrative
guidance) implementing the foregoing. For the avoidance of doubt, the term
“applicable law” as used in this agreement includes, as applicable, FATCA.

“FEMA” means the Federal Emergency Management Agency.

“FCPA” has the meaning specified in Section 4.01(x).

“Federal Funds Rate” means, for any period, the higher of (a) a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
for such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it and (b) the Overnight Bank
Funding Rate.

“Fee Letter” means the fee letter dated May 20, 2016 among the Borrower and
CGMI.

“Financial Covenant” means the covenant set forth in Section 5.04.

“First Lien Net Leverage Ratio” means as of any date of determination, the ratio
of (a) Consolidated First Lien Debt on such day to (b) Consolidated EBITDA for
the most recently ended four fiscal quarter period for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c); provided that the First Lien Net Leverage Ratio shall be
calculated on a pro forma basis.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall end on the last day of each March, June, September and December of such
Fiscal Year in accordance with the fiscal accounting calendar of the Borrower
and its Subsidiaries.

“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries ending on
December 31.

 

18

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Flood Compliance Event” means the occurrence of any of the following: (a) a
Flood Redesignation with respect to any Mortgaged Property, (b) any conversion
of all or any portion of the Existing Revolving Facility into an Extended
Revolving Facility, or all or any part of the Existing Term Facility into an
Extended Term Facility pursuant to Section 2.19, (c) the effective date of any
Incremental Facility pursuant to Section 2.18, (d) the effectiveness of any
Refinancing Facility pursuant to Section 2.20, and (e) the addition of any
Special Flood Hazard Property as Collateral pursuant to Section 5.01(i).

“Flood Hazard Determination” means a “Life-of-Loan” FEMA Standard Flood Hazard
Determination obtained by the Administrative Agent.

“Flood Insurance” means (a) federally-backed flood insurance available under the
National Flood Insurance Program to owners of real property improvements located
in Special Flood Hazard Areas in a community participating in the National Flood
Insurance Program or (b) to the extent permitted by the Flood Laws, a private
flood insurance policy from a financially sound and reputable insurance company
that is not an Affiliate of the Borrower.

“Flood Insurance Requirements” has the meaning assigned to such term in
Section 5.01(i).

“Flood Laws” means the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, and as the same may be further amended, modified or
supplemented, and including the regulations issued thereunder.

“Flood Redesignation” means the designation of any Mortgaged Property as a
Special Flood Hazard Property where such property was not a Special Flood Hazard
Property previous to such designation.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that are organized outside of the laws of the
United States, any state thereof or the District of Columbia at such time.

“FSHCO” means any Domestic Subsidiary the sole assets of which consist of the
Capital Stock of any Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of Internal Revenue Code Section 957(a).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means all Debt for borrowed money (including Debt outstanding
under this Agreement), Capitalized Leases and drawn letters of credit, in each
case, of the Borrower and its Restricted Subsidiaries.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

19

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Granting Lender” has the meaning specified in Section 9.07(k).

“GS” has the meaning specified in the preamble hereto.

“Guarantee” means, as to any Person, a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner, including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Debt of another Person, but excluding
endorsements for collection or deposit in the normal course of business or
Standard Receivables Undertakings in a Qualified Receivables Transaction.

“Guarantee Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the primary obligation of a primary
obligor, (b) the Obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement or (c) any Obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
that “Guarantee Obligation” shall not include endorsement of negotiable
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guarantee Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” has the meaning specified in Section 8.01.

“Hazardous Materials” means (a) petroleum or petroleum products, by products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous, toxic
or words of similar import under any Environmental Law.

“Hedge Agreements” means interest rate swaps, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

20

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Hedge Bank” means, as of the date any Secured Hedge Agreement is entered into,
any Lender Party or an Affiliate of a Lender Party in its capacity as a party to
a Secured Hedge Agreement and any Lender Party on the Closing Date or Affiliate
of such a Lender Party that is party to a Secured Hedge Agreement on the Closing
Date.

“Honor Date” has the meaning specified in Section 2.03(c).

“ICC” has the meaning specified in Section 2.03(h).

“Incremental Amendment” has the meaning specified in Section 2.18.

“Incremental Equivalent Debt” means secured or unsecured bonds, notes or
debentures or secured or unsecured loans (and/or commitments in respect thereof)
issued or incurred by the Borrower in lieu of Incremental Facilities; provided
that (i) the aggregate outstanding principal amount (or committed amount, if
applicable) of all Incremental Equivalent Debt, together with the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Facilities provided pursuant to Section 2.18, shall not exceed the
Available Incremental Amount; (ii) any Incremental Equivalent Debt shall be
subject to clauses (b)(i) or (c)(i) (as applicable) of Section 2.18, (iii) any
Incremental Equivalent Debt shall (A) rank pari passu or junior with the
Revolving Facility in right of payment and (B) be unsecured or secured by the
Collateral on either a pari passu or junior basis with the Revolving Facility
(and to the extent subordinated in right of payment or security, subject to the
Intercreditor Agreement or intercreditor arrangements reasonably satisfactory to
the Administrative Agent) and (iv) no Incremental Equivalent Debt may be
guaranteed by any Person that is not a Loan Party or secured by any assets other
than the Collateral.

“Incremental Facility” has the meaning specified in Section 2.18.

“Incremental Facility Closing Date” has the meaning specified in Section 2.18.

“Incremental Revolving Advance” means any advance made under an Incremental
Revolving Facility in accordance with the provisions of Section 2.18.

“Incremental Revolving Facility” has the meaning specified in Section 2.18

“Incremental Term Advance” means any advance made under an Incremental Term
Facility in accordance with the provisions of Section 2.18.

“Incremental Term Facility” has the meaning specified in Section 2.18.

“Indemnified Liabilities” has the meaning specified in Section 9.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 9.04(b).

“Informational Website” has the meaning specified in Section 5.03.

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

21

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Insufficiency” means, with respect to any ERISA Plan, the amount, if any, of
its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Intercreditor Agreement” has the meaning specified in Section 5.02(a).

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six months (or, if consented to by all Lenders, twelve months), as
the Borrower may, upon notice received by the Administrative Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that (a) the
Borrower may not select any Interest Period with respect to any Eurodollar Rate
Advance under a Facility that ends after any principal repayment installment
date for such Facility unless, after giving effect to such selection, the
aggregate principal amount of Base Rate Advances and of Eurodollar Rate Advances
having Interest Periods that end on or prior to such principal repayment
installment date for such Facility shall be at least equal to the aggregate
principal amount of Advances under such Facility due and payable on or prior to
such date; (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and (d) whenever the first day of any
Interest Period occurs on a day of an initial calendar month for which there is
no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a Guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Debt issued by, any
other Person. “Investment” shall exclude extensions of trade credit by the
Borrower and the Restricted Subsidiaries on commercially reasonable terms in
accordance with normal trade practices of the Borrower or such Restricted
Subsidiaries, as the case may be. If the Borrower or any Restricted Subsidiary
sells or otherwise disposes of any Capital Stock of any Restricted Subsidiary
(the “Referent Subsidiary”) such that after giving effect to any such sale or
disposition, the Referent Subsidiary shall cease to be a Restricted Subsidiary,
the Borrower shall be deemed to have made an Investment on the date of any such
sale or disposition equal to the Fair Market Value of the Capital Stock of the
Referent Subsidiary not sold or disposed of.

“IRS” means the United States Internal Revenue Service.

“ISP98” means with respect to a Letter of Credit, the International Standby
Practices 1998, ICC Publication No. 590, published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).

 

22

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Issuing Bank” means (a) each financial institution listed on the signature
pages hereof as an “Issuing Bank”, (b) any other Revolving Credit Lender that
agrees to act as an Issuing Bank and is approved by the Administrative Agent and
(c) any Eligible Assignee to which a Letter of Credit Commitment hereunder has
been assigned pursuant to Section 7.09 or 9.07.

“Joint Bookrunners” has the meaning specified in the recitals of parties to this
Agreement.

“JPM” has the meaning specified in the preamble hereto.

“L/C Cash Collateral Account” means the account established by the Borrower in
the name of the Administrative Agent and under the sole and exclusive control of
the Administrative Agent that shall be used solely for the purposes set forth
herein.

“L/C Obligations” means, as at any date of determination, the aggregate
Available Amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all Letter of Credit Advances.

“Lead Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Lender Party” means any Lender, any Issuing Bank or the Swing Line Lender.

“Lenders” has the meaning specified in the recital of parties to this Agreement.
For purposes of Section 9.01 (and any other provisions requiring the consent or
approval of the Lenders set forth herein), the definition of “Lenders” shall
exclude Affiliated Lenders.

“Letter of Credit” means any letter of credit issued hereunder and shall include
any Existing Letters of Credit.

“Letter of Credit Advance” means an advance made by any Issuing Bank or
Revolving Credit Lender pursuant to Section 2.03(c).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

“Letter of Credit Commitment” means with respect to any Issuing Bank, the amount
set forth opposite such Issuing Bank’s name on Schedule I hereto under the
caption “Letter of Credit Commitment” or if such Issuing Bank has entered into
one or more Assignment and Acceptances, set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Issuing Bank’s “Letter of Credit Commitment,” as such amount may be reduced
from time to time pursuant to Section 2.05.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date, or such later date as the applicable Issuing Bank may, in its
sole discretion, specify.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
aggregate amount of the Issuing Banks’ Letter of Credit Commitments at such time
and (b) $275,000,000 as such amount may be reduced from time to time pursuant to
Section 2.05. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Commitments.

 

23

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means (i) this Agreement, (ii) the Notes, if any, (iii) the
Collateral Documents, (iv) the Fee Letter (v) solely for purposes of the
Collateral Documents, each Secured Hedge Agreement, and (vi) any other document,
agreement or instrument executed and delivered by a Loan Party in connection
with the Facilities, in each case as amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Change” means any event or occurrence that has resulted in or
would reasonably be expected to result in any material adverse change in the
business, financial or other condition, operations or properties of the Borrower
and its Restricted Subsidiaries, taken as a whole; provided that events,
developments and circumstances disclosed in public filings and press releases of
the Borrower and any other events of information made available in writing to
the Lead Arrangers, in each case at least three days prior to the Closing Date,
shall not be considered in determining whether a Material Adverse Change has
occurred, although subsequent events, developments and circumstances relating
thereto may be considered in determining whether or not a Material Adverse
Change has occurred.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial or other condition, operations or properties of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party; provided that events, developments and
circumstances disclosed in public filings and press releases of the Borrower and
any other events of information made available in writing to the Lead Arrangers,
in each case at least three days prior to the Closing Date, shall not be
considered in determining whether a Material Adverse Effect has occurred,
although subsequent events, developments and circumstances relating thereto may
be considered in determining whether or not a Material Adverse Effect has
occurred.

“Material Real Property” means (i) any fee-owned parcel of real property having
a net book value in excess of $10,000,000 as of the (x) Closing Date with
respect to real property currently owned by the Borrower or a Material
Subsidiary or (y) date of acquisition with respect to real property (or an
interest in real property) acquired after the Closing Date and (ii) any
fee-owned parcel of real property owned by the Borrower or a Material Subsidiary
having a net book value of $10,000,000 or less as of the dates specified in
clauses (i)(x) or (y) and whose net book value subsequently increases to greater
than $10,000,000 based on any appraisal obtained by the Borrower or any other
Loan Party after the date specified in clauses (i)(x) or (y).

“Material Subsidiary” means, on any date of determination, any Restricted
Subsidiary of the Borrower that, on such date, has (i) assets with a book value
equal to or in excess of $5,000,000 and (ii) annual net income in excess of
$5,000,000 or (iii) liabilities in an aggregate amount equal to or in excess of
$5,000,000; provided, however, that in no event shall all Restricted
Subsidiaries of the Borrower that are not Material Subsidiaries have (i) in the
case of all such Restricted Subsidiaries organized under the laws of a
jurisdiction located within the United States (A) assets with an aggregate book
value in excess of $5,000,000, (B) aggregate annual net income in excess of
$5,000,000 or

 

24

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(C) liabilities in an aggregate amount in excess of $5,000,000 and (ii) in the
case of all such Restricted Subsidiaries (A) assets with an aggregate book value
in excess of $20,000,000, (B) aggregate annual net income in excess of
$20,000,000 or (C) liabilities in an aggregate amount in excess of $20,000,000.

“Maturity Date” means the date that is five years following the Closing Date.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage Policy” has the meaning specified in Section 5.01(i).

“Mortgaged Property” means any Material Real Property that is subject to a
Mortgage.

“Mortgages” means each deed of trust, trust deed and mortgage delivered pursuant
to Section 5.01(i), in each case as amended, amended and restated, supplemented,
spread or otherwise modified from time to time, in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which, among other things,
a Loan Party owning a Material Real Property grants a Lien on such Material Real
Property securing the Secured Obligations to the Administrative Agent (or
Collateral Agent) for its own benefit and the benefit of the other Secured
Parties.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained within any of the preceding
five plan years and in respect of which any Loan Party or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.

“National Flood Insurance Program” means the program created pursuant to the
Flood Laws.

“New Project” means (x) each plant, facility or branch which is either a new
plant, facility or branch or an expansion, relocation, remodeling or substantial
modernization of an existing plant, facility or branch owned by the Borrower or
the Subsidiaries which in fact commences operations and (y) each creation (in
one or a series of related transactions) of a business unit to the extent such
business unit commences operations or each expansion (in one or a series of
related transactions) of business into a new market.

“New Senior Notes” means $375,000,000 aggregate principal amount of 6.500%
Senior Notes due 2026 issued by Dana Financing Luxembourg S.á.r.l. pursuant to
that certain Indenture to be dated as of May 27, 2016.

“Non-Consenting Lender” shall have the meaning specified in Section 9.01.

“Non-Loan Party” means any Restricted Subsidiary of a Loan Party that is not a
Loan Party.

 

25

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Note” means a promissory note of the Borrower payable to the order of any
Revolving Credit Lender, in substantially the form of Exhibit A hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Credit Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Default” has the meaning specified in Section 7.05.

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under any Debtor Relief Law.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Lender Party or Agent, Taxes
imposed as a result of a present or former connection between such Lender Party
or Agent and the jurisdiction imposing such Tax (other than connections arising
from such Lender Party or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, documentary, property,
intangible, recording or similar Taxes that arise from any payment made by any
Loan Party hereunder or under any other Loan Document or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Agreement or any other Loan Documents , except, in the case of an
assignment (other than an assignment request by the Borrower under
Section 2.17), for Taxes that are Other Connection Taxes.

“Outstanding Amount” means (i) with respect to Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Advances, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
Letter of Credit Advance occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the Available Amount of any Letter of Credit taking effect
on such date.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Federal Reserve as set forth on its public website
from time to time) and published on the next succeeding Business Day by the New
York Federal Reserve as an overnight bank funding rate.

 

26

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 9.07(g).

“Participant Register” has the meaning specified in Section 9.07(g).

“Participating Member States” has the meaning given to it in Council Regulation
EC No. 1103/97 of 17 June 1997 made under Article 235 of the Treaty on European
Union.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
Restricted Subsidiaries; provided that (A) such Acquisition shall be in property
and assets which are part of, or in lines of business that are, substantially
the same lines of business as (or ancillary to) one or more of the businesses of
the Borrower and its Restricted Subsidiaries in the ordinary course; (B) any
determination of the amount of consideration paid in connection with such
investment shall include all cash consideration paid, including Earn-Out
Obligations (other than Excluded Earn-Out Obligations), the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers of such investment, and the principal amount of all
assumptions of debt, liabilities and other obligations in connection therewith;
and (C) immediately before and immediately after giving effect to such
Acquisition, no Default or Event of Default shall have occurred and be
continuing.

“Permitted Asset Sale” means

(i) a transaction or series of related transactions for which the Borrower or
the Restricted Subsidiaries receive aggregate consideration of less than $50.0
million;

(ii) the sale, lease, conveyance, disposition or other transfer of all or
substantially all of the assets of the Borrower as permitted by Section 5.02(f)
and (h);

(iii) any Restricted Payment made in accordance with the covenant described
under Section 5.02 (c) and (e);

(iv) sales or contributions of accounts receivable and related assets pursuant
to a Qualified Receivables Transaction made in accordance with the covenant
described under Section 5.02(b).

(v) the disposition by the Borrower or any Restricted Subsidiary in the ordinary
course of business of (i) cash and Cash Equivalents, (ii) inventory and other
assets acquired and held for resale in the ordinary course of business,
(iii) damaged, worn out or obsolete assets or assets that, in the Borrower’s
reasonable judgment, are no longer used or useful in the business of the
Borrower or its Restricted Subsidiaries (in each case, including any
intellectual property), or (iv) rights granted to others pursuant to leases or
licenses, to the extent not materially interfering with the operations of the
Borrower or its Restricted Subsidiaries;

 

27

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(vi) the sale or discount of accounts receivable in connection with the
compromise or collection thereof arising in the ordinary course of business or
in bankruptcy or in a similar proceeding;

(vii) to the extent constituting an Asset Sale, the granting of a Lien otherwise
permitted in accordance with this Agreement;

(viii) the licensing of patents, trademarks, know-how or any other intellectual
property to third Persons in the ordinary course of business consistent with
past practice; provided that such licensing does not materially interfere with
the business of the Borrower or any of its Restricted Subsidiaries;

(ix) to the extent allowable under Section 1031 of the Internal Revenue Code of
1986, any exchange of like property (excluding any boot thereon);

(x) the unwinding of any Hedge Agreements;

(xi) any exchange of assets (including a combination of assets and Cash
Equivalents) for assets of comparable or greater market value or usefulness to
the business of the Borrower and the Restricted Subsidiaries as a whole, as
determined in good faith by the Borrower;

(xii) foreclosure or any similar action with respect to any property or other
asset of the Borrower or any of the Restricted Subsidiaries;

(xiii) any disposition of Capital Stock in, or Debt or other securities of, an
Unrestricted Subsidiary;

(xiv) any swap of assets, or lease, assignment or sublease of any real or
personal property, in exchange for services (including in connection with any
outsourcing arrangements) of comparable or greater value or usefulness to the
business of the Borrower and the Restricted Subsidiaries as a whole, as
determined in good faith by the Borrower;

(xv) any financing transaction with respect to property built or acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, including any Sale
and Leaseback Transaction or asset securitization permitted by the indenture;

(xvi) any surrender or waiver of contract rights pursuant to a settlement,
release, recovery on or surrender of contract, tort or other claims of any kind;
or

(xvii) any disposition of Capital Stock of a Restricted Subsidiary pursuant to
an agreement or other obligation with or to a Person (other than the Borrower or
a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition.

“Permitted Encumbrances” means (a) with respect to real property, covenants,
conditions, easements, rights of way, restrictions, encroachments, encumbrances
and other imperfections, defects or irregularities in title, in each case which
were not incurred in connection with and do not secure Debt for borrowed money
and do not or will not interfere in any material respect with the ordinary

 

28

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

conduct of the business of Borrower or any of its Restricted Subsidiaries or
with the use of such real property for its intended use and (b) zoning
restrictions, easements, trackage rights, leases (other than Capitalized
Leases), subleases, licenses, special assessments, rights of way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business which were not incurred in connection with and do not secure
Debt for borrowed money, individually or in the aggregate, and which do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of Borrower or any of its
Restricted Subsidiaries or with the use of such real property for its intended
use.

“Permitted Lien” means

(xviii) liens in favor of the Administrative Agent and/or the Collateral Agent
for the benefit of the Secured Parties and the other parties intended to share
the benefits of the Collateral granted pursuant to any of the Loan Documents;

(xix) liens for Taxes and other obligations or requirements owing to or imposed
by Governmental Authorities existing or having priority, as applicable, by
operation of law which in either case (A) are not yet overdue or (B) are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and for which appropriate reserves in accordance with GAAP
have been made;

(xx) statutory liens of banks and other financial institutions (and rights of
set-off),

(xxi) statutory liens of landlords, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other liens imposed by law (other than
any such lien imposed pursuant to Internal Revenue Code Section 430(k) or by
ERISA), in each case incurred in the ordinary course of business (A) for amounts
not yet overdue or (B) for amounts that are overdue and that (in the case of any
such amounts overdue for a period in excess of ten days) are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;

(xxii) liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security;

(xxiii) liens, pledges and deposits to secure the performance of tenders,
statutory obligations, performance and completion bonds, surety bonds, appeal
bonds, bids, leases, licenses, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations;

(xxiv) easements, rights-of-way, zoning restrictions, licenses, encroachments,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business, in each case that were not incurred in
connection with and do not secure Debt and do not materially and adversely
affect the use of the property encumbered thereby for its intended purposes;

(xxv) (A) any interest or title of a lessor or sublessor under any lease or
sublease by the Borrower or any Restricted Subsidiary of the Borrower and
(B) any leases or subleases by the Borrower or any Restricted Subsidiary of the
Borrower to another Person(s) in the ordinary course of business which do not
materially and adversely affect the use of the property encumbered thereby for
its intended purposes;

 

29

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(xxvi) liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement entered into in connection with a Permitted Acquisition or
another Investment permitted hereunder;

(xxvii) the filing of precautionary UCC financing statements relating to leases
entered into in the ordinary course of business and the filing of UCC financing
statements by bailees and consignees in the ordinary course of business;

(xxviii) liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(xxix) leases and subleases or licenses and sublicenses of patents, trademarks
and other intellectual property rights granted by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and not interfering
in any respect with the ordinary conduct of the business of the Borrower or such
Restricted Subsidiary;

(xxx) liens arising out of judgments not constituting an Event of Default
hereunder;

(xxxi) liens securing reimbursement obligations with respect to letters of
credit that encumber documents and other property relating to such letters of
credit and the proceeds and products thereof; and

(xxxii) any right of first refusal or first offer, redemption right, or option
or similar right in respect of any Capital Stock owned by the Borrower or any
Restricted Subsidiary of the Borrower with respect to any joint venture or other
Investment, in favor of any co-venturer or other holder of Capital Stock in such
investment;

(xxxiii) Liens on property at the time such Person or any of its Subsidiaries
acquires the property and not incurred in connection with or in contemplation
thereof, including any acquisition by means of a merger or consolidation with or
into such Person or a Subsidiary of such Person; provided, however and that the
Liens may not extend to any other property owned by such Person or any of its
Restricted Subsidiaries (and assets and property affixed or appurtenant
thereto).

(xxxiv) Permitted Encumbrances.

“Permitted Refinancing” with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Debt of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Debt so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of the Debt being
modified, refinanced, refunded, renewed or extended, (c) if the Debt being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Debt being modified, refinanced, refunded, renewed or extended,
taken as a whole, (d) the terms and conditions (including, if applicable, as to
Collateral) of any such modified,

 

30

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

refinanced, refunded, renewed or extended Debt are not materially less favorable
to the Loan Parties or the Lenders than the terms and conditions of the Debt
being modified, refinanced, refunded, renewed or extended, (e) no modified,
refinanced, refunded, renewed or extended Debt shall have different obligors, or
greater guarantees or security than the Debt subject to such modification,
refinancing, refunding, renewal or extension and (f) at the time thereof, no
Event of Default shall have occurred and be continuing.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.

“Platform” has the meaning specified in Section 9.02(b).

“Preferred Interests” means, with respect to any Person, Capital Stock issued by
such Person that are entitled to a preference or priority over any other Capital
Stock issued by such Person upon any distribution of such Person’s property and
assets, whether by dividend or upon liquidation.

“Pro Forma Transaction” means (a) any Permitted Acquisition, together with each
other transaction relating thereto and consummated in connection therewith,
including any incurrence or repayment of Debt, (b) any sale, lease, transfer or
other disposition made in accordance with Section 5.02(f) hereof, (c) any
Investment permitted hereunder and (d) any permitted incurrence or repayment of
Debt hereunder.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or Section 6.01, such Lender’s Commitment as in effect
immediately prior to such termination) under the applicable Facility or
Facilities at such time and the denominator of which is the amount of such
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or Section 6.01, the amount of such Facility
or Facilities as in effect immediately prior to such termination).

“Projections” has the meaning specified in Section 5.03(d).

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Company or any of its Restricted Subsidiaries
pursuant to which the Company or any of its Restricted Subsidiaries sells,
conveys or otherwise transfers to (1) a Receivables Entity (in the case of a
transfer by the Company or any of its Restricted Subsidiaries) or (2) any other
Person (in the case of a transfer by a Receivables Entity), or transfers an
undivided interest in or grants a security interest in, any Receivables Assets
(whether now existing or arising in the future) of the Company or any of its
Restricted Subsidiaries.

“Receivables Assets” means any accounts receivable and any assets related
thereto, including, without limitation, all collateral securing such accounts
receivable and assets and all contracts and contract rights, and all guarantees
or other supporting obligations (within the meaning of the New

 

31

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

York Uniform Commercial Code Section 9-102(a)(77)) (including Hedging
Obligations), in respect of such accounts receivable and assets and all proceeds
of the foregoing and other assets which are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
asset securitization transactions involving Receivables Assets.

“Receivables Entity” means a Subsidiary of the Company (or another Person formed
for the purposes of engaging in a Qualified Receivables Transaction in which the
Company or any of its Restricted Subsidiaries makes an Investment and to which
the Company or any of its Restricted Subsidiaries transfers Receivables Assets)
which engages in no activities other than in connection with the financing of
Receivables Assets of the Company or its Restricted Subsidiaries, and any
business or activities incidental or related to such financing, and which is
designated by the Board of Directors of the Company or of such other Person (as
provided below) to be a Receivables Entity (a) no portion of the Debt or any
other Obligations (contingent or otherwise) of which (1) is guaranteed by the
Company or any Subsidiary of the Company (excluding guarantees of Obligations
(other than the principal of, and interest on, Debt) pursuant to Standard
Receivables Undertakings), (2) is recourse to or obligates the Company or any
Subsidiary of the Company in any way other than pursuant to Standard Receivables
Undertakings or (3) subjects any property or asset of the Company or any
Subsidiary of the Company (other than Receivables Assets and related assets as
provided in the definition of “Qualified Receivables Transaction”), directly or
indirectly, contingently or otherwise, to the satisfaction thereof other than
pursuant to Standard Receivables Undertakings, (b) with which neither the
Company nor any Subsidiary of the Company has any material contract, agreement,
arrangement or understanding (other than on terms which the Company reasonably
believes to be no less favorable to the Company or such Subsidiary than those
that might be obtained at the time from Persons who are not Affiliates of the
Company) other than fees payable in the ordinary course of business in
connection with servicing Receivables Assets, and (c) with which neither the
Company nor any Subsidiary of the Company has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.

“Receivables Repurchase Obligation” means any obligation of a seller of
Receivables Assets in a Qualified Receivables Transaction to repurchase
Receivables Assets arising as a result of a breach of a Standard Receivables
Undertaking, including as a result of a Receivables Asset or portion thereof
becoming subject to any asserted defense, dispute, off set or counterclaim of
any kind as a result of any action taken by, any failure to take action by or
any other event relating to the seller.

“Refinancing Amendment” has the meaning specified in Section 2.20.

“Refinancing Debt” has the meaning specified in Section 2.20.

“Refinancing Facilities” has the meaning specified in Section 2.20.

“Refinancing Facility Closing Date” has the meaning specified in Section 2.20.

“Refinancing Lender” has the meaning specified in Section 2.20.

“Refinancing Notes” has the meaning specified in Section 2.20.

“Refinancing Revolving Facility” has the meaning specified in Section 2.20.

“Refinancing Term Facility” has the meaning specified in Section 2.20.

“Register” has the meaning specified in Section 9.07(d).

 

32

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time as in effect and all official rulings and
interpretations thereunder or thereof.

“Required Lenders” means, at any time, Lenders or an Affiliated Lender owed or
holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Advances outstanding at such time, (b) the aggregate L/C
Obligations at such time and (c) the aggregate Unused Revolving Credit
Commitment at such time; provided, however, that if any Lender shall be a
Defaulting Lender or an Affiliated Lender at such time, there shall be excluded
from the determination of Required Lenders at such time (A) the aggregate
principal amount of the Advances owing to such Lender (in its capacity as a
Lender) and outstanding at such time, (B) such Lender’s Pro Rata Share of the
aggregate Available Amount of all Letters of Credit issued by such Lender and
outstanding at such time and (C) the Unused Revolving Credit Commitment of such
Lender at such time. For purposes of this definition, the aggregate amount of
Swing Line Advances owing to any Swing Line Lender, the aggregate principal
amount of Letter of Credit Advances owing to the Issuing Banks and the Available
Amount of each Letter of Credit shall be considered to be owed to the Lenders
ratably in accordance with their respective Revolving Credit Commitments).

“Repurchased Term Advances” has the meaning set forth in Section 9.07.

“Responsible Officer” means the chief executive officer, president, chief
financial officer secretary or assistant secretary or treasurer or assistant
treasurer of a Loan Party. Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” has the meaning set forth under Section 5.02(c).

“Restricted Subsidiary” means any Subsidiary of the Borrower that has not been
designated by the Board of Directors of the Borrower, by a resolution of the
Board of Directors of the Borrower delivered to the Administrative Agent, as an
Unrestricted Subsidiary pursuant to and in compliance with the covenant
described under Section 5.01(l). Any such designation may be revoked by a
resolution of the Board of Directors of the Borrower delivered to the
Administrative Agent, subject to the provisions of such covenant.

“Restricting Information” has the meaning set forth in Section 9.09(c).

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount set forth for such time opposite such Lender’s name on Schedule I hereto
under the caption “Revolving Credit Commitment” or, if such Lender has entered
into one or more Assignments and Acceptance, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05 and shall include any Incremental
Revolving Facility as described in Section 2.18.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

 

33

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Royal Bank” has the meaning specified in the preamble hereto.

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC.

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Borrower or a Restricted Subsidiary of any property, whether owned by the
Borrower or any Restricted Subsidiary at the Closing Date or later acquired,
which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person from whom funds have
been or are to be advanced on the security of such property.

“Sanctioned Country” shall mean any country or territory that is, or whose
government is, the subject of Sanctions Laws and Regulations broadly prohibiting
dealings with such government, country, or territory.

“Sanctions Laws and Regulations” means (a) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the Patriot Act,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, the U.S. International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et
seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the
U.S. Syria Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010 or the Iran Sanctions
Act, Section 1245 of the National Defense Authorization Act of 2012, all as
amended, or any of the foreign assets control regulations (including 31 C.F.R.,
Subtitle B, Chapter V, as amended) or any other law or executive order relating
thereto administered by the U.S. Department of Treasury Office of Foreign Assets
Control, and any similar law, regulation, or executive order enacted in the
United States after the date of this Agreement, (b) any governmental rule now or
hereafter enacted by any other relevant authority to whose laws the Loan Parties
are subject to monitor, deter or otherwise prevent terrorism or the funding or
support of terrorism and (c) any sanctions or requirements imposed under similar
laws or regulations enacted by the United Nations Security Council, the European
Union or the United Kingdom that apply to any Loan Party.

“Sanctions List” means (a) any blocked persons list, designated nationals list,
denied persons list, debarred party list, or other list of Persons with whom
United States Persons may not conduct business, including any list published and
maintained by the Office of Foreign Assets Control of the United States
Department of Treasury, the United States Department of Commerce, or the United
States Department of State and (b) any list of Persons subject to general trade,
economic or financial restrictions, sanctions or embargoes imposed, administered
or enforced from time to time by the United Nations Security Council, the
European Union, or Her Majesty’s Treasury of the United Kingdom that apply to
any Loan Party.

“Screen Rate” has the meaning specified in the definition of Eurodollar Rate.

“SEC” means the Securities and Exchange Commission or any governmental authority
succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Hedge Agreement (or portion of exposure
under any Hedge Agreement) required or permitted under Article V that is entered
into by and between (a) any Loan Party and any Hedge Bank or (b) any secured
guaranty by the Borrower of any Hedge Agreement entered into by any Specified
Hedge Agreement Subsidiary with any Hedge Bank, in each case (i) solely to the
extent that the obligations in respect of such Hedge Agreement (or portion of
exposure) are not cash

 

34

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

collateralized or otherwise secured (other than pursuant to the Collateral
Documents) and (ii) including, for the avoidance of doubt, any Hedge Agreement
between a Loan Party or a Specified Hedge Agreement Subsidiary and any Hedge
Bank that was entered into prior to the Closing Date and remains in effect as of
the Closing Date. Excluded Swap Obligation shall not constitute obligations in
respect of Secured Hedge Agreements.

“Secured Obligation” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, each Agent, the Lender Parties, the Hedge
Banks, Cash Management Banks and the Affiliates of Lender Parties party to the
Credit Card Program.

“Security Agreement” means that certain Revolving Facility Security Agreement
dated as of June 9, 2016 from Dana Holding Corporation and the other grantors
party thereto from time to time to CITI, as Collateral Agent.

“Senior Notes” means (a) $425,000,000 aggregate principal amount of 5.500%
Senior Notes due 2024, (b) $450,000,000 aggregate principal amount of 5.375%
Senior Notes due 2021, (c) $300,000,000 aggregate principal amount of 6.000%
Senior Notes due 2023, (d) $350,000,000 aggregate principal amount of 6.750%
Senior Notes due 2021 and (e) the New Senior Notes.

“Senior Secured Net Leverage Ratio” means as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt on such day to (b) Consolidated
EBITDA for the most recently ended four fiscal quarter period for which
financial statements are required to be delivered to the Administrative Agent
pursuant to Section 5.03(b) or (c); provided that the Senior Secured Net
Leverage Ratio shall be calculated on a pro forma basis.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained within any of the preceding five plan
years and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, in the
case of each of the foregoing, as determined in accordance with under applicable
bankruptcy, insolvency or similar laws. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 9.07(k).

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood or mud slide hazards.

 

35

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Special Flood Hazard Property” means any Mortgaged Property that on the
relevant date of determination includes a Building (or a Building in the course
of construction) and, as shown on a Flood Hazard Determination, such Building
(or Building in the course of construction) is located in a Special Flood Hazard
Area.

“Specified Hedge Agreement Subsidiaries” means, collectively, Dana Financial
Services Switzerland GmbH and Dana Financing Luxembourg S.á.r.l.

“Standard Receivables Undertakings” means representations, warranties, covenants
and indemnities entered into by the Borrower or any Restricted Subsidiary of the
Borrower which are customary in a Qualified Receivables Transaction, including,
without limitation, those relating to the servicing of the assets of a
Receivables Entity, it being understood that any Receivables Repurchase
Obligation shall be deemed to be a Standard Receivables Undertaking.

“Subordinated Debt” means Debt that is (a) subordinated to the Obligations under
the Loan Documents or (b) required to be subordinated to the Obligations under
the Loan Documents; provided that: (i) such Subordinated Debt shall have a term
to maturity no earlier than the date that is six months after the scheduled
maturity date under this Agreement; (ii) no Subordinated Debt shall permit or
require scheduled amortization payments or mandatory prepayments of principal,
sinking fund or similar scheduled payments (other than regularly scheduled
payments of interest) prior to the date that is six months after the scheduled
maturity date under this Agreement; (iii) Obligations under any Subordinated
Debt shall be subordinated in right of payment to the prior payment in full in
cash of all Obligations under the Loan Documents, including any Obligations
incurred, created, assumed or guaranteed after the date hereof (subject to any
limitation contained in such Subordinated Debt) on terms not less favorable to
the Lenders than subordination provisions customarily contained in high-yield
debt securities for issuers of similar creditworthiness; (v) no Loan Party shall
be permitted to make a payment in respect of any Subordinated Debt so long as an
Event of Default has occurred or is continuing, or would result therefrom;
(vi) no Subordinated Debt shall contain covenants, defaults, remedy provisions
or provisions relating to mandatory prepayment, repurchase, redemption and
offers to purchase other than those that, taken as a whole, are consistent with
those customarily found in high-yield financings for issuers of similar
creditworthiness; (vii) Subordinated Debt shall be unsecured; and (viii) after
giving effect to the incurrence of such Subordinated Debt, , the Borrower shall
be in pro forma compliance with the Financial Covenant.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Supplemental Collateral Agent” has the meaning specified in Section 7.02.

“Surviving Debt” means the Debt of the Borrower and its Subsidiaries set forth
on Schedule 1.01(b).

 

36

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Advance” means an advance made by (a) the Swing Line Lender pursuant
to Section 2.01(c) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Lender pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the amount
set forth opposite its name on Schedule I hereto under the caption “Swing Line
Commitment” or, if the Swing Line Lender has entered into an Assignment and
Acceptance, set forth for the Swing Line Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as the Swing Line Lender’s
“Swing Line Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

“Swing Line Facility” means, at any time, an amount equal to the aggregate
amount of the Swing Line Lender’s Swing Line Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Swing Line Lender” means the banks listed on the signature pages hereof as a
“Swing Line Lender” and any Eligible Assignee to which the Swing Line Commitment
hereunder has been assigned pursuant to Section 9.07 so long as such Eligible
Assignee expressly agrees to perform in accordance with their terms all
obligations that by the terms of this Agreement are required to be performed by
it as a Swing Line Lender and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its Swing Line Commitment (which
information shall be recorded by the Administrative Agent in the Register), for
so long as such Swing Line Lender or Eligible Assignee, as the case may be,
shall have a Swing Line Commitment.

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

“Taxes” has the meaning specified in Section 2.12(a).

“Termination Date” means the earliest to occur of (i) the Maturity Date and
(ii) the date of termination in whole of the Commitments pursuant to
Section 2.05 or 6.01.

“Tooling Program” means any program whereby tooling equipment is purchased or
progress payments are made to facilitate production customer’s products and
whereby the customer will ultimately repurchase the tooling equipment after the
final approval by such customer.

“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent balance sheet of the
Borrower required to be provided pursuant to Section 5.03, calculated on a pro
forma basis to give effect to any acquisition or disposition of companies,
divisions, lines of businesses or operations by the Borrower and its Restricted
Subsidiaries subsequent to such date and on or prior to the date of
determination.

“Total Foreign Assets” means the total assets of the Foreign Subsidiaries, as
shown on the most recent balance sheet, calculated on a pro forma basis to give
effect to any acquisition or disposition of companies, divisions, lines of
businesses or operations by the Foreign Subsidiaries subsequent to such date and
on or prior to the date of determination.

 

37

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Total Net Leverage Ratio” means as of any date of determination, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the most
recently ended four fiscal quarter period for which financial statements are
required to be delivered to the Administrative Agent pursuant to Section 5.03(b)
or (c); provided that the Total Net Leverage Ratio shall be calculated on a pro
forma basis.

“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, and the borrowings hereunder on the Closing Date and
application of the proceeds as contemplated hereby and thereby and (b) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UBS” has the meaning specified in the preamble hereto.

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Unreimbursed Amount” means, in respect of any Letter of Credit, the amount of
any drawing paid by an Issuing Bank under such Letter of Credit that has not
been reimbursed by the Borrower.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 5.01(l) subsequent to
the date hereof and any Subsidiary of an Unrestricted Subsidiary, in each case
until such Unrestricted Subsidiary becomes a Restricted Subsidiary pursuant to
Section 5.01(l). On the Closing Date there are no Unrestricted Subsidiaries.

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances,
Swing Line Advances and Letter of Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all Letters of Credit
outstanding at such time, (B) the aggregate principal amount of all Letter of
Credit Advances made by the Issuing Banks pursuant to Section 2.03(c) and
outstanding at such time, and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Lender pursuant to Section 2.01(c) at any
time.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Internal Revenue Code Section 7701(a)(30).

 

38

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

Section 1.03 Accounting Terms and Financial Determinations.

(a) All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in effect from time to
time (“GAAP”); provided, however, that if the Borrower notifies the
Administrative Agent and the Lenders that the Borrower wishes to amend any
covenant in Article V or other financial condition or definition of this
Agreement to eliminate the effect of any change in GAAP that occurs after the
Closing Date on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article V for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower, the Administrative Agent and
the Required Lenders, the Borrower, the Administrative Agent and the Lenders
agreeing to enter into negotiations to amend any such covenant immediately upon
receipt from any party entitled to send such notice.

(b) All components of financial calculations made to determine compliance with
Article V shall be adjusted on a pro forma basis to include or exclude, as the
case may be, without duplication, such components of such calculations
attributable to any Pro Forma Transaction consummated after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower based on assumptions expressed therein
and that were reasonable based on the information available to Borrower at the
time of preparation of such calculations (including adjustments to reflect
operating expense reductions and other operating improvements, synergies or cost
savings reasonably expected to result from any relevant pro forma event).

(c) Any financial statements or other financial information required to be
provided hereunder (including any comparison financial information to any prior
period) for the Borrower or any of its Subsidiaries that includes or references
financial information for any period prior to the Closing Date, shall, unless
the context clearly requires otherwise, be deemed a reference to the Borrower
and its Subsidiaries for the applicable period.

(d) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred in reliance on clause (x) of Section 2.18(a) (any such amounts, the
“Fixed Incremental Amount”) substantially concurrently with any amounts incurred
in reliance on clause (y) of Section 2.18(a) (any such amounts, the
“Incurrence-Based Incremental Amount”), it is understood and agreed that the
Fixed Incremental Amount shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence-Based Amount.

 

39

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

Section 2.01 The Advances. (a) The Revolving Credit Advances. Each Revolving
Credit Lender severally agrees, on the terms and conditions hereinafter set
forth, to make advances (each, a “Revolving Credit Advance”) to the Borrower
from time to time on any Business Day during the period from the Closing Date
until the Termination Date (i) in an amount for each such Advance not to exceed
such Revolving Credit Lender’s Unused Revolving Credit Commitment at such time
and (ii) in an aggregate amount for all such Advances not to exceed such
Lender’s ratable portion (based on the aggregate amount of the Unused Revolving
Credit Commitments at such time) of the aggregate Revolving Credit Commitments
at such time; provided that the sum of (x) the aggregate principal amount of all
Revolving Credit Advances, Swing Line Advances and Letter of Credit Advances
outstanding at such time plus (y) the aggregate Available Amount of all Letters
of Credit outstanding at such time shall not exceed the aggregate Revolving
Credit Commitments at any time.

(b) Borrowings. Each Borrowing shall be in a principal amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (other than a Borrowing the
proceeds of which shall be used solely to repay or prepay in full outstanding
Swing Line Advances or Letter of Credit Advances) and shall consist of Advances
made simultaneously by the Lenders under the applicable Facility ratably
according to the Lenders’ Commitments under such Facility. Within the limits of
each Lender’s Unused Revolving Credit Commitment in effect from time to time,
the Borrower may borrow under Section 2.01(a), prepay pursuant to Section 2.06,
and reborrow under Section 2.01(a).

(c) The Swing Line Advances. The Swing Line Lender severally agrees on the terms
and conditions hereinafter set forth to make, in its sole discretion, Swing Line
Advances to the Borrower from time to time on any Business Day during the period
from the Closing Date until the Termination Date in an aggregate amount owing to
the Swing Line Lender not to exceed at any time outstanding the lesser of
(i) the Swing Line Facility at such time and (ii) the Swing Line Lender’s Swing
Line Commitment at such time; provided, however, that no Swing Line Borrowing
shall exceed

 

40

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

the aggregate of the Unused Revolving Credit Commitments of the Revolving Credit
Lenders at such time; provided, further, that the Swing Line Lender shall not be
obligated to make any Swing Line Advance. No Swing Line Advance shall be used
for the purpose of funding the payment of principal of any other Swing Line
Advance. Each Swing Line Borrowing shall be in an amount of $500,000 or an
integral multiple of $100,000 in excess thereof. Within the limits of the Swing
Line Facility and within the limits referred to in the first sentence of this
subsection (c), the Borrower may borrow under this Section 2.01(c), repay
pursuant to Section 2.04(b) or prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(c). Immediately upon the making of a Swing Line Advance,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Advance in an amount equal to the product of
such Lender’s Pro Rata Share times the principal amount of such Swing Line
Advance.

Section 2.02 Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or on the Business Day of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier
or electronic mail, in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) the Facility under which
such Borrowing is to be made, (iii) Type of Advances comprising such Borrowing,
(iv) aggregate amount of such Borrowing and (v) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance. Each Lender shall, before 11:00 A.M. (New York City time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account or
such other account as the Borrower shall request; provided, however, that, in
the case of Revolving Credit Advances, the Administrative Agent shall first
apply such funds to prepay ratably the aggregate principal amount of any Swing
Line Advances and Letter of Credit Advances outstanding on the date of such
Borrowing, plus interest accrued and unpaid thereon to and as of such date.

(b) (i) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Lender and the Administrative
Agent. Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier, specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the seventh day after the requested date of such
Borrowing). The Swing Line Lender will make the amount of the requested Swing
Line Advances available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account or such other account as the
Borrower shall request.

(ii) The Swing Line Lender may, at any time in its sole and absolute discretion,
request on behalf of the Borrower (and the Borrower hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf) that each
Revolving Credit Lender make a Base Rate

 

41

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Advance in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Advances then outstanding. Such request shall be deemed to be a
Notice of Borrowing for purposes hereof and shall be made in accordance with the
provisions of Section 2.02(a) without regard solely to the minimum amounts
specified therein but subject to the satisfaction of the conditions set forth in
Section 3.02 (except that the Borrower shall not be deemed to have made any
representations and warranties). The Swing Line Lender shall furnish the
Borrower with a copy of the Notice of Borrowing promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Notice of
Borrowing available for the account of its Applicable Lending Office to the
Administrative Agent for the account of such Swing Line Lender, by deposit to
the Administrative Agent’s Account, in same date funds, not later than 3:00 P.M.
on the day specified in such Notice of Borrowing.

(iii) If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Lender as set forth in
Section 2.02(b)(ii) shall be deemed to be a request by such Swing Line Lender
that each of the Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Advance and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.02(b)(ii) shall be deemed payment in respect of such participation.

(iv) If and to the extent that any Revolving Credit Lender shall not have made
the amount of its Pro Rata Share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 2.02(b)(ii),
such Revolving Credit Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of the applicable Notice of Borrowing delivered by such Swing Line Lender until
the date such amount is paid to the Administrative Agent, at the Federal Funds
Rate.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Advances
or to purchase and fund risk participations in a Swing Line Advance pursuant to
this Section 2.02(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02. No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the aggregate amount of such Borrowing is less
than $5,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.09 or 2.10 and (ii) the
Revolving Credit Advances may not be outstanding as part of more than 15
separate Borrowings.

 

42

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(d) Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any actual loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

(e) Unless the Administrative Agent shall have received notice from any Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes of this Agreement.

(f) The failure of any Lender to make the Advance to be made by it shall not
relieve any other Lender of its obligation, if any, hereunder to make its
Advance or make available on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by it.

Section 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each Issuing Bank
agrees, in reliance upon the agreements of the Loan Parties set forth herein and
in the other Loan Documents and in reliance upon the agreements of the Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or any of its Restricted
Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drafts and other demands
for payment under a Letter of Credit that comply with the terms of such Letter
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or any of its Subsidiaries;
provided that the Issuing Banks shall not be obligated to issue any Letter of
Credit, and no Lender shall be obligated to participate in any Letter of Credit
if as of the date of such issuance, (x) the Available Amount for all Letters of
Credit issued by such Issuing Bank would exceed the lesser of the Letter of
Credit Sublimit at such time and such Issuing Bank’s Letter of Credit Commitment
at such time, (y) the Available Amount of such Letter of Credit would exceed the
Unused Revolving Credit Commitment or (z) the sum of (1) the aggregate principal
amount of all Revolving Credit Advances plus Swing Line Advances and Letter of
Credit Advances outstanding at such time plus (2) the aggregate Available Amount
of all Letters

 

43

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

of Credit outstanding at such time exceed the aggregate Revolving Credit
Commitments at such time. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
issued for the account of the Borrower or its Subsidiaries shall be deemed to
have been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

(ii) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which such Issuing Bank
in good faith deems material to it; (B) the expiry date of such requested Letter
of Credit would occur after the Letter of Credit Expiration Date, unless such
Issuing Bank has approved such expiry date; (C) the issuance of such Letter of
Credit would violate one or more policies of such Issuing Bank; or (D) such
Letter of Credit is in an initial amount less than $100,000 (unless such Issuing
Bank agrees otherwise), or is to be denominated in a currency other than U.S.
dollars.

(iii) No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable Issuing Bank (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower or
such Restricted Subsidiary for whose account such Letter of Credit is to be
issued. Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as such Issuing Bank may agree in
writing in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as such Issuing Bank may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable Issuing Bank (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such Issuing Bank may reasonably require.

 

44

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(ii) Promptly following receipt by the applicable Issuing Bank of written
confirmation from the Administrative Agent that the requested issuance or
amendment of a Letter of Credit is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or the applicable Restricted Subsidiary or enter into the applicable
amendment, as the case may be, in each case in accordance with such Issuing
Bank’s usual and customary business practices. Immediately upon the issuance of
each Letter of Credit (or an amendment increasing the face amount thereof), each
Lender shall be deemed to purchase, and hereby absolutely, irrevocably and
unconditionally purchases, from such Issuing Bank a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the Borrower and the Administrative Agent thereof. Following any payment by the
applicable Issuing Bank under a Letter of Credit (each date of such a payment,
an “Honor Date”), the Borrower shall reimburse such Issuing Bank through the
Administrative Agent in an amount equal to the amount of such drawing (together
with interest thereon at the rate set forth in Section 2.07 for Revolving Credit
Advances bearing interest at the Base Rate), such reimbursement to be made not
later than 11:00 a.m. on the Honor Date or the earliest succeeding Business Day
on which the Borrower receives notice of such payment; provided that if such
notice is received later than 10:00 a.m. on such date of receipt, the
reimbursement shall be due not later than 11:00 a.m. on the Business Day
immediately succeeding the Business Day of receipt thereof. If the Borrower
fails to so reimburse the applicable Issuing Bank by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the Unreimbursed Amount, and the amount of such Revolving Credit
Lender’s Pro Rata Share thereof. If the Borrower fails to so reimburse the
applicable Issuing Bank by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the Unreimbursed Amount,
and the amount of such Revolving Credit Lender’s Pro Rata Share thereof. In such
event, the Borrower shall be deemed to have requested a Borrowing to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.01 for the
principal amount of Borrowings, but subject to the amount of the Unused
Revolving Credit Commitments and the conditions set forth in Section 3.02 (other
than the delivery of a Notice of Borrowing). Any notice given by an Issuing Bank
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

45

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender (including a Revolving Credit Lender acting as
Issuing Bank) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable Issuing
Bank at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Letter of Credit Advance to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable Issuing Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing because the conditions set forth in Section 3.02 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
applicable Issuing Bank a Letter of Credit Advance in the amount of the
Unreimbursed Amount that is not so refinanced, which Letter of Credit Advance
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable Issuing
Bank pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such Letter of Credit Advance and shall constitute a Letter of
Credit Advance from such Revolving Credit Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Advance or
Letter of Credit Advance pursuant to this Section 2.03(c) to reimburse the
applicable Issuing Bank for any amount drawn under any Letter of Credit,
interest in respect of such Revolving Credit Lender’s Pro Rata Share of such
amount shall be solely for the account of such Issuing Bank.

(v) Each Revolving Credit Lender’s obligation hereunder to fund its
participation in respect of Letters of Credit (including by making Letter of
Credit Advances to reimburse the applicable Issuing Bank for amounts drawn under
Letters of Credit), as contemplated by this Section 2.03, shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against such Issuing Bank, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such making of a Letter of Credit Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable Issuing Bank for the amount of any payment made by such Issuing Bank
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in this
Section 2.03(c), such Issuing Bank shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the such
Issuing Bank at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the applicable Issuing Bank submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

46

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Issuing Bank has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s Letter of Credit Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the
applicable Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of cash collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Credit Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Credit
Lender’s Letter of Credit Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable Issuing Bank pursuant to Section 2.03(c)(i) is required to be
returned under any circumstances (including pursuant to any settlement entered
into by such Issuing Bank in its discretion), each Revolving Credit Lender shall
pay to the Administrative Agent for the account of such Issuing Bank its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such
Revolving Credit Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse any
Issuing Bank for each drawing under each Letter of Credit and to repay each
Letter of Credit Advance shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any actual or purported
beneficiary or transferee of such Letter of Credit (or any Person for whom any
such actual or purported beneficiary or transferee may be acting), such Issuing
Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

47

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given to the
applicable Issuing Bank within one Business Day after the Borrower’s receipt of
a copy of the applicable Letter of Credit or amendment.

(f) Role of Issuing Bank. Each Revolving Credit Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, no Issuing Bank shall have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Banks, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of any Issuing Bank shall be liable to
any Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any actual or purported
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower from pursuing such rights and remedies as it may have
against any actual or purported beneficiary or transferee at law or under any
other agreement. None of the Issuing Banks, any Agent-Related Person, nor any of
the respective correspondents, participants or assignees of any Issuing Bank,
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.03(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an Issuing Bank, any related Agent-Related Person, any of their respective
correspondents, participants or assignees of such Issuing Bank or any
Agent-Related Person, and they may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential, punitive,
special, or exemplary, damages suffered by the Borrower which a court of
competent jurisdiction determines in a final, non-appealable judgment were
caused by such Issuing Bank’s, any such Agent-Related Person’s, or any of such
respective correspondents, participants or assignees of such Issuing Bank or of
any Agent-Related Person’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft or other demand for
payment or certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
applicable Issuing Bank may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to 105% of such Outstanding Amount determined

 

48

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

as of the Letter of Credit Expiration Date). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Banks and the Revolving Credit Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Banks (which documents are hereby consented
to by the Revolving Credit Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the Revolving Credit Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash collateral shall be maintained in the L/C
Cash Collateral Account.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the International Standby Practices 1998, ICC Publication
No. 590, published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (including
the ICC decision published by the Commission on Banking Technique and Practice
on April 6, 1998 regarding the European single currency (euro)) shall apply to
each commercial Letter of Credit.

(i) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Issuing Banks. Until such time as any financial institution that is an
Issuing Bank on the date hereof shall become a Revolving Credit Lender
hereunder, such Issuing Bank shall have no obligations under the Loan Documents
other than with respect to Existing Letters of Credit issued by such Issuing
Bank.

Section 2.04 Repayment of Advances. (a) Revolving Credit Advances. The Borrower
shall repay to the Administrative Agent for the ratable account of the Revolving
Credit Lenders on the Termination Date the aggregate outstanding principal
amount of the Revolving Credit Advances then outstanding.

(b) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of the Swing Line Lender and each other Revolving Credit Lender
that has made a Swing Line Advance the outstanding principal amount of each
Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh day after the requested date of such Borrowing) and
the Termination Date.

(c) Letter of Credit Advances. The Borrower shall repay to the Administrative
Agent for the account of the Issuing Banks and each Revolving Credit Lender that
has made a Letter of Credit Advance the outstanding principal amount of each
Letter of Credit Advance made by each of them on the earlier of (i) the date of
demand therefor and (ii) the Termination Date.

Section 2.05 Termination or Reduction of Commitments. (a) Optional. The Borrower
may, upon at least two Business Days’ notice to the Administrative Agent,
terminate in whole or reduce in part the unused portions of the Swing Line
Facility and the Letter of Credit Sublimit and the Unused Revolving Credit
Commitments; provided, however, that each partial reduction shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.

 

49

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(b) Mandatory.

(i) The Letter of Credit Sublimit shall be automatically and permanently reduced
from time to time on the date of each reduction in the Revolving Credit Facility
by the amount, if any, by which the amount of the Letter of Credit Sublimit
exceeds the Revolving Credit Facility after giving effect to such reduction of
the Revolving Credit Facility.

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.

(c) Application of Commitment Reductions. Upon each reduction of the Revolving
Credit Facility pursuant to this Section 2.05, the Commitment of each of the
Revolving Credit Lenders shall be reduced by such Revolving Credit Lender’s Pro
Rata Share of the amount by which the Revolving Credit Facility is reduced in
accordance with the Lenders’ respective Revolving Credit Commitments.

Section 2.06 Prepayments. (a) Optional. The Borrower may, upon at least one
Business Day’s notice to the Administrative Agent received not later than 11:00
A.M. (New York, New York time) stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding aggregate principal amount of Advances, in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof or, if less, the aggregate
outstanding principal amount of any Advance and (ii) that no prepayment of
Eurodollar Advance shall be permitted pursuant to this Section 2.06 other than
on the last day of the Interest Period applicable thereto unless such prepayment
is accompanied by the payment of the amounts required by Section 9.04(c) if the
applicable Lender has provided the Borrower with adequate notice of the amount
of the same.

(b) Mandatory.

(i) The Borrower shall, on each Business Day, if applicable, prepay (with no
corresponding commitment reduction) an aggregate principal amount of the
Revolving Credit Advances comprising part of the same Borrowings, Unreimbursed
Amounts, the Letter of Credit Advances and the Swing Line Advances (and/or
deposit cash collateral in respect of Letters of Credit then outstanding) in an
amount equal to the amount by which (A) the sum of (x) the aggregate principal
amount of the Revolving Credit Advances, Unreimbursed Amounts, the Letter of
Credit Advances and the Swing Line Advances then outstanding plus (y) the
aggregate Available Amount of all Letters of Credit then outstanding exceeds
(B) the aggregate Revolving Credit Commitments.

(ii) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Cash Collateral Account an amount sufficient to cause the
aggregate amount on deposit in such L/C Cash Collateral Account to equal the
amount by which the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Sublimit on such Business Day.

 

50

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(iii) Prepayments of the Revolving Credit Facility made pursuant to clause (ii)
above shall be first applied to prepay Letter of Credit Advances then
outstanding, if any, until such Advances are paid in full, second applied to
prepay Swing Line Advances then outstanding until such Advances are paid in
full, third applied ratably to prepay Revolving Credit Advances then
outstanding, if any, comprising part of the same Borrowings until such Advances
are paid in full and fourth, if required under Section 2.03(g), deposited in the
L/C Cash Collateral Account. Upon the drawing of any Letter of Credit for which
funds are on deposit in the L/C Cash Collateral Account, such funds shall be
applied to reimburse the applicable Issuing Bank or Revolving Credit Lenders, as
applicable.

(iv) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
and, if any such prepayment is made on a day other than on the last day of the
Interest Period applicable thereto, such prepayment shall be accompanied by the
payment of the amounts required by Section 9.04(c) if the applicable Lender has
provided the Borrower with adequate notice of the amount of the same.

Section 2.07 Interest. (a) Scheduled Interest. The Borrower shall pay interest
on each Revolving Credit Advance owing to each Lender from the date of such
Revolving Credit Advance until such principal amount shall be paid in full, at
the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable quarterly in arrears on the first Business Day following each
Fiscal Quarter during such periods and upon repayment of such Advance.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time, payable in arrears on the last Business Day of such Interest
Period and, if such Interest Period has a duration of more than 90 days, every
90 days from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.

(b) Default Interest. The Borrower shall pay interest, (i) upon the occurrence
and during the continuance of an Event of Default under Section 6.01(a) or
(f) on overdue principal in respect of the Advances owing to the Lenders,
payable in arrears on the dates referred to in clause (a) above and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a) and (ii) to the
fullest extent permitted by law, on the amount of any interest, fee or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum applicable to Base Rate
Advances.

(c) Notice of Interest Rate. Promptly after receipt of a Notice of Borrowing
pursuant to Section 2.02(a), the Administrative Agent shall give notice to the
Borrower and each Lender of the interest rate determined by the Administrative
Agent for purposes of clause (a) above.

Section 2.08 Fees. (a) Commitment Fees. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee, from the date hereof in the case of each Lender party to this
Agreement on the Closing Date and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each

 

51

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

other such Lender until the Termination Date, payable in quarterly in arrears on
the first Business Day following each Fiscal Quarter and on the Termination
Date, at the rate per annum on the average daily unused portion of the Unused
Revolving Credit Commitment of such Lender, equal to the percentage set forth in
the definition of “Applicable Margin” for commitment fees for the relevant First
Lien Net Leverage Ratio on such date; provided, however, that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender; provided, further, that the commitment fee
payable to each Lender on the first Business Day of the first full Fiscal
Quarter after the Closing Date shall be at the rate of 0.375% per annum on the
average daily unused portion of the Unused Revolving Credit Commitment of such
Lender at such time.

(b) Letter of Credit Fees, Etc.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender a commission, payable quarterly in arrears on the first
Business Day of each Fiscal Quarter, on the earliest to occur of the full
drawing, expiration, termination or cancellation of any such Letter of Credit
and on the Termination Date, on such Revolving Credit Lender’s Pro Rata Share of
the average daily aggregate Available Amount during such quarter of all Letters
of Credit outstanding from time to time at a rate per annum equal to the
Applicable Margin for Eurodollar Rate Advances under the Revolving Credit
Facility.

(ii) The Borrower shall pay to the Issuing Banks, for their own account,
(A) ratably, a fronting fee, payable quarterly in arrears on the first Business
Day following each Fiscal Quarter and on the Termination Date, on the average
daily Available Amount during such quarter of all Letters of Credit, from the
Closing Date until the Termination Date, at the rate of 0.125% per annum and
(B) the customary issuance, presentation, amendment and other processing fees,
and other standard costs and charges, of the Issuing Banks.

Section 2.09 Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Section 2.10, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the Lenders in accordance with their Commitments. Each such notice
of Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b) Mandatory.

(i) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall, at the
end of the applicable Interest Period, automatically Convert into Base Rate
Advances.

 

52

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, whereupon each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance.

(iii) Upon the occurrence and during the continuance of any Event of Default,
(x) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

Section 2.10 Increased Costs, Etc. (a) If a Change in Law shall (i) result in
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or amend
or of issuing, amending or maintaining or participating in Letters of Credit or
of agreeing to make or of making or maintaining Letter of Credit Advances with
respect to its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto) or (ii) subject any Lender Party or Agent to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, then
the Borrower shall from time to time, upon demand by such Lender Party (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender Party additional amounts sufficient to
compensate such Lender Party for such increased cost or Taxes; provided,
however, that a Lender Party claiming additional amounts under this
Section 2.10(a) agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost or Taxes that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. A certificate as to
the amount of such increased cost or Taxes, submitted to the Borrower by such
Lender Party, shall be conclusive and binding for all purposes, absent manifest
error.

(b) If any Lender Party determines that (i) compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) or (ii) a Change
in Law affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender Party or any corporation controlling
such Lender Party and that the amount of such capital or liquidity is increased
by or based upon the existence of such Lender Party’s commitment to lend or to
issue, amend, or participate in Letters of Credit hereunder and other
commitments of such type or the issuance, amendment, maintenance of or
participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Lender Party or such corporation (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital or liquidity to be
allocable to the existence of such Lender Party’s commitment to lend or to
issue, amend, or participate in Letters of Credit hereunder or to the issuance,
amendment, maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

(c) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and

 

53

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

the Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other Governmental Authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance will automatically, upon such demand, Convert
into a Base Rate Advance and (ii) the obligation of the Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

Section 2.11 Payments and Computations.

(a) The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.15), not later than 11:00 A.M. (New York, New York time)
on the day when due (or, in the case of payments made by a Guarantor pursuant to
Section 8.01, on the date of demand therefor) in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds.
The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 9.07(d), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances to which, or the manner in which, such
funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each Lender Party ratably in
accordance with such Lender Party’s proportionate share of the principal amount
of all outstanding Advances and the Available Amount of all Letters of Credit
then outstanding, in repayment or prepayment of such of the outstanding Advances
or other Obligations owed to such Lender Party, and for application to such
principal installments, as the Administrative Agent shall direct.

 

54

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(c) The Borrower hereby authorizes each Lender Party, if and to the extent
payment owed to such Lender Party is not made when due hereunder or, in the case
of a Lender, under the Note held by such Lender, to charge from time to time
against any or all of the Borrower’s accounts with such Lender Party any amount
so due. Each of the Lender Parties hereby agrees to notify the Borrower promptly
(and in any event within two (2) Business Days thereof) after any such setoff
and application shall be made by such Lender Party; provided, however, that the
failure to give such notice shall not affect the validity of such charge.

(d) All computations of interest based on the Base Rate, of fees and Letter of
Credit commissions shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of interest
based on the Eurodollar Rate or the Federal Funds Rate shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(e) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

Section 2.12 Taxes. (a) Except as required by applicable law, any and all
payments by any Loan Party to or for the account of any Lender Party or any
Agent hereunder or under any other Loan Document shall be made, in accordance
with Section 2.11 or the applicable provisions of such other Loan Document, if
any, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto (collectively, “Taxes”). If any Loan Party shall be required by
applicable law (as determined in the good faith discretion of an applicable
withholding agent) to deduct or withhold any Taxes from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender Party or any
Agent, then (i) the applicable Loan Party shall be entitled to make all such
deductions or withholdings and shall timely pay the full amount thereof to the
relevant Governmental Authority in accordance with applicable law and
(ii) except in the case of Excluded Taxes, the sum payable by such

 

55

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Loan Party shall be increased as may be necessary so that after such Loan Party
and the Administrative Agent have made all required deductions and withholding
(including deductions and withholding applicable to additional sums payable
under this Section 2.12) such Lender Party or such Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholding been made.

(b) Each Loan Party shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of such Other
Taxes.

(c) Except as otherwise provided herein, the Loan Parties shall, within 10 days
after demand therefor, indemnify each Lender Party and each Agent for and hold
them harmless against the full amount of (i) any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.12) imposed on or with respect to any payment made by or on
account of any obligation of any Loan Party under any Loan Document,
(ii) without duplication, Other Taxes imposed on or paid by such Lender Party or
such Agent, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, but, in each case, excluding penalties, interest or other
expenses to the extent attributable to the gross negligence or willful
misconduct of the Person claiming such indemnity. A certificate as to the amount
of such Taxes and liabilities delivered to the Borrower shall be conclusive
absent manifest error.

(d) [Reserved].

(e) Within 30 days after the date of any payment of Taxes to a Governmental
Authority pursuant to this Section 2.12, the appropriate Loan Party shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment, to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.

(f) Documentation.

(i) Any Lender Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender Party’s reasonable judgment such completion, execution
or submission would subject such Lender Party to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

56

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals or, as permitted by applicable law, copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals or, as permitted by
applicable law, copies of IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

  2) executed originals or, as permitted by applicable law, copies of IRS Form
W-8ECI;

 

  3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Internal Revenue Code Section 881(c) of the, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Internal Revenue Code
Section 881(c)(3)(A), a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Internal Revenue Code Section 881(c)(3)(C) (a “U.S.
Tax Compliance Certificate”) and (y) executed originals or, as permitted by
applicable law, copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

  4)

to the extent a Foreign Lender is not the beneficial owner, executed originals
or, as permitted by applicable law, copies of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the

 

57

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

  Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals or, as permitted by applicable law, copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender Party under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender Party were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Internal Revenue Code Section 1471(b) or 1472(b), as
applicable), such Lender Party shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Internal
Revenue Code Section 1471(b)(3)(C)(i)) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender Party has complied
with such Lender Party’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) If any Lender Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes paid or reimbursed by any Loan
Party pursuant to this Section 2.12 (including by the payment of additional
amounts pursuant to this Section 2.12), such Lender Party shall, as soon as
reasonably practicable, pay to such Loan Party an amount equal to such refund
(but only to the extent of the indemnity payments made under this Section 2.12
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses in securing such refund. The Borrower or other Loan Party, upon the
request of such Lender Party, shall, as soon as reasonably practicable, repay to
such Lender Party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Lender Party is required to repay such refund
to the relevant Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the Lender Party be required to pay any
amount to a Loan Party the payment of which would place the Lender Party in a
less favorable net after-Tax position than

 

58

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

the Lender Party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any Lender
Party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to a Loan Party or any other Person.

Section 2.13 Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment, whether voluntary, involuntary, through the exercise of any
right of set off, or otherwise (other than pursuant to Section 2.10, 2.12, 9.04
or 9.07), (a) on account of Obligations due and payable to such Lender Party
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time (other than pursuant to Section 2.10,
2.12, 9.04 or 9.07) to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time (other than
pursuant to Section 2.10, 2.12, 9.04 or 9.07) in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time (other than pursuant to Section 2.10, 2.12, 9.04 or
9.07) to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such participations in the Obligations due and payable or
owing to them, as the case may be, as shall be necessary to cause such
purchasing Lender Party to share the excess payment ratably with each of them;
provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing a
participation from another Lender Party pursuant to this Section 2.13 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender Party were the direct creditor of the Borrower in the amount of
such participation.

Section 2.14 Use of Proceeds. The proceeds of the Revolving Credit Advances, the
Swing Line Advances and the Letters of Credit shall only be utilized to provide
financing for working capital, capital expenditures and other general corporate
purposes of the Borrower and its Subsidiaries.

Section 2.15 Defaulting Lenders. (a) In the event that, at any time, (i) any
Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe
a Defaulted Advance to the Borrower and (iii) the Borrower shall be required to
make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the Borrower may, to the fullest extent
permitted by applicable law, set off and otherwise apply the Obligation of the
Borrower to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted Advance.
In the event that, on any date, the Borrower shall so set off and otherwise
apply its obligation to make any such payment against the obligation of such
Defaulting Lender

 

59

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

to make any such Defaulted Advance on or prior to such date, the amount so set
off and otherwise applied by the Borrower shall constitute for all purposes of
this Agreement and the other Loan Documents an Advance by such Defaulting Lender
made on the date under the Facility pursuant to which such Defaulted Advance was
originally required to have been made pursuant to Section 2.01. Such Advance
shall be considered, for all purposes of this Agreement, to comprise part of the
Borrowing in connection with which such Defaulted Advance was originally
required to have been made pursuant to Section 2.01, even if the other Advances
comprising such Borrowing shall be Eurodollar Rate Advances on the date such
Advance is deemed to be made pursuant to this subsection (a). The Borrower shall
notify the Administrative Agent at any time the Borrower exercises its right of
set-off pursuant to this subsection (a) and shall set forth in such notice
(A) the name of the Defaulting Lender and the Defaulted Advance required to be
made by such Defaulting Lender and (B) the amount set off and otherwise applied
in respect of such Defaulted Advance pursuant to this subsection (a). Any
portion of such payment otherwise required to be made by the Borrower to or for
the account of such Defaulting Lender which is paid by the Borrower, after
giving effect to the amount set off and otherwise applied by the Borrower
pursuant to this subsection (a), shall be applied by the Administrative Agent as
specified in subsection (b) or (c) of this Section 2.15.

(b) In the event that, at any time, (i) any Lender Party shall be a Defaulting
Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to the
Administrative Agent or any of the other Lender Parties and (iii) the Borrower
shall make any payment as provided in Section 2.08 hereunder or under this
Agreement or any other Loan Document to the Administrative Agent for the account
of such Defaulting Lender, then the Administrative Agent may, on its behalf or
on behalf of such other Lender Parties and to the fullest extent permitted by
applicable law, apply at such time the amount so paid by the Borrower to or for
the account of such Defaulting Lender to the payment of each such Defaulted
Amount to the extent required to pay such Defaulted Amount. In the event that
the Administrative Agent shall so apply any such amount to the payment of any
such Defaulted Amount on any date, the amount so applied by the Administrative
Agent shall constitute for all purposes of this Agreement and the other Loan
Documents payment, to such extent, of such Defaulted Amount on such date. Any
such amount so applied by the Administrative Agent shall be retained by the
Administrative Agent or distributed by the Administrative Agent to such other
Lender Parties, ratably in accordance with the respective portions of such
Defaulted Amounts payable at such time to the Administrative Agent and such
other Lender Parties and, if the amount of such payment made by the Borrower
shall at such time be insufficient to pay all Defaulted Amounts owing at such
time to the Administrative Agent and the other Lender Parties, in the following
order of priority:

(i) first, to the Administrative Agent for any Defaulted Amount then owing to
the Administrative Agent in its capacity as Administrative Agent; and

(ii) second, to the Issuing Banks and the Swing Line Lender for any Defaulted
Amounts then owing to them, in their capacities as such, ratably in accordance
with such respective Defaulted Amounts then owing to the Issuing Banks and the
Swing Line Lender; and

(iii) third, to any other Lender Parties for any Defaulted Amounts then owing to
such other Lender Parties, ratably in accordance with such respective Defaulted
Amounts then owing to such other Lender Parties.

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 

60

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(c) In the event that, at any time, (i) any Lender Party shall be a Defaulting
Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance or a
Defaulted Amount and (iii) the Borrower, the Administrative Agent or any other
Lender Party shall be required to pay or distribute any amount hereunder or
under any other Loan Document to or for the account of such Defaulting Lender,
then the Borrower or such other Lender Party shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with CITI, in the name and under the control of the Administrative Agent, but
subject to the provisions of this subsection (c). The terms applicable to such
account, including the rate of interest payable with respect to the credit
balance of such account from time to time, shall be CITI’s standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the provisions of, this subsection (c). The Administrative Agent shall, to
the fullest extent permitted by applicable law, apply all funds so held in
escrow from time to time to the extent necessary to make any Advances required
to be made by such Defaulting Lender and to pay any amount payable by such
Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Lender Party, as and when such Advances or
amounts are required to be made or paid and, if the amount so held in escrow
shall at any time be insufficient to make and pay all such Advances and amounts
required to be made or paid at such time, in the following order of priority:

(i) first, to the Administrative Agent for any amount then due and payable by
such Defaulting Lender to the Administrative Agent hereunder in its capacity as
Administrative Agent;

(ii) second, to the Issuing Banks and the Swing Line Lender for any amounts then
due and payable to them hereunder, in their capacities as such, by such
Defaulting Lender, ratably in accordance with such respective amounts then due
and payable to the Issuing Banks and the Swing Line Lender;

(iii) third, to any other Lender Parties for any amount then due and payable by
such Defaulting Lender to such other Lender Parties hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lender Parties; and

(iv) fourth, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

(d) In the event that, at any time, any Lender Party shall be a Defaulting
Lender such Defaulting Lender shall not be entitled to receive any commitment
fee for any period during which such Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such commitment fee that otherwise
would have been required to have been paid to such Defaulting Lender).

 

61

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(e) The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that the
Administrative Agent or any Lender Party may have against such Defaulting Lender
with respect to any Defaulted Amount.

Section 2.16 Evidence of Debt. (a) The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Advances made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Advances in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Advances and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

Section 2.17 Replacement of Certain Lenders. In the event a Lender (“Affected
Lender”) shall have (a) become a Defaulting Lender under Section 2.15,
(b) requested compensation from the Borrower under Section 2.12 with respect to
Taxes or Other Taxes or with respect to increased costs or capital or under
Section 2.10 or other additional costs incurred by such Lender which, in any
case, are not being incurred generally by the other Lenders, or (c) delivered a
notice pursuant to Section 2.10(d) claiming that such Lender is unable to extend
Eurodollar Rate Advances to the Borrower for reasons not generally applicable to
the other Lenders, then (1) the Borrower may prepay the outstanding principal
amount of such Affected Lender’s Advances in whole (together with accrued
interest to the date thereof on the principal amount prepaid) pursuant to
Section 2.06 and reduce the Commitment of such Affected Lender to zero (unless,
within five (5) Business Days after receipt by the Affected Lender of notice
from the Borrower that the Borrower intends to prepay and reduce the Commitment
of the Affected Lender to zero, in the event that such Lender is an Affected
Lender pursuant to (i) clause (a) above, such Lender no longer is a Defaulting
Lender, (ii) clause (b) above, such Lender withdraws the request for
compensation as set forth in clause (b) above or (iii) clause (c) above, such
Lender withdraws the notice delivered pursuant to Section 2.10(d) claiming that
such Lender is unable to extend Eurodollar Rate Advances (as noted in clause
(c) above) and extends such Eurodollar Rate Advances to the Borrower) and such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Section 9.04, as well as to any fees accrued for its
account hereunder and not paid, and shall continue to be obligated under
Section 7.07 with respect to losses, obligations, liabilities, damages,
penalties, actions, judgments, costs, expenses or disbursements for matters
which occurred prior to the reduction of the

 

62

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Commitment of such Affected Lender, or (2) the Borrower or the Administrative
Agent may make written demand on such Affected Lender (with a copy to the
Administrative Agent in the case of a demand by the Borrower and a copy to the
Borrower in the case of a demand by the Administrative Agent) for the Affected
Lender to assign, and such Affected Lender shall use commercially reasonable
efforts to assign pursuant to one or more duly executed Assignments and
Acceptances within five (5) Business Days after the date of such demand, to one
or more financial institutions that comply with the provisions of Section 9.07
which the Borrower or the Administrative Agent, as the case may be, shall have
engaged for such purpose (“Replacement Lender”), all of such Affected Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, its Commitment, all Advances owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit hereunder) in accordance with
Section 9.07. The Administrative Agent is authorized to execute one or more of
such Assignments and Acceptances as attorney-in-fact for any Affected Lender
failing to execute and deliver the same within five (5) Business Days after the
date of such demand. Further, with respect to such assignment, the Affected
Lender shall have concurrently received, in cash, all amounts due and owing to
the Affected Lender hereunder or under any other Loan Document; provided that
upon such Affected Lender’s replacement, such Affected Lender shall cease to be
a party hereto but shall continue to be entitled to the benefits, and subject to
the obligations, of Sections 2.10, 2.12 and 9.04, as well as to any fees accrued
for its account hereunder and not yet paid, and shall continue to be obligated
under Section 7.07 with respect to losses, obligations, liabilities, damages,
penalties, actions, judgments, costs, expenses or disbursements for matters
which occurred prior to the date the Affected Lender is replaced.

Section 2.18 Incremental Facilities. (a) The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request one or more tranches of term loans (each an “Incremental Term
Facility”) or one or more additional revolving facilities or an increase in the
amount of the Revolving Credit Facility (each such additional facility or
increase being an “Incremental Revolving Facility”; together with the
Incremental Term Facilities, each an “Incremental Facility”), provided that
(i) at the time and after the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall have occurred and be
continuing (or, in the event such Incremental Facility is incurred in connection
with a Permitted Acquisition or Investment permitted hereunder, (1) no Default
or Event of Default shall have occurred and be continuing at the time a
commitment to consummate such Permitted Acquisition or Investment is signed and
(2) no Default or Event of Default under Section 6.01(a) or (f) shall have
occurred and be continuing at the time such Permitted Acquisition or Investment
is consummated), and (ii) the aggregate principal amount of the Incremental
Facilities shall not exceed the greater of (x) (A) $750,000,000 less (B) the
aggregate principal amount of Incremental Facilities and Incremental Equivalent
Debt incurred or issued in reliance on clause (x)(A) above plus (y) an unlimited
amount if, after giving effect thereto (assuming on the effective date thereof
(1) the funding in full of an Incremental Revolving Facility and (2) the
proceeds from the funding of such Incremental Facility shall not be netted
against the applicable amount of Consolidated Total Debt for purposes of the
calculation of the First Lien Net Leverage Ratio set forth in this paragraph
below), the First Lien Net Leverage Ratio determined on a pro forma basis would
not exceed 1.50:1.00 (the sum of the amounts specified in this clause (ii) (less
the aggregate principal amount of any Incremental Facility that has become
effective on or prior to the date of determination) the “Available Incremental
Amount”). Each Incremental Facility shall be in an aggregate principal amount
that is not less than $50,000,000 unless approved by the Administrative Agent
(provided that such amount may be less than $50,000,000 if such amount
represents all remaining availability under the limit set forth in the preceding
sentence).

 

63

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(b) (i) Any Incremental Revolving Facility shall not mature earlier than the
commitment termination date of the Revolving Facility nor have a weighted
average life which is shorter than the then remaining weighted average life of
the Revolving Facility, (ii) the terms and conditions applicable to any
Incremental Revolving Facility (other than with respect to maturity, which shall
be governed by the preceding clause (i)) shall be, if not substantially
consistent with the terms of the existing Revolving Facility (other than
interest rate margins and commitment/facility fees), shall be reasonably
satisfactory to the Administrative Agent (it being understood that, to be extent
that any financial maintenance covenant is added for the benefit of any
Incremental Revolving Facility, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such financial
maintenance covenant is (1) also added for the benefit of the Revolving Facility
or (2) only applicable after the latest maturity of the Revolving Facility) and
(iii) the Applicable Margin and commitment/facility fees relating to any
Incremental Revolving Facility shall be as agreed by the Borrower and the
Lenders providing such Incremental Revolving Facility.

(c) (i) Any Incremental Term Facility shall not mature earlier than the Maturity
Date and the weighted average life to maturity of any Incremental Term Facility
shall be no shorter than the market terms for facilities of equivalent tenor and
similar nature at the time of such incurrence for a term facility, as determined
in good faith by the Borrower and the Administrative Agent, (ii) any Incremental
Term Facility will rank pari passu with the Revolving Facility in right of
payment and security, subject to the Intercreditor Agreement or intercreditor
arrangements reasonably satisfactory to the Administrative Agent), (iii) subject
to clause (i) above, the amortization schedule applicable to any Incremental
Term Facility shall be determined by the Borrower and the lenders thereunder,
(iv) any fees payable in connection with any Incremental Facility shall be
determined by the Borrower and the arrangers and/or lenders providing such
Incremental Facility, (v) any Incremental Term Facility shall provide for
mandatory prepayment events which shall be no more favorable to the lenders
under such Incremental Term Facility than market terms for prepayment events for
similar term loan facilities at the time of incurrence, as determined in good
faith by the Borrower and the Administrative Agent, (vi) the all-in yield
(whether in the form of interest rate margins, original issue discount, upfront
fees or a LIBOR or Base Rate floor but excluding any structuring, commitment and
arranger fees or other similar fees) applicable to any Incremental Facility will
be determined by the Borrower and the lenders providing such Incremental
Facility and (vii) except as otherwise required or permitted in clauses
(i) through (vi) above, all other terms of such Incremental Facility, if not
substantially consistent with the terms of the existing Revolving Facility,
shall be reasonably satisfactory to the Administrative Agent other than
(x) terms that are only applicable to periods after the Maturity Date and
(y) terms and conditions which do not apply to any then-existing Facility (it
being understood that, to the extent that any financial maintenance covenant is
added for the benefit of any Incremental Facility, no consent shall be required
from the Administrative Agent or any of the Lenders to the extent that such
financial maintenance covenant is (1) also added for the benefit of the
Revolving Credit Facility or (2) only applicable after the latest Maturity of
the Revolving Facility).

(d) Each Incremental Facility may be provided by any existing Lender or by any
Eligible Assignee selected by the Borrower (any such other financial institution
or fund being called an “Additional Lender”), provided that the Administrative
Agent shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s providing such Incremental Facility if such consent would be
required under Section 9.07 for an assignment of Loans to such Lender or
Additional Lender. Commitments in respect of Incremental Facilities shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.18.

 

64

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

The effectiveness of any Incremental Amendment shall be subject (except as
specifically set forth in this Section 2.18) to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of each of the conditions
set forth in Section 3.02 (it being understood that (i) all references to the
date of making of an Extension of Credit or similar language in such
Section 3.02 shall be deemed to refer to the effective date of such Incremental
Amendment, and (ii) in the case of an Incremental Facility being used to finance
a Permitted Acquisition or a permitted Investment hereunder, the representations
and warranties may be limited to customary “SunGard” provisions and the Lenders
and Additional Lenders providing the applicable Incremental Facility may waived
the making of any representation or warranty). The Borrower will use the
proceeds of the Incremental Facilities for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Incremental Facility,
unless it so agrees. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this paragraph.

(e) To the extent not already provided, the Administrative Agent shall provide
notice to all of the Lenders of the proposed Incremental Amendment by not later
than the same date established in the Incremental Amendment (if any) for
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act

(f) This Section 2.18 shall supersede any provisions in Section 9.01 to the
contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Administrative Agent and the Loan Parties, if
necessary, to provide for terms applicable to each Incremental Facilities.

Section 2.19 Extended Facilities.

(a) The Borrower may at any time and from time to time request that (x) all or
any portion of the Revolving Credit Commitments (the “Existing Revolving
Facility”) be converted to extend the scheduled maturity date(s) and/or
termination date(s) of any payment of principal with respect to all or a portion
of the loans or commitments in respect of the Existing Revolving Facility (such
portion of the Revolving Credit Facility which has been so amended, an “Extended
Revolving Facility”) and to provide for other terms consistent with this
Section 2.19 or (y) all or any portion of any Incremental Term Facility (the
“Existing Term Facility” and together with the Existing Revolving Facility, the
“Existing Facilities”) be amended to extend the scheduled maturity date(s)
and/or termination date(s) of any payment of principal with respect to all or a
portion of the loans or commitments in respect of the Existing Term Facility
(such portion of the Incremental Term Facility which has been so amended, an
“Extended Term Facility” and together with the Extended Revolving Facility, the
“Extended Facilities”) and to provide for other terms consistent with this
Section 2.19. In order to establish any Extended Facility, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Facility) (an
“Extension Request”) setting forth the proposed terms of the Extended Facility
to be established which shall be substantially identical to the Existing
Facility which is being converted except that:

(i) all or any of the scheduled payments of principal (including the maturity
date) and/or termination dates of the Extended Facility may be delayed to later
dates than the scheduled payments of principal (including the maturity date)
and/or termination dates of such Existing Facility to the extent provided in the
applicable Extension Amendment;

(ii) the interest margins and commitment fees with respect to the Extended
Facility may be different than the interest margins and commitment fees for the
Existing Facility and upfront fees may be paid to the Extending Lenders, in each
case, to the extent provided in the applicable Extension Amendment;

 

65

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the latest final maturity or termination date
of the Commitments in effect or Advances outstanding on the effective date of
the Extension Amendment immediately prior to the establishment of such Extended
Facility; and

(iv) no commitments in respect of such Extended Facility may be optionally
reduced or terminated prior to the date on which the commitments under the
Existing Facility from which they were converted are terminated unless such
optional reduction or termination is accompanied by a pro rata optional
reduction of the commitments under such Existing Facility.

(b) Any Extended Facility converted pursuant to any Extension Request shall be
designated a series (an “Extension Series”) of Revolving Credit Commitments or
Term Loans (in each case, as extended) for all purposes of this Agreement;
provided that any Extended Revolving Facility or Extended Term Facility, as
applicable, converted from an Existing Revolving Facility or Extended Term
Facility, as applicable, may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Existing Revolving Facility or Extended Term
Facility, as applicable.

(c) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Facility
are requested to respond. No Lender shall have any obligation to agree to have
any of its Loans and commitments of any Existing Facility converted into an
Extended Facility pursuant to any Extension Request. Any Lender (an “Extending
Lender”) wishing to have all or any portion of its Loans and commitments under
the Existing Facility subject to such Extension Request converted into Extended
Facility, shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Loans
and commitments under the Existing Revolving Facility which it has elected to
request be converted into Extended Facility. In the event that the aggregate
amount of commitments under an Existing Revolving Facility subject to Extension
Elections exceeds the amount of commitments under an Extended Revolving Facility
requested pursuant to the Extension Request, commitments subject to Extension
Elections shall be converted to commitments under an Extended Revolving Facility
on a pro rata basis based on the amount of commitments included in each such
Extension Election.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, (i) an Extended Facility shall be in an aggregate minimum
amount of $50,000,000 and an integral multiple of $1,000,000, (ii) any Extending
Lender may extend all or any portion of its Commitment or Advances pursuant to
one or more Extension Requests (subject to applicable proration in the case of
over participation) (including the extension of any Extended Revolving
Facility), and (iii) any Extended Facility and all obligations in respect
thereof shall be Obligations under this Credit Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Credit Agreement and the other Loan Documents.

Extended Facilities shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Lender providing an Extended Facility thereunder which shall be
consistent with the provisions set forth in paragraph (a) above (but which shall
not require the consent of any other Lender). Notwithstanding anything to the
contrary herein, such Extension Amendment shall include, amongst other
specifications, (1) provisions to treat Extended Commitments and Advances as a
separate tranche or series and the incorporation of

 

66

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

applicable class voting rights, (2) provisions detailing whether, and the manner
in which, Letters of Credit shall be transferred to an Extended Revolving
Facility or remain effective under the Existing Revolving Facility, (3) that any
and all accrued interest or fees (including, but not limited to, such fees
described in Section 2.08 of this Agreement) shall be due and payable upon the
effectiveness of any Extension Amendment, and (4) provisions for the prepayment
of any Advances outstanding under the Existing Facility on the date the
Extension Amendment becomes effective (including payment of any breakage costs);
provided, that Advances may then be re-borrowed pursuant to a same-day Notice of
Borrowing under either the Existing Facility or the Extended Facility. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Extension
Amendment in accordance with its terms, (i) this Agreement shall be deemed
amended as set forth therein, notwithstanding anything to the contrary set forth
in Section 9.07, and (ii) such Extension Amendment shall be binding on the
Lenders, the Loan Parties and the other parties hereto. All Extended Facilities
and all obligations in respect thereof shall be Obligations under the Credit
Agreement and the other Loan Documents that are secured by the Collateral on a
pari passu basis with all other Obligations under the Credit Agreement and in
connection with any Extension Amendment, notwithstanding anything to the
contrary set forth in Section 9.07 of this Agreement, the Loan Parties and the
Collateral Agent shall enter into such amendments to the Collateral Documents as
may be reasonably requested by the Collateral Agent (which shall not require any
consent from any Lender) in order to ensure that the Extended Commitments or
Advances are provided with the benefit of the applicable Collateral Documents on
a pari passu basis with the other Obligation. To the extent not already
provided, the Administrative Agent shall provide notice to all of the Lenders of
the proposed Extension Amendment by not later than the same date established in
the Extension Amendment (if any) for applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

Section 2.20 Refinancing Facilities.

(a) The Borrower may, from time to time after the Closing Date, refinance or
replace loans or commitments under the Revolving Facility or any Incremental
Facility with one or more new term loan facilities (each, a “Refinancing Term
Facility”) and new revolving credit facilities (each, a “Refinancing Revolving
Facility”, together with any Refinancing Term Facility, the “Refinancing
Facilities”) or with one or more additional series of senior unsecured notes or
loans or senior secured notes or loans that will be secured by the Collateral on
a pari passu basis with the Revolving Facility or applicable Incremental
Facility or secured notes or loans that are junior in right of security in the
Collateral (any such notes or loans, “Refinancing Notes” and together with the
Refinancing Facilities, “Refinancing Debt”) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower;
provided that (i) such Refinancing Debt will rank pari passu or junior in right
of payment as the other Advances and Commitments hereunder, (ii) any Refinancing
Term Facility or Refinancing Notes shall not mature prior to the maturity date
of, or have a shorter weighted average life than, or, with respect to notes,
have mandatory prepayment provisions (other than related to customary asset sale
and change of control offers) that could result in prepayments of such
Refinancing Notes prior to, the loans under the Term Facility being refinanced,
(iii) any Refinancing Revolving Facility shall not mature (or require commitment
reductions or amortization) prior to the Maturity Date or the maturity date of
the revolving commitments being replaced, (iv) such Refinancing Debt will not be
Guaranteed or issued by any Person that is not a Loan Party, (v) the other terms
and conditions, taken as a whole, of any such Refinancing Debt (excluding
pricing (as to which no “most favored nation” clause shall apply) and optional
prepayment or redemption terms) are substantially similar to, or not materially
less favorable to the Borrower and its Restricted Subsidiaries, than, the terms
and conditions, taken as a whole, applicable to the loans or revolving
commitments being refinanced or replaced (except for covenants or other
provisions applicable only to periods after the latest maturity date of the
Revolving Facility or applicable Incremental Facility), (vi) with respect to
(1) Refinancing Notes secured by Collateral or (2) any

 

67

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Refinancing Term Facility secured by Liens on the Collateral that are junior in
priority to the Liens on the Collateral securing the Revolving Facility, such
agreements or Liens will be subject to an intercreditor agreement reasonably
acceptable to the Administrative Agent and (vii) the aggregate principal amount
of any Refinancing Facility or Refinancing Notes shall not be greater than the
aggregate principal amount (or committed amount) of the Revolving Facility or
applicable Incremental Facility being refinanced or replaced plus any fees,
premiums, original issue discount and accrued interest associated therewith, and
costs and expenses related thereto, and the Revolving Facility or applicable
Incremental Facility being refinanced or replaced will be permanently reduced
substantially simultaneously with the issuance thereof.

(b) The Borrower shall make any request for Refinancing Debt pursuant to a
written notice to the Administrative Agent specifying in reasonable detail the
proposed terms thereof. Refinancing Debt may be provided, by any existing Lender
(but no existing Lender will have an obligation to make any Refinancing Debt and
may elect or decline, in its sole discretion, to provide such Refinancing Debt)
or by any Additional Lender (each such existing Lender or Additional Lender
providing such Refinancing Debt, a “Refinancing Lender”) provided that the
Administrative Agent shall have consented (not to be unreasonably conditioned,
withheld or delayed) to such Lender’s or Additional Lender’s providing such
Refinancing Debt to the extent such consent, if any, would be required under
Section 9,07 for an assignment to such Additional Lender.

(c) Commitments in respect of Refinancing Facilities shall become Commitments
under this Agreement pursuant to an amendment (a “Refinancing Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.20. The effectiveness of
any Refinancing Amendment shall be subject to the satisfaction on the date
thereof (each, a “Refinancing Facility Closing Date”) of each of the conditions
set forth in Section 3.02 (it being understood that all references to the date
of making of an Extension of Credit or similar language in such Section 3.02
shall be deemed to refer to the effective date of such Refinancing) and such
other conditions as the parties thereto shall agree.

(d) Each class of Refinancing Debt incurred under this Section 2.20 shall be in
an aggregate principal amount that is (x) not less than $50,000,000. Any
Refinancing Amendment relating to a Refinancing Revolving Facility may provide
for the issuance of Letters of Credit or the provision to the Borrower of Swing
Line Loans, pursuant to any revolving credit facility established thereby, in
each case on terms substantially equivalent to the terms applicable to Letters
of Credit and Swing Line Loans under the Revolving Credit Commitments.

(e) This Section 2.20 shall supersede any provisions in Section 9.01 to the
contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Administrative Agent and the Loan Parties, if
necessary, to provide for terms applicable to each Refinancing Amendment.

 

68

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS

Section 3.01 Conditions Precedent to the Closing Date. This Agreement shall
become effective on and as of the first date (the “Closing Date”) on which the
following conditions precedent have been satisfied (and the obligation of each
Lender to make an Advance or of the Issuing Bank to issue a Letter of Credit on
the occasion of the Initial Extension of Credit hereunder is subject to the
satisfaction of such conditions precedent before or concurrently with the
Closing Date):

(a) The Administrative Agent shall have received on or before the Closing Date
the following, each dated such day (unless otherwise specified), in form and
substance reasonably satisfactory to the Lenders (unless otherwise specified)
and (except for the Notes) in sufficient copies for each Lender:

(i) Duly executed counterparts of this Agreement.

(ii) The Notes payable to the order of the Lenders to the extent requested in
accordance with Section 2.16(a).

(iii) The Security Agreement, together with evidence that all other actions that
the Collateral Agent may reasonably deem necessary or desirable in order to
perfect and protect the liens and security interests created under the
Collateral Documents and the required priority thereof has been taken.

(iv) Certified copies of the resolutions of the boards of directors of each of
the Borrower and each Guarantor approving the execution and delivery of this
Agreement and each other Loan Document to which it is, or is intended to be a
party, and of all documents evidencing other necessary constitutive action and,
if any, material governmental and other third party approvals and consents, if
any, with respect to this Agreement, the other Transactions and each other Loan
Document.

(v) A copy of the charter or other constitutive document of each Loan Party and
each amendment thereto, certified (as of a date reasonably acceptable to the
Administrative Agent) by the Secretary of State of the jurisdiction of its
incorporation or organization, as the case may be, thereof as being a true and
correct copy thereof.

(vi) A certificate of each Loan Party signed on behalf of such Loan Party by a
Responsible Officer, dated the Closing Date (the statements made in which
certificate shall be true on and as of the Closing Date), certifying as to
(A) the accuracy and completeness of the charter (or other applicable formation
document) of such Loan Party and the absence of any changes thereto; (B) the
accuracy and completeness of the bylaws (or other applicable organizational
document) of such Loan Party as in effect on the date on which the resolutions
of the board of directors (or persons performing similar functions) of such
Person referred to in Section 3.01(a)(iv) were adopted and the absence of any
changes thereto (a copy of which shall be attached to such certificate); (C) the
absence of any proceeding known to be pending for the dissolution, liquidation
or other termination of the existence of such Loan Party; (D) the accuracy in
all material respects of the representations and warranties made by such Loan
Party in the Loan Documents to which it is or is to be a party as though made on
and as

 

69

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

of the Closing Date, before and after giving effect to all of the Borrowings and
the issuance of all of the Letters of Credit to be made on such date (including
the migration of any Existing Letters of Credit) and to the application of
proceeds, if any, therefrom; (E) the absence of any event occurring and
continuing, or resulting from any of the Borrowings or the issuance of any of
the Letters of Credit to be made on the Closing Date (including the migration of
any Existing Letters of Credit) or the application of proceeds, if any,
therefrom, that would constitute a Default; and (F) the absence of a Material
Adverse Effect since December 31, 2015.

(vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement and the other documents to be delivered
hereunder.

(viii) Certificates, in substantially the form of Exhibit I attesting to the
Solvency of the Borrower and its Restricted Subsidiaries, on a consolidated
basis (after giving effect to the Transactions), from its Chief Financial
Officer or other financial officer.

(ix) Copies of (i) at least five (5) days prior to the Closing Date, audited
financial statements of the Borrower and its Subsidiaries for each of the three
most recently-ended Fiscal Years ending more than 90 days prior to the Closing
Date; and (ii) customary unaudited pro forma financial statements as to the
Borrower and its Subsidiaries giving effect to the Transactions, in each case
prepared in a manner consistent with the projections in the presentation
provided by the Borrower dated May 5, 2016.

(x) To the extent applicable, a Notice of Borrowing for any Borrowing to be
made, and/or one or more Letter of Credit Applications for each Letter of Credit
(other than any Existing Letter of Credit) to be issued, on the Closing Date.

(xi) A favorable opinion of (A) Paul, Weiss, Rifkind, Wharton & Garrison, LLP,
counsel to the Loan Parties, in substantially the form of Exhibit D-1 hereto,
and addressing such other matters as the Lenders may reasonably request
(including as to Delaware corporate law matters), and (B) Shumaker, Loop &
Kendrick, LLP, Michigan counsel to the Loan Parties, in substantially the form
of Exhibit D-2 hereto and addressing such other matters as the Lenders may
reasonably request.

(xii) Since December 31, 2015, there shall not have occurred a Material Adverse
Effect.

(xiii) (A) All costs, fees and expenses (including, without limitation, legal
fees and expenses for which the Borrower has received an invoice at least
one (1) day prior to the Closing Date) and other compensation contemplated by
the Fee Letter and payable to the Agents or the Lender Parties shall have been
paid in full in cash to the extent due and payable and (B) the Administrative
Agent shall have received evidence reasonably satisfactory to it of the
repayment of all Debt under the Existing Credit Agreement, at which time all
commitments, security interests and guarantees in respect of such Debt and the
related documents thereunder will be terminated, returned and discharged in full
(other than obligations which by their terms survive termination and the
Existing Letters of Credit deemed to be issued hereunder) and the Borrower shall
have, substantially concurrently with the initial extension of credit hereunder,
delivered to the Administrative Agent copies of all documents or instruments
evidencing or necessary to release all Liens on the Collateral securing such
Debt.

 

70

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(xiv) The Lenders shall have received, at least five (5) days prior to the
Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

Section 3.02 Conditions Precedent to Each Borrowing and Each Issuance of a
Letter of Credit. Each of (a) the obligation of each Appropriate Lender to make
an Advance (other than a Letter of Credit Advance to be made by the Issuing Bank
or a Lender pursuant to Section 2.03(c) and as set forth in Section 2.02(b) with
respect to the Swing Line Advances made by a Lender) on the occasion of each
Borrowing, and (b) the obligation of the Issuing Banks to issue a Letter of
Credit (including the initial issuance of a Letter of Credit hereunder) or to
renew a Letter of Credit and the right of the Borrower to request a Swing Line
Borrowing, shall be subject to the further conditions precedent that on the date
of such Borrowing, issuance or renewal:

(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance or
renewal of such Letter of Credit, as the case may be, shall constitute a
representation and warranty by the Borrower that both on the date of such notice
and on the date of such Borrowing, issuance or renewal such statements are
true):

(i) the representations and warranties contained in each Loan Document, are
correct in all material respects, only to the extent that such representation
and warranty is not otherwise qualified by materiality or Material Adverse
Effect on and as of such date, before and after giving effect to such Borrowing,
issuance or renewal and to the application of the proceeds therefrom, as though
made on and as of such date, other than any such representations or warranties
that, by their terms, refer to a specific date other than the date of such
Borrowing, issuance or renewal, in which case as of such specific date; and

(ii) no event has occurred and is continuing, or would result from such
Borrowing, issuance or renewal or from the application of the proceeds, if any,
therefrom, that constitutes a Default or Event of Default.

(b) The Borrower shall have delivered a Notice of Borrowing.

Section 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Closing Date specifying its objection thereto, and if a
Borrowing occurs on the Closing Date, such Lender Party shall not have made
available to the Administrative Agent such Lender Party’s ratable portion of
such Borrowing.

 

71

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants as follows:

(a) Each of the Borrower and its Material Subsidiaries (i) is a corporation,
partnership, limited liability company or other organization duly organized,
validly existing and in good standing (or to the extent such concept is
applicable to a non-U.S. entity, the functional equivalent thereof) under the
laws of the jurisdiction of its incorporation or formation except where the
failure to be in good standing (or the functional equivalent), individually or
in the aggregate, would not have a Material Adverse Effect, (ii) is duly
qualified as a foreign corporation (or other entity) and in good standing (or
the functional equivalent thereof, if applicable) in each other jurisdiction in
which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed, except where the failure to so qualify
or be licensed and in good standing (or the functional equivalent thereof, if
applicable), individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, and (iii) has all requisite power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, except where the
failure to have such power or authority, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. As of the
Closing Date, all of the outstanding capital stock of each Loan Party (other
than the Borrower) has been validly issued, is fully paid and non assessable and
is owned by the Persons listed on Schedule 4.01 hereto in the percentages
specified on Schedule 4.01 hereto free and clear of all Liens, except those
created under the Collateral Documents or otherwise permitted under
Section 5.02(a) hereof.

(b) Set forth on Schedule 4.01 hereto is a complete and accurate list as of the
Closing Date of all Subsidiaries of the Borrower, showing as of the Closing Date
(as to each such Subsidiary) the jurisdiction of its incorporation or
organization, as the case may be, and the percentage of the Capital Stock owned
(directly or indirectly) by the Borrower or its Subsidiaries.

(c) The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the consummation of each aspect of the transactions contemplated
hereby, are within such Loan Party’s constitutive powers, have been duly
authorized by all necessary constitutive action, and do not (i) contravene such
Loan Party’s constitutive documents, (ii) violate any applicable law (including,
without limitation, the Securities Exchange Act of 1934), rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Loan Party,
or any of their properties entered into by such Loan Party after the date hereof
except, in each case, other than any conflict, breach or violation which,
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its Restricted
Subsidiaries.

(d) Except for the filing or recordings of Collateral Documents, filings or
recordings already made or to be made pursuant to any federal law, rule or
regulation or filings or recordings to be made in any jurisdiction outside of
the United States, and subject to the limitations set forth in the Collateral
Documents, no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is required for (i) the due execution, delivery, recordation, filing or
performance by any Loan Party of this Agreement, the Notes or any other Loan
Document to which it is or is to be a party, or for the consummation of each
aspect of the transactions contemplated hereby, (ii) the grant by any Loan Party
of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens

 

72

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

created under the Collateral Documents or (iv) the exercise by the
Administrative Agent or any Lender Party of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents.

(e) This Agreement has been, and each of the Notes, if any, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party thereto. This Agreement is, and each of the Notes and each other
Loan Document when delivered hereunder will be the legal, valid and binding
obligation of each Loan Party thereto, enforceable against such Loan Party in
accordance with its terms, subject in each case to Debtor Relief Laws.

(f) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2015, and the related Consolidated statements of income and cash
flows of Borrower and its Subsidiaries for the Fiscal Year then ended, and the
interim Consolidated balance sheets of the Borrower and its Restricted
Subsidiaries as at March 31, 2016 and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the respective
months then ended, which have been furnished to each Lender Party present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries as of such dates and for such periods all in
accordance with GAAP consistently applied (subject to year-end adjustments and
in the case of unaudited financial statements, except for the absence of
footnote disclosure).

(g) Since December 31, 2015, there has not occurred a Material Adverse Change.

(h) All projected Consolidated balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries delivered to the Lender Parties
pursuant to Section 5.03(d) were prepared and will be prepared, as applicable,
in good faith on the basis of the assumptions stated therein, which assumptions
were fair and will be fair in the light of conditions existing at the time of
delivery of such projections, and represented and will represent, at the time of
delivery, the Borrower’s reasonable estimate of its future financial
performance, it being understood that projections are inherently unreliable and
that actual performance may differ materially from such projections.

(i) No written information, exhibits and reports furnished by or on behalf of
any Loan Party to the Administrative Agent or any Lender Party on or after
May 5, 2016 in connection with any Loan Document (other than to the extent that
any such information, exhibits and reports constitute projections described in
Section 4.01(h) above and any information of a general economic or industry
nature) taken as a whole and in light of the circumstances in which made,
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein, in light of the
circumstances in which any such statements were made, not materially misleading.

(j) Except as set forth on Schedule 4.01(j) or as disclosed in any SEC filings,
there is no action, suit, or proceeding affecting the Borrower or any of its
Material Subsidiaries pending or, to the best knowledge of the Loan Parties,
threatened before any court, governmental agency or arbitrator that (i) is
reasonably expected to be determined adversely to the Loan Party and, if so
adversely determined, would reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement, any Note or any other Loan Document.

(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or any drawing under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.

 

73

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(l) No ERISA Event has occurred or is reasonably expected to occur with respect
to any ERISA Plan that has resulted in or is reasonably expected to result in a
Material Adverse Effect.

(m) The present value of all accumulated benefit obligations under each ERISA
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such ERISA Plan by an amount which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
present value of all accumulated benefit obligations of all underfunded ERISA
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded ERISA Plans by an amount which would
reasonably be expected to have a Material Adverse Effect. Neither the Borrower,
its Material Subsidiaries, nor any ERISA Affiliates has incurred within the
previous five years or is reasonably expected to incur any Withdrawal Liability
that would reasonably be expected to have a Material Adverse Effect.

(n) Except to the extent that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the operations and
properties of each Loan Party and each of its Material Subsidiaries comply with
all applicable Environmental Laws and Environmental Permits, all past non
compliance with such Environmental Laws and Environmental Permits has been
resolved, and, to the knowledge of the Loan Parties after reasonable inquiry, no
circumstances exist that would be reasonably likely to (i) form the basis of an
Environmental Action against any Loan Party or any of its Material Subsidiaries
or any of their properties that could be reasonably likely to have an impact on
any Loan Party or (ii) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law.

(o) Once executed, the Collateral Documents create a valid and perfected
security interest or Lien, as applicable in the Collateral having the priority
set forth therein securing the payment of the Secured Obligations, and all
filings and other actions necessary to perfect such security interest have been
duly taken, in each case subject to the exceptions set forth therein. The Loan
Parties are the legal and beneficial owners of the Collateral free and clear of
any Lien, except for the liens and security interests created or permitted under
the Loan Documents.

(p) Neither the making of any Advances, nor the issuance or amendment of any
Letters of Credit, nor the application of the proceeds or repayment thereof by
the Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of the Investment Company Act of
1940, as amended, or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

(q) Each Loan Party and each of its Restricted Subsidiaries has filed or caused
to be filed all Tax returns and reports (federal, state, local and foreign)
which are required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, together with applicable interest and
penalties, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

(r) Each Loan Party and each of its Restricted Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property necessary, in the aggregate, for the conduct of its business as
currently conducted, and the use thereof by the Borrower and the Guarantors does
not infringe upon the rights of any other Person, except for any such
infringement that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

74

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(s) The Borrower and its Restricted Subsidiaries, on a consolidated basis, will
be Solvent on and as of the Closing Date.

(t) Except to the extent that would not reasonably be expected to have a
Material Adverse Effect, to each Loan Party’s knowledge, each Loan Party and its
Restricted Subsidiaries do not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment.

(u) To each Loan Party’s knowledge, none of the Loan Parties or their
Subsidiaries are in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, except for any such violation or default that would not reasonably be
expected to result in a Material Adverse Effect.

(v) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with this Agreement or the
Loan Documents or the Transactions or the transactions contemplated hereby or
thereby based upon arrangements made by or on behalf of the Borrower.

(w) Each of the Loan Parties and their respective directors, officers and
employees has complied with the FCPA or any other applicable anti-bribery or
anti-corruption law in all material respects, and it and they have not made,
offered, promised or authorized, whether directly or indirectly, any payment of
anything of value to a government official while knowing or having a reasonable
belief that all or some portion will be used for the purpose of: (i) influencing
any act, decision or failure to act by a government official in his or her
official capacity, (ii) inducing a government official to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity or (iii) securing an improper advantage, in each case
in order to obtain, retain or direct business.

(x) To the extent applicable, each Loan Party and, to the knowledge of each Loan
Party, each director, officer, agent, employee or Affiliate of the Loan Parties
in connection with the business of such Loan Parties, is in compliance, in all
material respects, with (i) the Patriot Act and (ii) the Sanctions Laws and
Regulations. No Loan Party is, nor, to the knowledge of each Loan Party, is any
director, officer, agent, employee or Affiliate of the Loan Parties, a Person
described by or designated on any Sanctions List, located in a Sanctioned
Country or has engaged in or is engaging in dealings or transactions with any
Person described by or designated on a Sanctions List or located in a Sanctioned
Country. No part of the proceeds of the Advances will be used, directly or
indirectly, for any payments to (A) any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977 (the “FCPA”), or (B) any Person for
the purpose of financing the activities of any Person that at the time of such
financing, is the subject of sanctions under the Sanctions Laws and Regulations.
The Borrower through its Affiliates and its contractors has instituted and
maintains policies and procedures designated to prevent violation of Sanctions
Laws and Regulations.

(y) Neither the Borrower nor any of its Material Subsidiaries owns any Material
Real Property as of the Closing Date.

 

75

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE LOAN PARTIES

Section 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding (or shall have expired or terminated
with a pending drawing thereon) or any Lender Party shall have any Commitment
hereunder, each Loan Party will:

(a) Corporate Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business except
(i)(A) if in the reasonable business judgment of the Borrower or such Guarantor,
as the case may be, it is in its best economic interest not to preserve and
maintain such rights, privileges, qualifications, permits, licenses and
franchises and the loss thereof is not materially disadvantageous to the Loan
Parties, taken as a whole; provided, that the Borrower may liquidate or dissolve
one or more Restricted Subsidiaries if the assets of such Restricted
Subsidiaries to the extent they exceed estimated liabilities are acquired by the
Borrower or a wholly owned Restricted Subsidiary of the Borrower in such
liquidation or dissolution, and (B) such failure to preserve the same could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
(ii) as otherwise permitted by Section 5.02(f).

(b) Compliance with Laws. Comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, such compliance to
include without limitation, OFAC, ERISA, Environmental Laws and The Racketeer
Influenced and Corrupt Organizations Chapter of The Organized Crime Control Act
of 1970, except (other than with respect to OFAC and Sanctions Laws and
Regulations, which shall be complied with in all material respects) where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(c) Environmental Matters. Except to the extent that would not reasonably be
expected to have, individually or in aggregate, a Material Adverse Effect,
comply, and cause each of its Restricted Subsidiaries and all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Restricted Subsidiaries to obtain and renew, all Environmental Permits
necessary for its operations and properties and conduct, and cause each of its
Restricted Subsidiaries to conduct, any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws, in each case to the
extent the failure to do so would result in a loss or liability; provided,
however, that neither the Borrower nor any of its Restricted Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

(d) Insurance. Keep its insurable properties insured at all times, against such
risks, including fire and other risks insured against by extended coverage, as
is customary with companies of the same or similar size in the same or similar
businesses (subject to deductibles and including provisions for self-insurance);
and maintain in full force and effect public liability insurance against claims
for personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by the
Borrower or any Guarantor, as the case may be, in such amounts and with such
deductibles as are customary with companies of the same or

 

76

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

similar size in the same or similar businesses and in the same geographic area
and in each case with financially sound and reputable insurance companies
(subject to provisions for self-insurance). With respect to any Mortgaged
Property that is at any time a Special Flood Hazard Property located in a
community which participates in the National Flood Insurance Program, the
Borrower shall, or shall cause each applicable Loan Party to, comply with the
Flood Insurance Requirements. In connection with any Flood Compliance Event, the
Administrative Agent shall provide to the Secured Parties evidence of compliance
with the Flood Insurance Requirements, to the extent received from the Borrower.
The Administrative Agent agrees to request such evidence of compliance at the
request of any Secured Party. Unless the Borrower provides the Administrative
Agent with evidence of the Flood Insurance as required by this Agreement, the
Administrative Agent may purchase such Flood Insurance at the Borrower’s expense
to protect the interests of the Administrative Agent and the Secured Parties.
The Borrower and each Loan Party shall cooperate with the Administrative Agent
in connection with compliance with the Flood Laws, including by providing any
information reasonably required by the Administrative Agent (or by any Secured
Party through the Administrative Agent) in order to confirm compliance with the
Flood Laws. If a Flood Redesignation shall occur with respect to any Mortgaged
Property, the Administrative Agent shall obtain a completed Flood Hazard
Determination with respect to the applicable Mortgaged Property, and the
Borrower shall comply with the Flood Insurance Requirements with respect to such
Mortgaged Property by not later than 45 days after the date of the Flood
Redesignation or any earlier date required by the Flood Laws.

(e) Obligations and Taxes. Except to the extent that it could not reasonably be
expected to have a Material Adverse Effect, pay and discharge and cause each of
its Restricted Subsidiaries to pay and discharge promptly all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, would become a Lien (other
than a Permitted Lien) or charge upon such properties or any part thereof;
provided, however, that the Borrower and each Guarantor shall not be required to
pay and discharge or to cause to be paid and discharged any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, in each case, if the Borrower and the Guarantors shall
have set aside on their books adequate reserves therefor in conformity with
GAAP.

(f) Access to Books and Records. Maintain or cause to be maintained at all times
true and complete books and records in accordance with GAAP of the financial
operations of the Borrower and the Guarantors; and provide the Lender Parties
and their representatives (which shall coordinate through the Administrative
Agent) (i) access to all such books and records during regular business hours
upon reasonable advance notice, in order that the Lender Parties may examine and
make abstracts from such books, accounts, records and other papers for the
purpose of verifying the accuracy of the various reports delivered by the
Borrower or the Guarantors to any Agent or the Lenders pursuant to this
Agreement or for otherwise ascertaining compliance with this Agreement and to
discuss the affairs, finances and condition of the Borrower and the Guarantors
with the officers and independent accountants of the Borrower; provided that the
Borrower shall have the right to be present at any such visit or inspection and
(ii) access to and the right to inspect all reports, audits and other internal
information of the Borrower and the Guarantors relating to environmental matters
upon reasonable advance notice; provided that, excluding such visits and
inspections during the continuation of an Event of Default, (x) only the
Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 5.01(f); (y) the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year and (z) only one such time per calendar year shall be
at the expense of the Borrower; provide, further that when an Event of Default
exists, the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower during
normal business hours and upon reasonable

 

77

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

advance notice; provided, further that, notwithstanding anything to the contrary
herein, neither the Borrower nor any Restricted Subsidiary shall be required to
disclose, permit the inspection, examination or making of copies of or taking
abstracts from, or discuss any document, information, or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary information
of the Borrower and its subsidiaries and/or any of its customers and/or
suppliers, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or any of their respective representatives or contractors) is
prohibited by applicable law or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.

(g) Maintenance of Credit Ratings. Use commercially reasonable efforts to obtain
and to maintain, in respect of the Borrower, corporate ratings and corporate
family ratings of S&P and Moody’s, respectively, though no specific rating of
either S&P or Moody’s shall be required for compliance with this covenant.

(h) Use of Proceeds. Use the proceeds of the Advances solely for the purposes,
and subject to the restrictions, set forth in Section 2.14 and in compliance
with all Sanctions Laws and Regulations.

(i) Additional Domestic Subsidiaries; Additional Properties. If any Loan Party
shall form or directly acquire all or substantially all of the outstanding
Capital Stock of a domestic Material Subsidiary after the Closing Date, or a
Restricted Subsidiary becomes a domestic Material Subsidiary after the Closing
Date, then, in each case, the Borrower will: (x) notify the Administrative Agent
and the Collateral Agent thereof; (y) with respect to the acquisition or
domestication of such Material Subsidiary, such Loan Party will cause such
Material Subsidiary to become a Loan Party hereunder and under each applicable
Collateral Document within fifteen (15) Business Days after such Material
Subsidiary is formed or acquired (or such longer period as the Administrative
Agent may agree in its reasonable discretion) and promptly take such actions to
create and perfect Liens on such Material Subsidiary’s assets constituting
Collateral to secure the Secured Obligations as the Administrative Agent or the
Collateral Agent shall reasonably request in accordance with and subject to the
limitations set forth in the Collateral Documents; provided that notwithstanding
the foregoing, no Restricted Subsidiary will be required to become or remain a
Guarantor or provide or maintain a Lien on any of its assets as security for any
of the Obligations if such Restricted Subsidiary is an Excluded Subsidiary; and
(z) with respect to the acquisition of an interest in any Material Real Property
(whether by way of acquisition of a new Material Subsidiary or acquisition by a
Loan Party of such interest in Material Real Property), cause the Loan Party
holding such interest not later than 30 days after such acquisition to provide
to the Administrative Agent a description, in detail reasonably satisfactory to
the Administrative Agent, of the Material Real Property reflecting the addition
of such Material Real Property, and, provide the Administrative Agent with each
of the following within 90 days after such acquisition (or such longer period of
time as may be agreed to in writing by the Administrative Agent in its
reasonable discretion): (I) a Mortgage with respect to such Material Real
Property (which Mortgage shall, if it relates to a Material Real Property
located in a state which imposes a mortgage recording or similar tax, and
“capping” the Mortgage shall permit the Borrower to pay less Mortgage recording
or similar tax than would otherwise be payable, secure an amount reasonably
requested by the Administrative Agent, not to exceed 115% of the fair market
value of such Material Real Property (as reasonably determined in good faith by
the Borrower or the applicable Loan Party holding an interest in such Material
Real Property)), together with evidence that counterparts of such Mortgage have
been either (X) duly filed for recording on or before such outside date or
(Y) duly executed, acknowledged and delivered in form suitable for filing or
recording, in all filing or recording offices that the Administrative Agent may
deem reasonably necessary or desirable in order to create a valid and subsisting
Lien having the required priority on the property described therein in favor of
the Collateral

 

78

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties and that all filing and recording
taxes and fees have been paid; (II) an American Land Title
Association/California Land Title Association Lender’s Extended Coverage title
insurance policy (a “Mortgage Policy”) with respect to such Property, in form
and substance reasonably acceptable to the Administrative Agent, together with
such customary endorsements as the Administrative Agent may reasonably request
and which are available at commercially reasonable rates in the jurisdiction
where the applicable Material Real Property is located and in amount reasonably
acceptable to the Administrative Agent (but in no event exceeding 115% of the
fair market value of such Material Real Property (as reasonably determined in
good faith by the Borrower or the applicable Loan Party holding an interest in
such Material Real Property), issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent, insuring the applicable
Mortgage to be a valid and subsisting Lien having the required priority on the
Material Real Property described therein, free and clear of all Liens, excepting
only Permitted Liens, Liens existing as of the date the applicable asset or
subsidiary was acquired or any other Lien that the Administrative Agent may
approve, and providing for such other affirmative insurance (including
endorsements for mechanics’ and materialmen’s Liens) and such coinsurance and
direct access reinsurance as the Administrative Agent may reasonably deem
necessary or desirable and that is available at commercially reasonable rates in
the jurisdiction where the applicable Material Real Property is located; and
(III) if requested by the Administrative Agent, an American Land Title
Association/American Congress on Surveying and Mapping form survey with respect
to such Material Real Property (or such survey alternatives reasonably
acceptable to the Administrative Agent) in form and as of a date that is
sufficient for the issuer of the applicable Mortgage Policy relating to such
Material Real Property to remove all standard survey exceptions from such
Mortgage Policy, for which all necessary fees (where applicable) have been paid,
certified to the Administrative Agent and the issuer of the applicable Mortgage
Policy in a manner reasonably satisfactory to the Administrative Agent by a land
surveyor duly registered and licensed in the State in which the property
described in such survey is located and reasonably acceptable to the
Administrative Agent. In connection with the addition of any Material Real
Property as Collateral, the Administrative Agent shall obtain a completed Flood
Hazard Determination with respect to each such Material Real Property. If the
Material Real Property is a Special Flood Hazard Property, the Borrower shall
provide the following within 90 days after such acquisition of the Material Real
Property (or such earlier time prior to the acquired Material Real Property
becoming a Mortgaged Property) pursuant to this Section 5.01(i): (1) evidence as
to whether the community in which such Material Real Property is located
participates in the National Flood Insurance Program, (2) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent as to the fact that such Material Real Property is located
in a Special Flood Hazard Area and as to whether the community in which such
Material Real Property is located participates in the National Flood Insurance
Program and (3) copies of the applicable Loan Party’s application for a Flood
Insurance policy plus proof of premium payment, a declaration page confirming
that Flood Insurance has been issued, or other evidence of Flood Insurance, such
Flood Insurance to be in an amount equal to at least the amount required by the
Flood Laws or such greater amount as may be reasonably required by the
Administrative Agent, naming the Administrative Agent as an additional insured
and loss payee/mortgagee on behalf of the Secured Parties, and otherwise
including terms reasonably satisfactory to the Administrative Agent, all such
matters referred to in this sentence to be reasonably approved by the
Administrative Agent (the requirements set forth in this sentence are referred
to herein as the “Flood Insurance Requirements”).

(j) Further Assurances.

(i) Promptly upon reasonable request by any Agent, correct, and cause each of
its Restricted Subsidiaries promptly to correct, any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof.

 

79

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(ii) Promptly upon reasonable request by any Agent, do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, conveyances, pledge agreements, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, landlords’ and bailees’ waiver and consent
agreements, assurances and other instruments as any Agent may reasonably require
from time to time in order to (A) carry out more effectively the purposes of the
Loan Documents, (B) to the fullest extent permitted by applicable law, subject
any Loan Party’s properties, assets, rights or interests to the Liens now or
hereafter required to be covered by any of the Collateral Documents, (C) to the
extent required under the Collateral Agreement, perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens required to be created thereunder and (D) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Restricted Subsidiaries is or is to be a party, and cause each of its
Restricted Subsidiaries to do so.

(k) Maintenance of Properties, Etc. Maintain and preserve all of its properties
that are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and will from time to time make or
cause to be made all appropriate repairs, renewals and replacements thereof
except where failure to do so would not have a Material Adverse Effect; provided
that, this subsection (k) shall not prohibit the sale, transfer or other
disposition of any such property consummated in accordance with the other terms
of this Agreement.

(l) Designation of Subsidiaries. The Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing and (b) immediately after giving effect to such designation, the
Borrower and the Restricted Subsidiaries shall be in compliance, on a pro forma
basis, with the Financial Covenant (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance). The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower or the relevant Restricted Subsidiary (as applicable) therein at the
date of designation in an amount equal to the net book value of such Person’s
(as applicable) investment therein (and such designation shall only be permitted
to the extent such Investment is permitted under Section 5.02(c) or
Section 5.02(e)). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Debt or Liens of such Subsidiary existing at such time.

(m) Post-Closing Matters. Satisfy the requirements set forth on Schedule 5.01(m)
on or before the date set forth on such Schedule (or such later date as may be
agreed by the Administrative Agent in its discretion).

Section 5.02 Negative Covenants. So long as any Advance shall remain unpaid, any
Letter of Credit shall be outstanding (or shall have expired or terminated with
a pending drawing thereon) or any Lender Party shall have any Commitment
hereunder, no Loan Party will, at any time:

 

80

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(a) Liens. Incur, create, or assume any Lien on any asset of the Borrower or any
of its Material Subsidiaries now owned or hereafter acquired by any of the
Borrower or any such Material Subsidiary, other than:

(i) Liens existing on the Closing Date and set forth on Schedule 5.02(a);

(ii) Permitted Liens;

(iii) Liens on assets of Foreign Subsidiaries to secure Debt permitted by
Sections 5.02(b)(ii) or (vi);

(iv) Liens in favor of the Administrative Agent, the Collateral Agent and the
Secured Parties;

(v) Liens in connection with Debt permitted to be incurred pursuant to
Section 5.02(b)(vii) so long as such Liens extend solely to the property (and
improvements and proceeds of such property) acquired or financed with the
proceeds of such Debt or subject to the applicable Capitalized Lease;

(vi) Liens (x) in the form of cash collateral deposited to secure Obligations
under Hedge Agreements, Credit Card Programs and Cash Management Obligations (in
each case to the extent not secured as set forth in clause (y)); (y) on the
Collateral to secure Obligations under Secured Hedge Agreements, Credit Card
Programs and Cash Management Obligations (in each case to the extent not secured
as set forth in clause (x)); and (z) on amounts owing to the Borrower or any
Specified Hedge Agreement Subsidiary under any Hedge Agreement to which it is a
party by the counterparty to such Hedge Agreement to secure the Obligations of
the Borrower and such Specified Hedge Agreement Subsidiary owing to such
counterparty under Hedge Agreements to which the Borrower or such Specified
Hedge Agreement Subsidiary is a party;

(vii) Liens arising pursuant to the Tooling Program;

(viii) Liens on cash or Cash Equivalents to secure cash management obligations,
provided that such cash or cash equivalents are not in excess of $5,000,000;

(ix) Liens on the Collateral to secure Debt incurred pursuant to Sections
5.02(b)(xvii), (xxiv) and (xxv);

(x) Liens in respect of any Qualified Receivables Transaction that extend only
to the assets subject thereto; and

(xi) other Liens securing obligations in an aggregate amount not to exceed the
greater of $200,000,000 and 4.0% of Total Assets at the time of incurrence and
after giving pro forma effect thereto.

Notwithstanding anything contained herein to the contrary, to the extent that
any Loan Party incurs a Lien on any Collateral in accordance with this
Section 5.02(a), the Administrative Agent, on behalf of the Lenders, may enter
into an intercreditor agreement with the other applicable secured parties in
form and substance reasonably satisfactory to the Administrative Agent and on
such terms and conditions as are customary for similar financing in light of the
then-prevailing market conditions as determined by the Administrative Agent
giving due regard to the first priority nature of the Collateral (and the
Required

 

81

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Lenders hereby authorize the Administrative Agent to enter into any such
intercreditor agreement) (the “Intercreditor Agreement”) and the Collateral
Agent, on behalf of the Lenders, may in connection therewith, make such
amendments to the Security Agreement as it deems necessary to reflect the terms
of such Intercreditor Agreement, in accordance with the amendment provisions as
set forth in the Security Agreement.

(b) Debt. Contract, create, incur or assume any Debt, or permit any of its
Material Subsidiaries to contract, create, incur, or assume any Debt, except for

(i) Debt under this Agreement and the other Loan Documents;

(ii) (x) Surviving Debt and any Permitted Refinancing thereof and (y) Debt in
respect of any Qualified Receivables Transaction that is without recourse to the
Borrower or any Restricted Subsidiary (other than a Receivables Entity and its
assets and, as to the Borrower or any Restricted Subsidiary, other than pursuant
to Standard Receivables Undertakings) and is not guaranteed by any such Person;

(iii) Debt arising from Investments among the Borrower and its Restricted
Subsidiaries that are permitted hereunder;

(iv) Debt in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;

(v) (i) guarantees of Debt otherwise permitted under this Agreement and
(ii) guarantees and non-recourse Debt in respect of Investments in joint
ventures permitted under Sections 5.02(e)(ix), (xiv), (xix) or (xxvi); provided
that the aggregate principal amount of such Debt does not exceed the greater of
$150,000,000 and 3.0% of Total Assets;

(vi) Debt of Foreign Subsidiaries in an aggregate principal amount not to exceed
the greater of $500,000,000 and 15.0% of Total Foreign Assets;

(vii) Debt constituting (i) Sale and Leaseback Transactions and (ii) purchase
money debt and Capitalized Lease obligations (and, in each case, any Permitted
Refinancing thereof); provided that, at the time of incurrence of such Debt and
after giving pro forma effect thereto, the aggregate principal amount of such
obligations does not exceed the greater of $225,000,000 and 4.5% of Total
Assets;

(viii) (x) Debt in respect of Hedge Agreements entered into in the ordinary
course of business to protect against fluctuations in interest rates, foreign
exchange rates and commodity prices, (y) Debt arising under the Credit Card
Program and (z) Debt permitted pursuant to Section 5.02(a)(vi)(z);

(ix) indebtedness which may be deemed to exist pursuant to any surety bonds,
appeal bonds or similar obligations incurred in connection with any judgment not
constituting an Event of Default;

(x) indebtedness in respect of netting services, customary overdraft protections
and otherwise in connection with deposit accounts in the ordinary course of
business;

(xi) payables owing to suppliers in connection with the Tooling Program,

 

82

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(xii) Debt representing deferred compensation to employees of the Borrower or
any other Loan Party incurred in the ordinary course of business;

(xiii) Debt incurred by the Borrower or any of its Restricted Subsidiaries in
connection with a Permitted Acquisition, any other Investment expressly
permitted hereunder or any disposition, in each case limited to indemnification
obligations or obligations in respect of purchase price, including Earn-Out
Obligations or similar adjustments;

(xiv) Debt consisting of the financing of (A) insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

(xv) Debt supported by a Letter of Credit in a principal amount not to exceed
the face amount of such Letter of Credit;

(xvi) (i) unsecured Debt (including Subordinated Debt) of the Loan Parties and
their Restricted Subsidiaries provided that after giving pro forma effect
thereto, the pro forma Total Net Leverage Ratio on a pro forma basis for the
most recently ended period of four consecutive Fiscal Quarters of the Borrower
for which financial statements are available, does not exceed 3.50:1.00 and
(ii) any Permitted Refinancing thereof;

(xvii) (i) secured Debt of the Loan Parties and their Restricted Subsidiaries
not otherwise permitted hereunder so long as after giving pro forma effect
thereto (x) with respect to Liens that are pari passu with Liens of the Secured
Parties on the Collateral, the First Lien Net Leverage Ratio on a pro forma
basis for the most recently ended period of four consecutive Fiscal Quarters of
the Borrower for which financial statements are available, does not exceed
1.50:1.00 and (y) if such Liens are junior to the Liens of the Secured Parties
on the Collateral, the Senior Secured Net Leverage Ratio on a pro forma basis
for the most recently ended period of four consecutive Fiscal Quarters of the
Borrower for which financial statements are available, does not exceed 2.50:1.00
and (ii) any Permitted Refinancing thereof;

(xviii) Debt incurred in connection with the issuance of the Senior Notes (and
any Permitted Refinancings thereof);

(xix) (i) Debt assumed in connection with any Permitted Acquisition, provided
that (1) such Debt was not incurred in contemplation of such Permitted
Acquisition, (2) the only obligors with respect to any Debt incurred pursuant to
this clause (xix) shall be those Persons who were obligors of such Debt prior to
such Permitted Acquisition (and any other Person that would have been required
to become an obligor under the terms of such Debt), and (3) both immediately
prior and after giving effect thereto, no Default shall exist or result
therefrom and (ii) any Permitted Refinancing thereof;

(xx) (i) Debt incurred by the Borrower or any of its Restricted Subsidiaries to
finance any Permitted Acquisition so long as after giving pro forma effect to
the incurrence of such Debt (A) if such Debt is secured (1) the First Lien Net
Leverage Ratio on a pro forma basis for the most recently ended period of four
consecutive Fiscal Quarters of the Borrower for which financial statements are
available, does not exceed 1.50:1.00 and (2) on a junior basis to the Liens of
the Secured Parties on the Collateral, the Senior Secured Net Leverage Ratio on
a pro forma basis for the most recently ended period of four consecutive Fiscal
Quarters of the Borrower for which financial statements are available, does not
exceed 2.50:1.00; and (B) if such Debt is unsecured, the Total Net Leverage
Ratio on a pro forma basis for the most recently ended period of four
consecutive Fiscal Quarters of the Borrower for which financial statements are
available, does not exceed 3.50:1.00; and (ii) any Permitted Refinancing
thereof;

 

83

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(xxi) Debt owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary, pursuant to
reimbursement or indemnification obligations to such person, in each case in the
ordinary course of business;

(xxii) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset;

(xxiii) Guarantees of Debt of suppliers, licensees, franchisees or customers in
the ordinary course of business, in an aggregate amount at any time outstanding
not to exceed $100,000,000.

(xxiv) Incremental Equivalent Debt and Permitted Refinancings thereof;

(xxv) Debt consisting of Refinancing Facilities permitted under Section 2.20 and
Permitted Refinancings thereof; and

(xxvi) other Debt of the Borrower or its Restricted Subsidiaries (including any
Permitted Refinancing thereof), in an aggregate principal amount not to exceed
the greater of $375,000,000 and 7.5% of Total Assets.

(c) Dividends. Declare or pay, directly or indirectly, any dividends or make any
other distribution, whether in cash, property, securities or a combination
thereof, with respect to (whether by reduction of capital or otherwise) any
shares of capital stock (or any options, warrants, rights or other equity
securities or agreements relating to any capital stock) of the Borrower, or set
apart any sum for the aforesaid purposes (collectively, “Restricted Payments”),
except that:

(i) So long as (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) after giving pro forma effect
thereto, the Total Net Leverage Ratio on a pro forma basis as at the end of the
trailing four Fiscal Quarters most recently ended immediately prior to the
incurrence thereof, does not exceed 2.75:1.0, the Borrower may make Restricted
Payments;

(ii) to the extent constituting Restricted Payments, the Borrower may enter into
and consummate any transactions permitted under Section 5.02(d), (e) and (h);

(iii) the Borrower may make Restricted Payments in an amount up to the Available
Amount Basket if at the time such Restricted Payment is made, no Default or
Event of Default shall have occurred and be continuing and after giving effect
to such Restricted Payment on a pro forma basis, the Borrower is in compliance
with the Financial Covenant;

(iv) the Borrower may make Restricted Payments in respect of any class of its
Capital Stock so long as such Restricted Payments are payable solely in shares
of such class of Capital Stock; and

(v) to the extent constituting Restricted Payments, the Borrower may (a) convert
shares of its Preferred Interests into shares of common stock or other common
Capital Stock or (b) refinance such Preferred Interests (including related
premiums) with Debt, provided that such Debt is permitted to be incurred under
Section 5.02(b).

 

84

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(d) Transactions with Affiliates.

(i) Enter into or permit any of its Material Subsidiaries to enter into any
transaction with any of its Affiliates, other than on terms and conditions at
least as favorable to the Borrower or such Restricted Subsidiary as would
reasonably be obtained at that time in a comparable arm’s-length transaction
with a Person other than an Affiliate, except for the following: (i) any
transaction between any Loan Party and any other Loan Party or between any
Non-Loan Party and any other Non-Loan Party; (ii) any transaction between any
Loan Party and any Non-Loan Party that is at least as favorable to such Loan
Party as would reasonably be obtained at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate; (iii) any transaction
individually or of a type expressly permitted pursuant to the terms of the Loan
Documents; or (iv) reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the relevant board of directors or (v) transactions in
existence on the Closing Date and set forth on Schedule II and any renewal or
replacement thereof on substantially identical terms.

(ii) The foregoing clause (i) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(A) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the board of directors of the Borrower;

(B) loans or advances to employees or consultants of the Borrower or any of the
Restricted Subsidiaries in accordance with Section 5.02(e);

(C) transactions among the Borrower or any Restricted Subsidiary or any entity
that becomes a Restricted Subsidiary as a result of such transaction (including
via merger, consolidation or amalgamation in which a Restricted Subsidiary is
the surviving entity);

(D) Restricted Payments permitted under Section 5.02(c) and Investments
permitted under Section 5.02(e);

(E) transactions for the purchase or sale of goods, products, parts and services
entered into in the ordinary course of business;

(F) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(G) payments by the Borrower and the Restricted Subsidiaries pursuant to a tax
sharing agreement or arrangement (whether written or as a matter of practice)
that complies with Section 5.02(c) and doesn’t include any Unrestricted
Subsidiary;

 

85

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(H) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the disinterested directors
of the Borrower in good faith, (ii) made in compliance with applicable law and
(iii) otherwise permitted under this Agreement;

(I) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the Borrower or
the Restricted Subsidiaries;

(J) transactions between the Borrower or any of the Restricted Subsidiaries and
any person, a director of which is also a director of the Borrower or any direct
or indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity;

(K) transactions undertaken in good faith (as certified upon the request of the
Administrative Agent by a Responsible Officer of the Borrower) for the purpose
of improving the consolidated tax efficiency of the Borrower and the Restricted
Subsidiaries and not for the purpose of circumventing any covenant set forth
herein; or

(L) the Liens contemplated by Section 5.02(a)(vi)(z).

(e) Investments. Make, or permit any of its Material Subsidiaries to make, any
Investment in any Person, except for

(i) (A) ownership by the Borrower or the Guarantors of the capital stock of each
of the Subsidiaries listed on Schedule 4.01 and (B) Investments consisting of
intercompany loans or advances existing as of the Closing Date and other
Investments existing as of the Closing Date and set forth on Schedule 5.02(e),
together with any increase in the value of thereof, in each case as extended,
renewed or refinanced from time to time so long as the aggregate thereof is not
increased above the amount as of the Closing Date plus the increase in the value
thereof unless otherwise permitted pursuant to another exception in this
Section 5.02(e) and any Permitted Refinancing thereof;

(ii) Investments in Cash Equivalents and Investments by Foreign Subsidiaries in
securities and deposits similar in nature to Cash Equivalents and customary in
the applicable jurisdiction;

(iii) Investments or intercompany loans or advances (A) by any Loan Party to or
in any other Loan Party, (B) by any Non-Loan Party to or in any Loan Party or
(C) by any Non-Loan Party to or in any other Non-Loan Party;

(iv) investments (A) received in satisfaction or partial satisfaction thereof
from financially troubled account debtors or in connection with the settlement
of delinquent accounts and disputes with customers and suppliers, or
(B) received in settlement of debts created in the ordinary course of business
and owing to the Borrower or any of its Restricted Subsidiaries or in
satisfaction of judgments;

 

86

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(v) Investments (A) in the form of deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with current market
practices, (B) in the form of extensions of trade credit in the ordinary course
of business, or (C) in the form of prepaid expenses and deposits to other
Persons in the ordinary course of business;

(vi) Investments made in any Person to the extent such investment represents the
non-cash portion of consideration received for an asset sale permitted under the
terms of the Loan Documents;

(vii) loans or advance to directors, officers and employees for bona fide
business purposes and in the ordinary course of business and to repurchase
Capital Stock of the Company in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding;

(viii) investments constituting guaranties otherwise permitted under this
Agreement, including without limitation, guarantees of Debt permitted to be
incurred under this Agreement and guaranties of leases and trade payables and
other similar obligations entered into in the ordinary course of business;

(ix) Permitted Acquisitions by Loan Parties, provided that, before and after
giving effect to any Permitted Acquisition, (x) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (y) after
giving pro forma effect thereto, Borrower is in compliance with the Financial
Covenant;

(x) Investments in connection with the Tooling Program in an aggregate amount
(together with any Investments in connection with the Tooling Program permitted
under sub-clause (i)(B) above) not in excess of $135,000,000;

(xi) Investments or intercompany loans or advances by Loan Parties in non-Loan
Parties;

(xii) Investments by Foreign Subsidiaries in other Foreign Subsidiaries and in
the Loan Parties;

(xiii) loans or advances made by any Foreign Subsidiary to the purchaser of
receivables and receivables related assets or any interest therein to fund part
of the purchase price of such receivables and receivables related assets or any
interest therein in connection with the factoring or sale of such receivables
pursuant to a transaction permitted pursuant to Section 5.02(b)(ii);

(xiv) other Investments to the extent not permitted pursuant to any other
subpart of this Section, provided that, before and after giving effect to such
Investments, (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) after giving pro forma effect
thereto, the Total Net Leverage Ratio on a pro forma basis as at the end of the
trailing four Fiscal Quarters most recently ended immediately prior to the
incurrence thereof, does not exceed 2.75:1.0;

(xv) Investments (including Permitted Acquisitions) made by the Borrower or any
Restricted Subsidiary of the Borrower with proceeds of Debt incurred pursuant to
Section 5.02(b)(vi);

 

87

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(xvi) Investments (including Permitted Acquisitions) made by the Borrower or any
Restricted Subsidiary of the Borrower with proceeds of Debt incurred pursuant to
Section 5.02(b)(xvii), provided that, to the extent that such Investments are
made by a Loan Party and constitute Debt, such Investments shall be pledged in
favor of the Collateral Agent pursuant to the Security Agreement, provided,
further, that, before and after giving effect to such Investments, (x) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (y) after giving pro forma effect thereto, the Total Net
Leverage Ratio on a pro forma basis as at the end of the trailing four Fiscal
Quarters most recently ended immediately prior to the incurrence thereof, does
not exceed 2.75:1.0;

(xvii) Investments with the Available Amount Basket if at the time such
Investment is made, no Default or Event of Default shall have occurred and be
continuing and after giving effect to such Investment on a pro forma basis, the
Borrower is in compliance with the Financial Covenant; and

(xviii) Investments in securities of trade creditors or customers received upon
foreclosure or pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers;

(xix) Investments in Persons, including, without limitation, Unrestricted
Subsidiaries and joint ventures, engaged in a business similar or related to or
logical extensions of the business in which the Borrower and the Restricted
Subsidiaries are engaged on the Closing Date, not to exceed the greater of
$400,000,000 and 7.5% of Total Assets

(xx) Investments in a Receivable Entity;

(xxi) Stock, obligations or securities received in settlement of debts created
in the ordinary course of business and owing to the Borrower or any Restricted
Subsidiary or in satisfaction of judgments;

(xxii) Commission, payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as operating
expenses for accounting purposes and that are in the ordinary course of
business;

(xxiii) Investments consisting of the licensing or contribution of patents,
trademarks, know-how or other intellectual property in the ordinary course of
business;

(xxiv) Guarantees of Indebtedness of the Borrower or any Restricted Subsidiary
permitted to be incurred hereunder;

(xxv) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property; and

(xxvi) other Investments in an aggregate amount not to exceed the greater of
$400,000,000 and 7.5% of Total Assets at the time of such Investment, at any one
time outstanding.

(f) Disposition of Assets. Sell or otherwise dispose of, or permit any of its
Material Subsidiaries to sell or otherwise dispose of, any assets (including,
without limitation, the capital stock of any Restricted Subsidiary of the
Borrower or a Material Subsidiary) except for

 

88

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(i) proposed divestitures publicly disclosed or otherwise disclosed in writing
to the Administrative Agent, in each case at least five (5) Business Days prior
to the Closing Date and satisfactory to the Administrative Agent and the
Lenders;

(ii) (x) sales of inventory or obsolete or worn-out property by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business,
(y) sales, leases or transfers of property by the Borrower or any of its
Restricted Subsidiaries to the Borrower or a Restricted Subsidiary or to a third
party in connection with the asset value recovery program, or (z) sales by
Non-Loan Parties of property no longer used or useful;

(iii) the sale, lease, transfer or other disposition of any assets (A) by any
Loan Party to any other Loan Party, (B) by any Non-Loan Party to any Loan Party
or (C) by any Non-Loan Party to any other Non-Loan Party;

(iv) the sale, lease, transfer or other disposition of any assets of the
Borrower or any of its Restricted Subsidiaries to any Person so long as (1) no
Default has occurred and is continuing, and (2) the Loan Parties, taken as a
whole, do not sell, lease or transfer all, or substantially all, of their assets
to any Non-Loan Party or other Person;

(v) sales, transfers or other dispositions of assets in connection with the
Tooling Program;

(vi) any sale, lease, transfer or other disposition made in connection with any
Investment permitted under Sections 5.02(e)(ii), (iv), (v) or (viii) hereof;

(vii) licenses, sublicenses or similar transactions of intellectual property in
the ordinary course of business and the abandonment of intellectual property, in
accordance with Section 13 of the Security Agreement, deemed no longer useful;

(viii) equity issuances by any Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary of the Borrower to the extent such equity issuance
constitutes an Investment permitted pursuant to Section 5.02(e)(iii);

(ix) transfers of receivables and receivables related assets or any interest
therein by any Foreign Subsidiary in connection with any factoring or similar
arrangement permitted pursuant to Section 5.02(b);

(x) Permitted Asset Sales; and

(xi) other sales, leases, transfers or dispositions of assets for fair value at
the time of such sale (as reasonably determined by Borrower) so long as (A) in
the case of any sale or other disposition, in any single transaction or series
of related transactions, in which the fair value of the assets being sold,
leased, transferred or disposed of exceed $5,000,000 in any Fiscal Year and
$50,000,000 during the term of this Agreement, not less than 75% of the net
consideration is cash, (B) no Default or Event of Default exists immediately
before or after giving effect to any such sale, lease, transfer or other
disposition, (C) in the case of any sale, lease transfer or other disposition by
any Loan Party, the fair value of all such assets sold, leased, transferred or
otherwise disposed of in any Fiscal Year does not exceed an amount equal to
$50,000,000 and (D) in the case of any sale, lease, transfer or other
disposition by any Foreign Subsidiary, (1) no Default has occurred and is
continuing, and (2) the Foreign Subsidiaries, taken as a whole, do not sell,
lease or transfer all, or substantially all, of their assets.

 

89

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(g) Nature of Business. Modify or alter, or permit any of its Material
Subsidiaries to modify or alter, in any material manner the nature and type of
its business as conducted at or prior to the Closing Date or the manner in which
such business is currently conducted, it being understood that neither sales
permitted by Section 5.02(f) nor Permitted Acquisitions shall constitute such a
material modification or alteration.

(h) Mergers. Merge into or consolidate with any Person or permit any Person to
merge into it, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or dispose of all or substantially all of its
property or business, except

(i) for mergers or consolidation constituting permitted Investments under
Section 5.02(e) or asset dispositions permitted pursuant to Section 5.02(f),

(ii) mergers, consolidations, liquidations or dissolutions (A) by any Loan Party
(other than the Borrower) with or into any other Loan Party, (B) by any Non-Loan
Party with or into any Loan Party or (C) by any Non-Loan Party with or into any
other Non-Loan Party; provided that, in the case of any such merger or
consolidation, the person formed by such merger or consolidation shall be a
wholly owned Restricted Subsidiary of the Borrower, and provided further that in
the case of any such merger or consolidation (x) to which the Borrower is a
party, the Person formed by such merger or consolidation shall be the Borrower
and (y) to which a Loan Party (other than the Borrower) is a party (other than a
merger or consolidation made in accordance with subclause (B) above), the Person
formed by such merger or consolidation shall be a Loan Party on the same terms;
and

(iii) the dissolution, liquidation or winding up of any Restricted Subsidiary,
provided that such dissolution, liquidation or winding up would not reasonably
be expected to have a Material Adverse Effect and the assets of the Person so
dissolved, liquidated or wound-up are distributed to the Borrower or to another
Loan Party.

(i) Amendments of Constitutive Documents. Amend its constitutive documents,
except for amendments that would not reasonably be expected to materially
adversely affect the interests of the Lenders.

(j) Accounting Changes. Make or permit any changes in (i) accounting policies or
reporting practices, except as permitted or required by generally accepted
accounting principles, or (ii) its Fiscal Year.

(k) Negative Pledge; Payment Restrictions Affecting Subsidiaries. Enter into, or
allow any Material Subsidiary to enter into, any agreement prohibiting or
conditioning the ability of the Borrower or any such Restricted Subsidiary to

(i) create any Lien upon the Collateral;

(ii) make dividends to, or pay any indebtedness owed to, any Loan Party;

(iii) make loans or advances to, or other investments in, any Loan Party; or

(iv) transfer any of its assets to any Loan Party;

 

90

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

in each case, other than

(A) any such agreement with or in favor of the Administrative Agent, the
Collateral Agent or the Lenders;

(B) in connection with (1) any agreement evidencing any Liens permitted pursuant
to Section 5.02(a)(iii), (v), (vi), (vii) or (ix) (so long as (x) in the case of
agreements evidencing Liens permitted under Section 5.02(a)(iii), such
prohibitions or conditions are customary for such Liens and the obligations they
secure and (y) in the case of agreements evidencing Liens permitted under
Section 5.02(a)(v) and (vii) such prohibitions or conditions relate solely to
the assets that are the subject of such Liens) or (2) any Debt permitted to be
incurred under Section 5.02(b)(ii), (iii), (vi), (vii), (viii), (xi), (xiii),
(xvi), (xvii), (xviii), (xix), (xx), (xxi), (xxiv) or (xxv) above (so long as
(x) in the case of agreements evidencing Debt permitted under
Section 5.02(b)(vi), such prohibitions or conditions are customary for such Debt
and (y) in the case of agreements evidencing Debt permitted under
Section 5.02(b)(vii), such prohibitions or conditions are limited to the assets
securing such Debt);

(C) any agreement setting forth customary restrictions on the subletting,
assignment or transfer of any property or asset that is a lease, license,
conveyance or contract of similar property or assets;

(D) any restriction or encumbrance imposed pursuant to an agreement that has
been entered into by the Borrower or any Restricted Subsidiary of the Borrower
for the disposition of any of its property or assets so long as such disposition
is otherwise permitted under the Loan Documents;

(E) any such agreement imposed in connection with consignment agreements entered
into in the ordinary course of business;

(F) customary anti-assignment provisions contained in any agreement entered into
in the ordinary course of business;

(G) any agreement in existence at the time a Restricted Subsidiary is acquired
so long as such agreement was not entered into in contemplation of such
acquisition;

(H) such encumbrances or restrictions required by applicable law; or

(I) any agreement in existence on the Closing Date and listed on Schedule III,
the terms of which shall have been disclosed in writing to the Administrative
Agent prior to the date thereof.

(l) Prepayments, Amendments, Etc. of Debt.

(i) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Subordinated Debt except

 

91

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(A) regularly scheduled (including repayments of revolving facilities) or
required repayments or redemptions of Subordinated Debt permitted hereunder,

(B) payments thereon necessary to avoid the Subordinated Debt from constituting
“applicable high yield discount obligations” within the meaning of Internal
Revenue Code Section 163(i)(l),

(C) any prepayments or redemptions of Subordinated Debt in connection with a
refunding or refinancing of such Subordinated Debt permitted by Section 5.02(b),

(D) any repayments of Subordinated Debt by the Borrower or its Restricted
Subsidiaries that was permitted to be incurred under this Agreement; provided
that in the case of any prepayments or redemptions by Loan Parties pursuant to
this clause (D), after giving pro forma effect thereto, the Total Net Leverage
Ratio on a pro forma basis as at the end of the trailing four Fiscal Quarters
most recently ended immediately prior to the incurrence thereof, does not exceed
2.75:1.0 or

(E) repayments, prepayments or redemptions of Subordinated Debt with the
Available Amount Basket if at the time such repayment, prepayment or redemption
is made, no Default or Event of Default shall have occurred and be continuing
and after giving effect to such prepayment or redemption on a pro forma basis,
the Borrower is in compliance with the Financial Covenant; or

(ii) amend, modify or change in any manner materially adverse to the Lenders any
term or condition of any Subordinated Debt.

Section 5.03 Reporting Requirements. So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding (or shall have expired or terminated
with a pending drawing thereon) or any Lender Party shall have any Commitment
hereunder, the Borrower will furnish to the Administrative Agent:

(a) Default Notice. As soon as possible and in any event within three Business
Days after any Responsible Officer of the Borrower has knowledge of the
occurrence of each Default or within five Business Days after any Responsible
Officer of the Borrower has knowledge of the occurrence of any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of a Responsible Officer
(or person performing similar functions) of the Borrower setting forth details
of such Default or other event and the action that the Borrower has taken and
proposes to take with respect thereto.

(b) Quarterly Financials. Commencing with the Fiscal Quarter ending March 31,
2016, as soon as available and in any event within 45 days after the end of each
of the first three quarters of each Fiscal Year (or such earlier date as the
Borrower may be required by the SEC to deliver its Form 10-Q or such later date
as the SEC may permit for the delivery of the Borrower’s Form 10-Q), a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter, and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous quarter and ending with the end of such quarter, and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter, setting forth, in each case in comparative form the
corresponding figures for the corresponding period of the immediately preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal year

 

92

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

end audit adjustments) by a Responsible Officer of the Borrower as having been
prepared in accordance with GAAP, together with a certificate of said officer
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower has taken and proposes to take with respect thereto.

(c) Annual Financials. Within 90 days, for each Fiscal Year (commencing with the
Fiscal Year ended December 2016, a copy of the annual audit report, including
therein a Consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by (A) an opinion of PricewaterhouseCoopers LLP or other independent
public accountants of recognized national standing (which opinion shall not be
qualified as to scope of audit or as to the status of the Borrower or any
Material Subsidiary as a going concern, other than solely with respect to, or
resulting solely from, an upcoming maturity date of any Indebtedness under this
Agreement occurring within one year from the time such opinion is delivered or
any potential inability to satisfy the Financial Covenant on a future date or in
a future period), (B) a certificate of a Responsible Officer of the Borrower
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower has taken and proposes to take with respect thereto; provided
that, in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP.

(d) Annual Budget. As soon as available, and in any event no later than 45 days
after the end of each Fiscal Year of the Borrower, commencing with the Fiscal
Year ending December 31, 2016, a reasonably detailed consolidated budget for the
following Fiscal Year and each subsequent year thereafter through the Maturity
Date (including a projected Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following Fiscal Year), the related projected
Consolidated statements of cash flow and income for such Fiscal Year expected as
of the end of each month during such Fiscal Year (collectively, the
“Projections”) in the form delivered to the board of directors of the Borrower,
which Projections shall be accompanied by a certificate of a Responsible Officer
of the Borrower stating that such Projections are based on then reasonable
estimates and then available information and assumptions; it being understood
that the Projections are made on the basis of the Borrower’s then current good
faith views and assumptions believed to be reasonable when made with respect to
future events, and assumptions that the Borrower believes to be reasonable as of
the date thereof (it being understood that projections are inherently unreliable
and that actual performance may differ materially from the Projections).

(e) Compliance Certificate. At the time of delivery of the financial statements
pursuant to Section 5.03(b) and (c), a certificate (the “Compliance
Certificate”) substantially in the form of Exhibit F hereto regarding certain
information including calculation of the Financial Covenant and the Total Net
Leverage Ratio.

(f) ERISA Events. Promptly and in any event within five Business Days after any
Loan Party or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred with respect to an ERISA Plan, a statement of a Responsible
Officer of the Borrower describing such ERISA Event and the action, if any, that
such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto, on the date any records, documents or other information must be
furnished to the PBGC with respect to any ERISA Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.

 

93

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(g) Multiemployer Plan Notices. Promptly and in any event within seven Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (i) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (ii) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (iii) the amount of liability incurred, or that may
be incurred, by such Loan Party or any ERISA Affiliate in connection with any
event described in clause (i) or (ii) above.

(h) Litigation. Promptly after the commencement thereof, notice of each unstayed
action, suit, investigation, litigation and proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Restricted
Subsidiaries that (i) is reasonably likely to be determined adversely and if so
determined adversely would be reasonably likely to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement, any Note, any other Loan Document or the consummation of the
transactions contemplated hereby.

(i) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that the Borrower sends
to its public stockholders, copies of all regular, periodic and special reports,
and all registration statements, that the Borrower files with the Securities and
Exchange Commission or any Governmental Authority that may be substituted
therefor, or with any national securities exchange; provided that such documents
may be made available by posting on the Borrower’s website.

(j) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any non-compliance by
any Loan Party or any of its Restricted Subsidiaries with any Environmental Law
or Environmental Permit that would reasonably be expected to (i) result in a
material loss or liability or (ii) cause any real property to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(k) Cash Collateralized Hedge Agreements. At the time of the delivery of the
financial statements pursuant to Section 5.03(b) and (c), a report providing the
aggregate balance of all Secured Hedge Agreements secured by cash collateral or
other assets not constituting Collateral.

(l) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Restricted Subsidiaries as any Lender Party
(through the Administrative Agent), the Administrative Agent or any of their
advisors may from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.01 or this Section 5.03
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date of receipt by the Administrative Agent
irrespective of when such document or materials are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website (the “Informational
Website”), if any, to which each Lender and the Agents have unrestricted access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the accommodation provided by the foregoing
sentence shall not impair the right of the Administrative Agent to request and
receive from the Loan Parties physical delivery of any specific information
provided for in Section 5.01 or this Section 5.03. Other than with respect to
the bad faith, gross negligence or willful misconduct on the part of the Lead
Arrangers, Agents or Lenders, none of the Lead Arrangers, Agents or the Lenders
shall have any liability to any Loan Party, each other or any of their
respective Affiliates associated with establishing and maintaining the security
and confidentiality of the Informational Website and the information posted
thereto.

 

94

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Section 5.04 Financial Covenant. Permit, on the last day of any Fiscal Quarter
beginning with the Fiscal Quarter ended June 30, 2016, the First Lien Net
Leverage Ratio as of such day to exceed 2.00:1.00.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Advance or any
unreimbursed drawing with respect to any Letter of Credit when the same shall
become due and payable or any Loan Party shall fail to make any payment of
interest on any Advance or any other payment under any Loan Document within five
Business Days after the same becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect (or in any respect, for any representation and
warranty already qualified by materiality or Material Adverse Effect), when made
or deemed made; or

(c) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Sections 2.14, 5.01(a) (with respect to the Borrower),
5.01(h), 5.02, 5.03 or 5.04; or

(d) any Loan Party shall fail to perform any other term, covenant or agreement
contained in any Loan Document on its part to be performed or observed if such
failure shall remain unremedied for after the earlier of 30 days after (i) an
Responsible Officer of any Loan Party obtaining knowledge of such default or
(ii) the Borrower receiving notice of such default from any Agent or any Lender
(any such notice to be identified as a notice of default and to refer
specifically to this paragraph); or

(e) (i) any Loan Party or any of its Restricted Subsidiaries shall fail to pay
any principal of, premium or interest on or any other amount payable in respect
of one or more items of Debt of the Loan Parties and their Restricted
Subsidiaries (excluding Debt outstanding hereunder) that is outstanding in an
aggregate principal or notional amount (or, in the case of any Hedge Agreement
(including, for the avoidance of doubt, any guaranty by the Borrower of Secured
Hedge Agreements entered into by any Specified Hedge Agreement Subsidiary with
Hedge Banks) an Agreement Value) of at least $50,000,000 when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreements or instruments
relating to all such Debt; or (ii) any other event shall occur or condition
shall exist under the agreements or instruments relating to one or more items of
Debt of the Loan Parties and their Restricted Subsidiaries (excluding Debt
outstanding hereunder) that is outstanding in an aggregate principal or notional
amount of at least $50,000,000, and such other event or condition shall continue
after the applicable grace period, if any, specified in all

 

95

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

such agreements or instruments, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or (iii) one or more items of Debt of the Loan Parties and their
Restricted Subsidiaries (excluding Debt outstanding hereunder) that is
outstanding in an aggregate principal or notional amount (or, in the case of any
Hedge Agreement, an Agreement Value) of at least $50,000,000, shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled or required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or

(f) any Loan Party or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Material Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (f); or

(g) one or more final, non-appealable judgments or orders for the payment of
money in excess of $50,000,000 (exclusive of any judgment or order the amounts
of which are fully covered by insurance (less any applicable deductible) which
is not in dispute) in the aggregate at any time, shall be rendered against any
Loan Party or any of its Restricted Subsidiaries and enforcement proceedings
shall have been commenced by any creditor upon such judgment or order; or

(h) one or more nonmonetary judgments or orders shall be rendered against any
Loan Party or any of its Restricted Subsidiaries that is reasonably likely to
have a Material Adverse Effect, and there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 shall for any reason cease to be valid and binding on or
enforceable against any Loan Party intended to be a party to it, or any such
Loan Party shall so state in writing; or

(j) any Collateral Document after delivery thereof pursuant to Section 3.01
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected lien on and security interest in the Collateral purported
to be covered thereby; or

(k) any ERISA Event shall have occurred with respect to an ERISA Plan and the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such ERISA Plan and the Insufficiency of any and all other
ERISA Plans with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Loan Parties and the ERISA Affiliates related to
such ERISA Event) is reasonably likely to have a Material Adverse Effect; or

 

96

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $50,000,000 or requires payments exceeding $25,000,000
per annum; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $25,000,000; or

(n) any challenge by any Loan Party to the validity of any Loan Document or the
applicability or enforceability of any Loan Document or which seeks to void,
avoid, limit, or otherwise adversely affect the security interest created by or
in any Loan Document or any payment made pursuant thereto; or

(o) a Change of Control shall occur;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances (other than Letter of
Credit Advances by the Issuing Banks or a Lender pursuant to Section 2.03(c) and
Swing Line Advances by a Lender pursuant to Section 2.02(b)) and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Notes, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that upon the
occurrence of any proceeding referred to in clause (f) above, including any
actual or deemed entry of an order for relief with respect to any Loan Party
under the Bankruptcy Code, the obligation of each Lender to make Advances and of
the Issuing Banks to issue Letters of Credit shall automatically be terminated,
all interest thereon and all other amounts payable under this Agreement and the
other Loan Documents shall automatically and forthwith become due and payable
and the obligation of the Borrower to provide Cash Collateral as contemplated by
Section 6.02 shall automatically become effective, in each case without further
act of the Administrative Agent or any Lender Party.

Section 6.02 Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent on behalf of the Lender Parties in same day funds at
the Administrative Agent’s office designated in such demand, for deposit in the
L/C Cash Collateral Account, an amount equal to 105% of the aggregate Available
Amount of all Letters of Credit then outstanding. If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the

 

97

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such right and claim.

ARTICLE VII

THE AGENTS

Section 7.01 Appointment and Authorization of the Agents. Each Lender Party
hereby irrevocably appoints, designates and authorizes each of the Agents to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Lender Party or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against such Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. Each Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Bank shall have all of the benefits
(including indemnities) and immunities (i) provided to each Agent in this
Article VII with respect to any acts taken or omissions suffered by such Issuing
Bank in connection with Letters of Credit issued by it or proposed to be issued
by it and the applications and agreements for letters of credit pertaining to
such Letters of Credit as fully as if the term “Agent” as used in this
Article VII and in the definition of “Agent-Related Person” included such
Issuing Bank with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such Issuing Bank. The provisions of this
Article VII are solely for the benefit of the Administrative Agent and the
Lender Parties, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any such provisions.

Section 7.02 Delegation of Duties.

(a) Each Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

(b) Without limitation of the provisions of Section 7.02(a), it is the purpose
of this Agreement and the other Loan Documents that there shall be no violation
of any law of any jurisdiction denying or restricting the right of banking
corporations or associations to transact business as agent or trustee in such
jurisdiction. It is recognized that in case of litigation under this Agreement
or any of the other Loan Documents, and in particular in case of the enforcement
of any of the Loan Documents, or

 

98

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

in case the Collateral Agent deems that by reason of any present or future law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, it may be necessary
that the Collateral Agent appoint an additional individual or institution as a
separate trustee, co-trustee, collateral agent, collateral sub-agent or
collateral co-agent (any such additional individual or institution being
referred to herein as a “Supplemental Collateral Agent”).

(c) In the event that the Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either the
Collateral Agent or such Supplemental Collateral Agent, and (ii) the provisions
of this Article and of Section 9.04 that refer to the Collateral Agent shall
inure to the benefit of such Supplemental Collateral Agent and all references
therein to the Collateral Agent shall be deemed to be references to the
Collateral Agent and/or such Supplemental Collateral Agent, as the context may
require.

(d) Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to him or it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

Section 7.03 Liability of Agents.

(a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.

(b) No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein), or (b) be responsible in any manner to any Lender Party or
participant for any recital, statement, representation or warranty made by any
Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report,

 

99

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
Party or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

(c) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Agent-Related Persons to carry out any “know
your customer” or other checks in relation to any person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Agent-Related Persons.

Section 7.04 Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent, as
applicable. Each Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the relevant Agent or Agents shall have
received notice from such Lender prior to the Closing Date specifying its
objection thereto.

Section 7.05 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to any Agent for the
account of the Lenders, unless such Agent shall have received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default and stating that such notice is a “Notice of Default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent, in consultation with the Lenders, shall take such
action with respect to such Default as may be directed by the Required Lenders
in accordance with Article VI; provided, however, that unless and until the
Administrative Agent has received any such direction, it may (but shall not be
obligated to) take such action, or refrain from taking such action, in each
case, in consultation with the Lenders, with respect to such Default as it shall
deem advisable or in the best interest of the Lenders.

 

100

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Section 7.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

Section 7.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including reasonable fees and expenses of
counsel) incurred by any Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of each of
the Agents. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 7.07 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Lender Party, its directors, shareholders or creditors and whether or not
the transactions contemplated hereby are consummated.

 

101

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Section 7.08 Agents in Their Individual Capacity.

(a) CITI, CGMI, GS, Barclays, BofA, Citizens, JPM, Royal Bank and UBS and their
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Capital Stock in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Loan Parties and their respective Affiliates as though CITI, CGMI,
GS, Barclays, BofA, Citizens, JPM, Royal Bank and UBS, as the case may be, were
not an Agent or Issuing Bank hereunder, as the case may be, and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, each of CITI, CGMI, GS, Barclays, BofA, Citizens, JPM, Royal Bank
and UBS and each of their respective Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that each of CITI, CGMI, GS, Barclays, BofA,
Citizens, JPM, Royal Bank and UBS and their respective Affiliates shall be under
no obligation to provide such information to them. With respect to its Advances,
each of CITI, CGMI, GS, Barclays, BofA, Citizens, JPM, Royal Bank and UBS and
their respective Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not an Agent, the Swing Line Lender or an Issuing Bank, as the case may
be, and the terms “Lender” and “Lenders” include CITI, CGMI, GS, Barclays, BofA,
Citizens, JPM, Royal Bank and UBS in its individual capacity.

(b) Each Lender Party understands that the Administrative Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 7.08(b) as “Activities”) and may engage in the Activities with
or on behalf of one or more of the Loan Parties or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrower, another Loan Party or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Lender Party understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lender Parties that are not
members of the Agent’s Group. None of the Administrative Agent nor any member of
the Agent’s Group shall have any duty to disclose to any Lender Party or use on
behalf of the Lender Parties, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
Party such documents as are expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Lender Parties.

(c) Each Lender Party further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents). Each Lender Party agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Administrative Agent being a member of the Agent’s Group, and
that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender Party. None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information

 

102

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(including Communications) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender Party including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Loan Parties or
their Affiliates) or for its own account.

Section 7.09 Successor Agent. (a) Each Agent may resign from acting in such
capacity upon 30 days’ notice to the Lenders and the Borrower; provided that any
such resignation by CITI shall also constitute the resignation by CITI as
Issuing Bank. If an Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders. If no
successor agent is appointed prior to the effective date of the resignation of
such Agent, such Agent may appoint, after consulting with the Lenders, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent and Issuing
Bank (and subject to the agreement of the Lender being so appointed to act as an
Issuing Bank) and the term “Agent” shall mean such successor agent, and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated and
in the case of the Administrative Agent, the retiring Issuing Bank’s rights,
powers and duties as such shall be terminated, without any other or further act
or deed on the part of such retiring Agent or Issuing Bank, as the case may be,
or any other Lender, other than the obligation of the successor Issuing Bank to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring with respect to such Letters of Credit. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Article VII and
Section 9.04 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. If no successor agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

(b) The Administrative Agent shall be authorized, from time to time, to execute
or to enter into amendments of, and amendments and restatements of, the
Collateral Documents and the Intercreditor Agreement and any additional and
replacement intercreditor agreements, in accordance with the terms of this
Agreement, the Intercreditor Agreement and the other Loan Documents.

Section 7.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Sections 2.08 and 9.04)
allowed in such judicial proceeding; and

 

103

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.08 and 9.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 7.11 Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent and the Collateral Agent, at their option and in their
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit without any pending drawing thereon, (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) subject to Section 9.01, if approved, authorized or
ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 5.02(a);

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder or if all of such Person’s assets are sold or liquidated as
permitted under the terms of the Loan Documents and the proceeds thereof are
distributed to the Borrower; and

(d) to acquire, hold and enforce any and all Liens on Collateral granted by and
of the Loan Parties to secure any of the Secured Obligations, together with such
other powers and discretion as are reasonably incidental thereto.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders (acting on behalf of all the Lenders) will confirm in
writing the Administrative Agent’s authority to release Liens or subordinate the
interests of the Secured Parties in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 7.11.

Section 7.12 Other Agents; Arrangers and Managers. (a) None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “book runner,” “documentation agent,” “arranger,” or
“lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

104

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(b) Each Loan Party hereby acknowledges that each Lender Party and each Agent is
acting pursuant to a contractual relationship on an arm’s length basis, and the
parties hereto do not intend that any Lender Party or Agent act or be
responsible as a fiduciary to any Loan Party, its management, stockholders,
creditors or any other person. Each of the Loan Parties and the Lender Parties
hereby expressly disclaims any fiduciary relationship and agrees they are each
responsible for making their own independent judgments with respect to any
transactions entered into between them. Each Loan Party also hereby acknowledges
that no Lender Party nor Agent has advised, nor is it advising such Loan Party
as to any legal, accounting, regulatory or tax matters, and that each Loan Party
is consulting its own advisors concerning such matters to the extent it deems
appropriate.

(c) Indemnification. Each Lender Party shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender Party (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Borrower to do so) and (ii) any other present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto, in each case, which are attributable to such Lender Party
and that are payable or paid by the Administrative Agent in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender Party by the Administrative Agent
shall be conclusive absent manifest error. Each Lender Party hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender Party under any Loan Document or otherwise payable by the
Administrative Agent to the Lender Party from any other source against any
amount due to the Administrative Agent under this Section 7.13.

ARTICLE VIII

SUBSIDIARY GUARANTY

Section 8.01 Subsidiary Guaranty. Each Guarantor, other than Subsidiaries that
are Excluded Subsidiaries, severally, unconditionally and irrevocably guarantees
(the undertaking by each Guarantor under this Article VIII being the “Guaranty”)
the punctual payment when due, whether at scheduled maturity or at a date fixed
for prepayment or by acceleration, demand or otherwise, of all of the
Obligations (excluding all Excluded Swap Obligations) of each of the other Loan
Parties and each Specified Hedge Agreement Subsidiaries now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnification payments, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”; provided, that,
endorsements of negotiable instruments for deposit or collection in the ordinary
course of business are not Guaranteed Obligations for purposes of the foregoing
Section 8.01), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any of the other Secured Parties solely in enforcing any
rights under this Guaranty. Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all

 

105

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

amounts that constitute part of the Guaranteed Obligations and would be owed by
any of the other Loan Parties or any Specified Hedge Agreement Subsidiary to the
Administrative Agent or any of the other Secured Parties under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party.

Section 8.02 Guaranty Absolute. Each Guarantor, other than Subsidiaries that are
Excluded Subsidiaries, guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Loan Documents, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or any
other Secured Party with respect thereto. The Obligations of each Guarantor
under this Guaranty are independent of the Guaranteed Obligations or any other
Obligations of any Loan Party or any Specified Hedge Agreement Subsidiary under
the Loan Documents, and a separate action or actions may be brought and
prosecuted against such Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any other Loan Party or whether any other
Loan Party or any Specified Hedge Agreement Subsidiary is joined in any such
action or actions. The liability of each Guarantor, other than Subsidiaries that
are CFCs or Subsidiaries of Subsidiaries that are CFCs, under this Guaranty
shall be absolute, unconditional and irrevocable irrespective of, and such
Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to, any and all of the following:

(a) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
Loan Party or any Specified Hedge Agreement Subsidiary under the Loan Documents,
or any other amendment or waiver of or any consent to departure from any Loan
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or any of its Subsidiaries or otherwise;

(c) any taking, exchange, release or nonperfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any
Subsidiary Guaranty or any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party or any Specified Hedge Agreement Subsidiary under the Loan
Documents, or any other property and assets of any other Loan Party or any of
its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any other Loan Party or any of its Subsidiaries or any Specified
Hedge Agreement Subsidiary or of any of its Subsidiaries;

(f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party or any Specified Hedge Agreement Subsidiary any
information relating to the financial condition, operations, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent or such other Secured Party, as the case may be (such Guarantor waiving
any duty on the part of the Secured Parties to disclose such information);

 

106

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(g) the failure of any other Person to execute this Guaranty or any other
guarantee or agreement of the release or reduction of the liability of any of
the other Loan Parties, any Specified Hedge Agreement Subsidiary or any other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party) that might otherwise constitute
a defense available to, or a discharge of, such Guarantor, any other Loan Party,
any Specified Hedge Agreement Subsidiary or any other guarantor or surety other
than payment in full in cash of the Guaranteed Obligations.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any other Loan Party, any Specified Hedge Agreement Subsidiary or otherwise,
all as though such payment had not been made.

Section 8.03 Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property or assets subject thereto or exhaust any right or take any action
against any other Loan Party, or any Specified Hedge Agreement Subsidiary or any
other Person or any Collateral.

(b) Each Guarantor hereby unconditionally waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Secured Parties which in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights to proceed against any
of the other Loan Parties or any Specified Hedge Agreement Subsidiary, any other
guarantor or any other Person or any Collateral, and (ii) any defense based on
any right of setoff or counterclaim against or in respect of such Guarantor’s
obligations hereunder.

(d) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.

Section 8.04 Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or may hereafter acquire
against any other Loan Party or any other insider guarantor that arise from the
existence, payment, performance or enforcement of its Obligations under this
Guaranty or under any other Loan Document, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any other Secured Party against such other Loan Party or
any other insider guarantor or any Collateral, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from such other Loan Party or
any other insider guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, until such time as all of the Guaranteed Obligations and
all other amounts payable under this

 

107

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Guaranty shall have been paid in full in cash, all of the Letters of Credit
shall have expired or been terminated without any pending drawing thereon, all
Secured Hedge Agreements shall have expired or been terminated, and the
Commitments shall have expired or terminated. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of all of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the latest
date of expiration or termination of all Letters of Credit (without any pending
drawing thereon) and all Secured Hedge Agreements, and (c) the Termination Date,
such amount shall be held in trust for the benefit of the Administrative Agent
and the other Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited and applied to the Guaranteed Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Loan Documents, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising. If (i) any Guarantor shall pay to the Administrative Agent all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash, (iii) all Letters of Credit and all Secured Hedge Agreements shall have
expired or been terminated, and (iv) the Termination Date shall have occurred,
the Administrative Agent and the other Secured Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer of subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from the payment made by such Guarantor.

Section 8.05 Additional Guarantors. Upon the execution and delivery by any
Person of a guaranty joinder agreement in substantially the form of Exhibit H
hereto (each, a “Guaranty Supplement”), (i) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty”, “thereunder”, “thereof” or words
of like import referring to this Guaranty, shall include each such duly executed
and delivered Guaranty Supplement.

Section 8.06 Continuing Guarantee; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of all of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the latest date of expiration or
termination of all Letters of Credit (without any pending drawing thereon) and
all Secured Hedge Agreements, and (iii) the Termination Date, (b) be binding
upon each Guarantor and its successors and assigns and (c) inure to the benefit
of, and be enforceable by, the Administrative Agent and the other Secured
Parties and their respective successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender Party may assign or otherwise transfer all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or any
portion of its Commitment or Commitments, the Advances owing to it and the Notes
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender Party
under this Article VIII or otherwise, in each case as provided in Section 9.07.

Section 8.07 No Reliance. Each Guarantor has, independently and without reliance
upon any Agent or any Lender Party and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty and each other Loan Document to which it is or is to be a
party, and such Guarantor has established adequate means of obtaining from each
other Loan Party and each Specified Hedge Agreement Subsidiary on a continuing
basis information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party.

 

108

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Section 8.08 No Fraudulent Transfer. Each Guarantor which is incorporated or
formed under the laws of a jurisdiction located within the United States, and by
its acceptance of this Guaranty, the Agents and each Secured Party, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Guaranteed Obligations of such Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of U.S. bankruptcy laws, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
Guaranteed Obligations of such Guarantor hereunder. To effectuate the foregoing
intention, the Agents, the Secured Parties and such Guarantors hereby
irrevocably agree that the Guaranteed Obligations of such Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will not result
in the Guaranteed Obligations of such Guarantor under this Guaranty constituting
a fraudulent transfer or conveyance.

Section 8.09 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 8.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.09, or otherwise
under this Guaranty, as it relates to such other Loan Party , voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 8.09 shall remain in full force and effect in accordance with
Section 8.06. Each Qualified ECP Guarantor intends that this Section 8.09
constitute, and this Section 8.09 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act; provided,
that the Borrower, the Administrative Agent and the relevant swap provider may
mutually agree to exclude a Loan Party from the requirement of this
Section 8.09.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Amendments, Etc. Except as provided in Section 2.18, 2.19 or 2.20,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall;

(a) waive any condition set forth in Section 3.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 2.05 or Section 6.01) without the written consent
of such Lender;

 

109

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Advance, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(e) change (i) Section 2.02(a) in a manner that would alter the pro rata nature
of Borrowings required thereby or (ii) Section 2.13 in a manner that would alter
the pro rata sharing of payments required thereby, in each case with respect to
clauses (i) and (ii) of this Section 9.01(e), without the written consent of
each Lender;

(f) change the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or grant any consent hereunder, without
the written consent of each Lender; and

(g) except in connection with a transaction permitted under this Agreement,
release all or substantially all of the value of the Guarantors from the
Guaranty or release all or substantially all of the Collateral without the
written consent of each Lender;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender or the Issuing Banks, as the case
may be, in addition to the Lenders required above, affect the rights or duties
of the Swing Line Lender or of the Issuing Banks, as the case may be, under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; and (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Defaulting Lender. In the event that the Borrower requests that this
Agreement or any other Loan Document be amended in a manner which would require
the consent of each Lender and such modification or amendment is agreed to by
the Required Lenders, then the Borrower and the Administrative Agent shall be
permitted to amend this Agreement or such other Loan Document without the
consent of the Lender or Lenders which did not agree to the modification or
amendment requested by the Borrower (such Lender or Lenders, collectively, the
“Non-Consenting Lenders”) to provide for (i) the termination of the Commitment
of each of the Non-Consenting Lenders, (ii) the addition to this Agreement of
one or more other financial institutions (each of which shall meet the
requirements of Section 9.07), or an increase in the Commitment of one or more
of the Required Lenders approving such modification or amendment, so that the
aggregate value of the sum of each of the Lenders’ Commitments after giving
effect to such amendment shall be in the same amount as the aggregate value of
the sum of each of the Lenders’ Commitments immediately before giving effect to
such amendment, (iii) if any Advances are outstanding at the time of such
amendment, the making of such additional Advances by such new financial
institutions or Required Lenders, as the case may be, as may be necessary to
repay in full the outstanding Advances (including principal, interest, fees and
other amounts due and owing under the Loan Documents) of the Non-Consenting
Lenders immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement as may be appropriate. Pursuant to the foregoing
clause (ii), with respect to any such Non-Consenting Lender, the Borrower shall
have the right (unless such Non-Consenting Lender promptly grants such consent)
at its sole expense (including with

 

110

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

respect to the processing and recordation fee referred to in Section 9.07) to
replace such Non-Consenting Lender by deeming (by notice to such Non-Consenting
Lender) such Non-Consenting Lender to have assigned its Loan, and its
commitments hereunder, to one or more assignees that have consented to such
assignment and that are reasonably acceptable to the Administrative Agent, the
Swing Line Lender and the Issuing Bank; provided that: (a) all Obligations of
the Borrower owing to such Non-Consenting Lender (including accrued fees and any
amounts due under Section 2.08, 2.10, 2.11 or 2.12) being replaced shall be paid
in full to such Non-Consenting Lender concurrently with such assignment and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. No action by or consent of the Non-Consenting
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.07. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interest
hereunder in the circumstances contemplated by this Section 9.01 and the
Administrative Agent agrees to effect such assignment; provided that, if such
Non-Consenting Lender does not comply with Section 9.07 within three
(3) Business Days after the Borrower’s request, compliance with Section 9.07
shall not be required to effect such assignment.

Notwithstanding anything to the contrary in this Section 9.01, if at any time
following the Closing Date, the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of written notice thereof.

Each Loan Party acknowledges the agreements set forth in the Fee Letter and
agrees that it will execute and deliver such amendments to the Loan Documents as
shall be deemed advisable by CGMI to give effect to the provisions of the Fee
Letter. Notwithstanding anything to the contrary in this Section 9.01, the
Administrative Agent and the Loan Parties shall be permitted to execute and
deliver such amendments and such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

Section 9.02 Notices, Etc. (a) All notices and other communications provided for
hereunder shall be in writing (including telegraphic or telecopy communication)
and mailed, telegraphed, telecopied or delivered, if to the Borrower or any
Guarantor, at (i) the Borrower’s address at 3939 Technology Drive, Maumee, Ohio
43537, Attention: Treasurer, (ii) 27870 Cabot Drive, Novi, MI 48377, Attention:
Ken Andrysiak and (iii) as well as to the attention of the general counsel of
the Borrower at the Borrower’s address, fax number (419) 535-4544; if to any
Lender or any Issuing Bank, at its Applicable Lending Office, respectively,
specified opposite its name on Schedule I hereto; if to any other Lender Party,
at its Applicable Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender Party; if to the Administrative Agent, at
its address at Citibank, N.A., 1615 Brett Rd New Castle, DE 19720, Attn: Agency
Operations, Telephone: (302) 894-6010, Facsimile: (646) 274-5080, Email:
glagentofficeops@citi.com, as well as to Shearman & Sterling, counsel to the
Administrative Agent, at its address at 599 Lexington Avenue, New York, New York
10022, fax number (212) 848-7179, Attention: Maura O’Sullivan, Esq.; or, as to
the Borrower, any Guarantor or the Administrative Agent, at such other address
as shall be designated by such party in a written notice to the

 

111

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

other parties. All such notices and communications shall, when mailed,
telegraphed or telecopied, be effective three Business Days after being
deposited in the U.S. mails, first class postage prepaid, delivered to the
telegraph company or confirmed as received when sent by telecopier,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VII shall not be effective until received by the
Administrative Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a Conversion of an
existing, Borrowing or other Extension of Credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing or other
Extension of Credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, the Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Administrative Agent. The Borrower further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on an Informational Website or a substantially similar electronic
transmission system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

112

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender Party agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender Party for purposes of the Loan Documents. Each Lender Party
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender Party’s e-mail address to which
the foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender Party to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

Section 9.03 No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 9.04 Costs, Fees and Expenses. (a) Each Loan Party agrees (i) to pay or
reimburse the Administrative Agent, the Syndication Agent, the Collateral Agent,
the Documentation Agents, and each Lead Arranger for all reasonable costs and
expenses incurred by each such Agent in connection with (a) the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), (b) the syndication and funding of the
Revolving Credit Facility, (c) the creation, perfection or protection of the
liens under the Loan Documents (including all reasonable search, filing and
recording fees) and (d) the ongoing administration of the Loan Documents
(including the preparation, negotiation and execution of any amendments,
consents, waivers, assignments, restatements or supplements thereto and costs
associated therewith); provided, that, prior to the occurrence, and during the
continuance, of a Default or Event of Default, reasonable attorney’s fees shall
be limited to one primary counsel and, if reasonably required by any Agent,
local or specialist counsel, provided further that no such limitation shall
apply if counsel determines in good faith that there is a conflict of interest
that requires separate representation for any party, and (ii) to pay or
reimburse each Agent and each of the Lenders for all reasonable documented costs
and expenses, incurred by such Agent or such Lenders and in connection with
(a) the enforcement of the Loan Documents or collection of payments due from any
Loan Party and (b) any legal proceeding relating to or arising out of the
Revolving Credit Facility or the other transactions contemplated by the Loan
Documents. The foregoing fees, costs and expenses shall include all search,
filing, recording, title insurance and collateral review charges and fees and
taxes related thereto, and other reasonable out-of-pocket expenses incurred by
the Agents and the cost of independent public accountants and other outside
experts retained jointly by the Agents. All amounts due under this
Section 9.04(a) shall be payable within ten Business Days after demand therefor
accompanied by an appropriate invoice. The agreements in this Section shall
survive the termination of the Commitments and repayment of all other
Obligations.

(b) Whether or not the transactions contemplated hereby are consummated, each
Loan Party shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, advisors, attorneys-in-fact and representatives (collectively the
“Indemnitees”) from and against any and all claims, damages, losses, liabilities
and expenses (including, without limitation, reasonable attorney’s fees of one
primary counsel for the Indemnitees as a whole and, if reasonably required,
local or specialist counsel; provided that no

 

113

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

such limitation shall apply if counsel determines in good faith that there is a
conflict of interest that requires separate representation for any party), joint
or several that may be incurred by, or asserted or awarded against any
Indemnitee, in each case arising out of or in connection with or relating to any
investigation, litigation or proceeding or the preparation of any defense with
respect thereto arising out of or in connection with (i) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (ii) any Commitment, Advance or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any other Loan Party, or any Liability
related in any way to the Borrower or any other Loan Party in respect of
Environmental Laws, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such claim, damage, loss, liability or expense is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from (A) the gross negligence or willful
misconduct of such Indemnitee, (B) a material breach of any such Indemnitee’s
obligations under the Loan Documents or (C) from any proceeding between or among
Indemnitees that does not involve an act or omission by the Borrower or the
Restricted Subsidiaries (other than claims against any Agent or any arranger in
its capacity or in fulfilling its role as an Agent or an arranger or any similar
role hereunder (excluding its role as a Lender). No Loan Party shall be liable
for any settlement entered into by any Indemnitee without the Borrower’s written
consent (such consent not to be unreasonably withheld, delayed or conditioned);
provided that such exception shall not apply in the event the Borrower was
offered the ability to assume the defense of the action that was the subject
matter of such settlement and elected not to assume such defense or if there is
a final, non-appealable judgment by a court of competent jurisdiction for the
plaintiff in any such proceeding, each Loan Party shall (subject to the
exceptions set forth above) indemnify and hold harmless each Indemnitee from and
against any and all losses, claims, damages, liabilities and expenses by reason
of such settlement or judgment in accordance with the above. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower or any of its
Subsidiaries, any security holders or creditors of the foregoing an Indemnitee
or any other Person, or an Indemnitee is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated. No Indemnitee shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to the Borrower or any of its Subsidiaries for or in connection with the
transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct. In no event, however, shall any Indemnitee be liable to the Borrower
or any of its Subsidiaries on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). No Indemnitee shall be liable to the
Borrower or any of its Subsidiaries for any damages arising from the use by
others of any information or other materials obtained through an Informational
Website or other similar information transmission systems in connection with
this Agreement. All amounts due under this Section 9.04(b) shall be payable
within ten Business Days after demand therefor. The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

114

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any actual loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender Party to fund
or maintain such Advance. This Section 9.04(c) and Sections 2.10 and 2.12 shall
survive termination of the Commitments and the payment of all other Obligations.

Section 9.05 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender Party or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations of the Borrower now or hereafter existing under this
Agreement and the Note or Notes (if any) held by such Lender Party, irrespective
of whether such Lender Party shall have made any demand under this Agreement or
such Note or Notes and although such obligations may be unmatured. Each Lender
Party agrees promptly to notify the Borrower after any such set off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set off and application. The rights of each Lender
Party and its respective Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender Party and its respective Affiliates may have.

Section 9.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower, the Guarantors, each Agent, the Issuing
Banks and the Swing Line Lender and the Administrative Agent shall have been
notified by each Lender that such Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, each Agent and each
Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of each Lender Party.

Section 9.07 Successors and Assigns. (a) Each Lender may assign all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of any or all Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender or an assignment of all of a Lender’s rights and obligations under
this

 

115

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 under each Facility for which a Commitment is being
assigned, (iii) each such assignment shall be to an Eligible Assignee, and
(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes (if any) subject to
such assignment and a processing and recordation fee of $3,500 (which shall not
be payable by the Borrower). The parties hereto acknowledge and agree that, at
the election of the Administrative Agent, any such Assignment and Acceptance may
be electronically executed and delivered to the Administrative Agent via an
electronic loan assignment confirmation system acceptable to the Administrative
Agent (which shall include ClearPar, LLC).

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank (subject
to the specific agreement of the assignee Lender to act as an Issuing Bank), as
the case may be, hereunder, provided, that in the case of Section 2.12, such
assignee shall have complied with the requirements of said Section and (ii) the
Lender or Issuing Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.10,
2.12 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s or Issuing Bank’s rights and
obligations under this Agreement, such Lender or Issuing Bank shall cease to be
a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 5.03(b) or 5.03(c) as applicable and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any Agent, such assigning Lender Party
or any other Lender Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender or Issuing Bank, as the
case may be.

 

116

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the non-fiduciary agent of the Borrower, shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lender Parties and the Commitment under each Facility of,
and principal amount of the Advances and stated interest owing under each
Facility to, each Lender Party from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lender Parties may treat
each Person whose name is recorded in the Register as a Lender Party hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Agent or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof and a copy of such
Assignment and Acceptance to the Borrower and each other Agent. In the case of
any assignment by a Lender, within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Note or Notes (if any) a
new Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it under each Facility pursuant to such Assignment and
Acceptance and, if any assigning Lender that had a Note or Notes prior to such
assignment has retained a Commitment hereunder under such Facility, a new Note
to the order of such assigning Lender in an amount equal to the Commitment
retained by it hereunder. Such new Note or Notes shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of Exhibit A hereto, as the case may be.

(f) Each Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) each such assignment
shall be to an Eligible Assignee and (ii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 (which shall not be payable by the
Borrower).

(g) Without the consent of the Borrower, the Administrative Agent, any Issuing
Bank or the Swing Line Lender, each Lender Party may sell participations to one
or more Persons (other than any Loan Party or any of its Affiliates and any
Disqualified Lender) (each, a “Participant”) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitments, the Advances owing to it and any Note or Notes
held by it); provided, however, that (i) such Lender Party’s obligations under
this Agreement (including, without limitation, its Commitments) shall remain
unchanged, (ii) such Lender Party shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender Party
shall remain the holder of any such Note for all purposes of this Agreement,
(iv) the Borrower, the Agents and the other Lender Parties shall continue to
deal solely and directly with such Lender Party in connection with such Lender
Party’s rights and obligations under this Agreement, (v) no participant under
any such participation shall have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest (other than default interest)
on, the Advances or any fees or other amounts payable hereunder, in each case to
the extent subject to such participation, postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to

 

117

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

such participation, or release all or substantially all of the value of the
Collateral or the value of the Guaranties, (vi) the participating banks or other
entities shall be entitled to the benefits of Sections 2.10 and 2.12 to the same
extent as if they were a Lender Party but, with respect to any particular
participant, to no greater extent than the Lender Party that sold the
participation to such participant (except to the extent that an entitlement to
receive a greater amount results from a Change in Law that occurs after the
Participant acquired the applicable participation) and only if such participant
agrees to comply with Section 2.12(f) as though it were a Lender Party, and
(vii) each Lender Party that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”), provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party in accordance with Section 9.09 hereof.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time (and without the consent of the Administrative Agent or
the Borrower) create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) including in favor of any Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a fund that invests in bank loans may create a security interest in all or
any portion of the Advances owing to it and the Note or Notes held by it to the
trustee for holders of obligations owed, or securities issued, by such fund as
security for such obligations or securities, provided, however, that unless and
until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided, however, that (i) nothing herein
shall

 

118

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.12 (or any other increased
costs protection provision) and (iii) the Granting Lender shall for all
purposes, including, without limitation, the approval of any amendment or waiver
of any provision of any Loan Document, remain the Lender Party of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent, assign all or any portion of its interest in any Advance to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Advances to any rating agency, commercial paper
dealer or provider of any surety or guarantee or credit or liquidity enhancement
to such SPC. This subsection (k) may not be amended without the prior written
consent of each Granting Lender, all or any part of whose Advances are being
funded by the SPC at the time of such amendment.

(l) Notwithstanding anything to the contrary contained in this paragraph (l) or
any other provision of this Agreement, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, each Lender shall have
the right at any time to sell, assign or transfer all or a portion of its
Advances in respect of an Incremental Term Facility (“Repurchased Term
Advances”) owing to it to the Borrower or any of its Restricted Subsidiaries on
a non-pro rata basis in open market purchases (including privately negotiated
transactions), subject to the following limitations: (i) with respect to all
repurchases made by the Borrower or a Subsidiary pursuant to this paragraph (l),
(A) the Borrower shall deliver to the Administrative Agent a certificate stating
that no Default or Event of Default has occurred and is continuing or would
result from such repurchase and (B) the assigning Lender and the Borrower shall
execute and deliver to the Administrative Agent an Assignment and Acceptance;
(ii) the Borrower or Subsidiary making such purchase shall at the time of
consummation of any such purchase affirm the representation that it is not in
possession of any material non-public information with respect to the Borrower
or its Restricted Subsidiaries that has not been disclosed to the Lenders
generally (other than Lenders that have elected not to receive material
non-public information) and (iii) neither the Borrower nor any Subsidiary shall
use any proceeds of Revolving Credit Advances or Advances under any Incremental
Facility make any purchase of Repurchased Term Advance and (iv) following
repurchase of Advances by the Borrower or any Subsidiary pursuant to this
paragraph (l), the Repurchased Term Advances shall, without further action by
any Person, be deemed cancelled for all purposes and no longer outstanding (and
may not be resold by the Borrower or such Subsidiary), for all purposes of this
Agreement and all other Loan Documents, including (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (B) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or
(C) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Loan Document. In connection with any
Repurchased Term Advances cancelled pursuant to this paragraph (l), the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any such cancellation. Each repurchase and retirement of Repurchased
Term Advances shall apply to

 

119

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

reduce the then remaining scheduled repayments of Advances under the applicable
Incremental Term Facility in accordance with the application of prepayments
applicable to such Incremental Term Facility.

(m) The list of Disqualified Lenders will be available to the Lenders and the
Agents upon request to the Administrative Agent. Any assigning Lender Party
shall, in connection with any assignment pursuant to this Section 9.07, provide
a copy of its request (including the name of the prospective assignee) to the
Borrower concurrently with the delivery of the same request to the
Administrative Agent irrespective of whether or not a Default or Event of
Default under Section 6.01(a) or (e) shall have occurred and be continuing at
such time. The parties to this Agreement hereby acknowledge and agree that the
Administrative Agent shall not be deemed to be in default under this Agreement
or to have any duty or responsibility or to incur any liabilities as a result of
a breach of this Section 9.07, nor shall the Administrative Agent have any duty,
responsibility or liability to monitor or enforce assignments, participations or
other actions in respect of Disqualified Lenders, or otherwise take (or omit to
take) any action with respect thereto.

Section 9.08 Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic communication shall be effective as
delivery of an original executed counterpart thereof. This Agreement and the
other Loan Documents and the Fee Letter, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.

Section 9.09 Confidentiality; Press Releases, Related Matters and Treatment of
Information. (a) No Agent or Lender Party shall disclose any Confidential
Information to any Person without the consent of the Borrower, other than (i) to
such Agent’s or such Lender Party’s Affiliates and their officers, directors,
employees, agents and advisors and to actual or prospective Eligible Assignees
and participants, and then only on a confidential, need to know basis, (ii) as
requested or required by any law, rule or regulation or judicial process,
(iii) as requested or required by any state, federal or foreign authority or
examiner regulating banks or banking, (iv) in connection with the exercise of
remedies and (v) to direct and indirect counterparties in connection with swaps
or derivatives.

(b) Each of the parties hereto and each party joining hereafter agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of any Lender or its Affiliates or
referring to this Agreement or any of the other Loan Documents without at least
2 Business Days’ prior notice to such Lender and without the prior written
consent of such Lender or unless (and only to the extent that) such party or
Affiliate is required to do so under law and then, in any event, such party or
Affiliate will consult with the Borrower, the Administrative Agent and such
Lender before issuing such press release or other public disclosure. Each party
consents to the publication by the Agents or any Lender Party of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement. The Agents reserve the right to provide to industry trade
organizations such necessary and customary information needed for inclusion in
league table measurements.

(c) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to any of the
Loan Parties or their securities (“Restricting Information”). Other Lenders may
enter into this Agreement and take or not take action hereunder or

 

120

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

under the other Loan Documents on the basis of information that may contain
Restricting Information. Each Lender Party acknowledges that United States
federal and state securities laws prohibit any person from purchasing or selling
securities on the basis of material, non-public information concerning the
issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person. Neither the Administrative
Agent nor any of its Agent-Related Persons shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its
Agent-Related Persons be responsible or liable in any way for any decision a
Lender Party may make to limit or to not limit its access to Restricting
Information. In particular, none of the Administrative Agent nor any of its
Agent-Related Persons (i) shall have, and the Administrative Agent, on behalf of
itself and each of its Agent-Related Persons, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party or Lender Party or any of their
respective Agent-Related Persons arising out of or relating to the
Administrative Agent or any of its Agent-Related Persons providing or not
providing Restricting Information to any Lender Party.

(d) Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Platform or otherwise shall be clearly and conspicuously marked
“PUBLIC” if such Communications do not contain Restricting Information which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party
shall be deemed to have authorized the Administrative Agent and the Lender
Parties to treat such Communications as either publicly available information or
not material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of this Agreement) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Platform designated
“Public Side Information,” and (iv) the Administrative Agent shall be entitled
to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Platform not
designated “Public Side Information.” Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its Affiliates based upon such
statement or designation, including any action as a result of which Restricting
Information is provided to a Lender Party that may decide not to take access to
Restricting Information.

(e) Each Lender Party acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting Information.
Accordingly, each Lender Party agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf. Each Lender Party agrees to notify the Administrative Agent from time to
time of such Lender Party’s designee’s e-mail address to which notice of the
availability of Restricting Information may be sent by electronic transmission.

 

121

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(f) Each Lender Party acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally. Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party. None of the Administrative Agent nor
any Lender Party with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Lender Party or to use
such Restricting Information on behalf of such electing Lender Party, and shall
not be liable for the failure to so disclose or use, such Restricting
Information.

(g) Clauses (c), (d), (e) and (f) of this Section 9.09 are designed to assist
the Administrative Agent, the Lender Parties and the Loan Parties, in complying
with their respective contractual obligations and applicable law in
circumstances where certain Lender Parties express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other information provided to the Lender
Parties hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent nor any of its Agent-Related Persons warrants or makes any
other statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Agent-Related Persons
warrant or make any other statement to the effect that a Loan Party or Lender
Party’s adherence to such provisions will be sufficient to ensure compliance by
such Loan Party or Lender Party with its contractual obligations or its duties
under applicable law in respect of Restricting Information and each of the
Lender Parties and each Loan Party assumes the risks associated therewith.

Section 9.10 Patriot Act Notice. Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Restricted Subsidiaries to, provide the extent commercially
reasonable, such information and take such actions as are reasonably requested
by any Agents or any Lender Party in order to assist the Agents and the Lender
Parties in maintaining compliance with the Patriot Act.

Section 9.11 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan, New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any of the other Loan Documents to which it is
a party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other

 

122

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Loan Documents to which it is a party in any New York State or federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

Section 9.12 Governing Law.

This Agreement and the Notes shall be governed by, and construed in accordance
with, the laws of the State of New York.

Section 9.13 Waiver of Jury Trial.

EACH OF THE GUARANTORS, THE BORROWER, THE AGENTS AND THE LENDER PARTIES
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

Section 9.14 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[The remainder of this page intentionally left blank]

 

123

Dana

Revolving Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

DANA HOLDING CORPORATION, as

Borrower

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA LIMITED,

as a Guarantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA AUTOMOTIVE SYSTEMS GROUP, LLC,

as a Guarantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA DRIVESHAFT PRODUCTS, LLC,

as a Guarantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA DRIVESHAFT MANUFACTURING, LLC,

as a Guarantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA LIGHT AXLE PRODUCTS, LLC,

as a Guarantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

 

[Signature Page to Revolving Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

   DANA LIGHT AXLE MANUFACTURING, LLC,    as a Guarantor    By:  

/s/ Lillian Etzkorn

   Name:   Lillian Etzkorn    Title:   Treasurer   

DANA SEALING PRODUCTS, LLC,

as a Guarantor

   By:  

/s/ Lillian Etzkorn

   Name:   Lillian Etzkorn    Title:   Treasurer   

DANA SEALING MANUFACTURING, LLC,

as a Guarantor

   By:  

/s/ Lillian Etzkorn

   Name:   Lillian Etzkorn    Title:   Treasurer   

DANA STRUCTURAL PRODUCTS, LLC,

as a Guarantor

   By:  

/s/ Lillian Etzkorn

   Name:   Lillian Etzkorn    Title:   Treasurer   

DANA STRUCTURAL MANUFACTURING, LLC,

as a Guarantor

   By:  

/s/ Lillian Etzkorn

   Name:   Lillian Etzkorn    Title:   Treasurer   

DANA THERMAL PRODUCTS, LLC,

as a Guarantor

   By:  

/s/ Lillian Etzkorn

   Name:   Lillian Etzkorn    Title:   Treasurer   

DANA HEAVY VEHICLE SYSTEMS GROUP, LLC,

as a Guarantor

   By:  

/s/ Lillian Etzkorn

   Name:   Lillian Etzkorn    Title:   Treasurer

 

[Signature Page to Revolving Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

  DANA COMMERCIAL VEHICLE PRODUCTS, LLC,   as a Guarantor   By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer   DANA COMMERCIAL VEHICLE  

MANUFACTURING, LLC,

as a Guarantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer  

SPICER HEAVY AXLE & BRAKE, INC.,

as a Guarantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer  

DANA OFF HIGHWAY PRODUCTS, LLC,

as a Guarantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer  

DANA WORLD TRADE CORPORATION,

as a Guarantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer  

DANA AUTOMOTIVE AFTERMARKET, INC.,

as a Guarantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer  

DANA GLOBAL PRODUCTS, INC.,

as a Guarantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer

 

[Signature Page to Revolving Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

DANA RUSSIA HOLDINGS, INC., as a Guarantor By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA EMPLOYMENT, INC.,

as a Guarantor

By:  

/s/ Robert W. Spencer, Jr.

Name:   Robert W. Spencer, Jr. Title:   Assistant Secretary

 

[Signature Page to Revolving Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Collateral Agent, Issuing Bank and a
Lender By:  

/s/ Mohammed S. Baabde

Name:   Mohammed S. Baabde Title:   Director & Vice President

 

[Signature Page to Revolving Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Issuing Bank By:  

/s/ Brian Lukehart

Name:   Brian Lukehart Title:   Director BANK OF AMERICA, N.A., as a Lender By:
 

/s/ Brian Lukehart

Name:   Brian Lukehart Title:   Director

 

[Signature Page to Revolving Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Vanessa A. Kurbatskiy

Name:   Vanessa A. Kurbatskiy Title:   Vice President

 

[Signature Page to Revolving Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Robert D. Bryant

Name:   Robert D. Bryant Title:   Executive Director

 

[Signature Page to Revolving Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Houssem Daly

Name:   Houssem Daly Title:  

Associate Director

Banking Products Services, US

By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director

 

[Signature Page to Revolving Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Blair Fleming

Name:   Blair Fleming Title:  

Head RBC Capital Markets, US

Head US Investment Banking

By:  

/s/ Roger A. Blissett

Name:   Roger A. Blissett Title:   Vice President & Branch Manager

 

[Signature Page to Revolving Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Peter van der Horst

Name:   Peter van der Horst Title:   Senior Vice President

 

[Signature Page to Revolving Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Issuing Bank By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory GOLDMAN SACHS BANK USA, as a
Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

[Signature Page to Revolving Credit and Guaranty Agreement]